Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 1 of 188




                  Exhibit 9

    Diaz v. Cook
3:20-CV-653 (KAD)
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 2 of 188




                                                                     Page 1

1                      UNITED STATES DISTRICT COURT
2                         DISTRICT OF CONNECTICUT
 3


 4      TRE MCPHERSON, et al.,                   )CIVIL NO.
                                                 )3:20-CV-534(JBA)
 5                             Plaintiffs,


 6      V.


 7      NED LAMONT, et al.,


 8                             Defendants.


 9
10
11                  REMOTE VIDEOCONFERENCING DEPOSITION
12                      OF BYRON S. KENNEDY, M.D.
13
14
15      DATE:               May 20, 2020
16      TIME:               10:00 a.m.
17      HELD AT:            Hartford, Connecticut
18
             By:            Sarah J. Miner, RPR, LSR #238
19
20
21
22
23
24
25

                                  Veritext Legal Solutions
     800-227-8440                                                      973-410-404C
      Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 3 of 188




                                                                  Page 2

 1      APPEARANCES:
 2      For the Plaintiffs:
 3      Will Sachse, Esq.
        Dechert LLP
 4      Cira Centre
        2929 Arch Street
 5      Philadelphia, Pennsylvania 19104-2808
        will.sachse@dechert.com
 6      and
        Jonathan S. Tam, Esq.
 7      Dechert LLP
        One Bush Street
 8      Suite 1600
        San Francisco, California 94104-4446
 9      jonathan.tam@dechert.com
10
        For the Defendants:
11
        Terrence M. O'Neill, Assistant Attorney General
12      James Belforti, Assistant Attorney General
        110 Sherman Street
13      Hartford, Connecticut 06105
        terrence.oneill@ct.gov
14      james.belforti@ct.gov
15      Also Present:
        Elana Bildner, ACLU
16
17
18
19
20
21
22
23
24
25

                                Veritext Legal Solutions
     800-227-8440                                                       973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 4 of 188




                                                                   Page 3

 1                               STIPULATIONS

 2

 3             It is stipulated by counsel for the parties

 4      that all objections are reserved until the time of

 5      trial, except those objections as are directed to

 6      the form of the question.

 7             It is stipulated and agreed between counsel

 8      for the parties that the proof of the authority of

 9      the Commissioner before whom this deposition is

10      taken is waived.

11             It is further stipulated that any defects in

12      the notice are waived.

13             It is further stipulated that the reading and
14      signing of the deposition transcript were not

15      waived.

16

17

18

19

20

21

22

23

24

25

                                 Veritext Legal Solutions
     800-227-8440                                                      973-410-404(
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 5 of 188




                                                                       Page 4

 1                                 I N D E X
 2      WITNESS:                                                 Page
 3       BYRON S. KENNEDY, M.D.
 4      Direct Examination by Mr. Sachse                           5

 5

                                  E X H I B I T S
 6       State's
         Deposition
 7       Exhibits         Description                         Premarked
 8       Exhibit 501      Curriculum Vitae                             7

         Exhibit 502      Declaration                              20
 9       Exhibit 506      COVID-19 Preparedness Log               138
10                         (The exhibits were included
11                        with the original transcript.)
12
13
14
15
16
17
18
19
20
21
22

23

24
25

                                  V eritext Legal Solutions
      800-227-8440                                                         973-410-404
      Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 6 of 188




                                                                        Page 5

 1                          BYRON S. KENNEDY, M.D.,

 2     having been duly sworn by a Notary Public in and

 3     for the State of Connecticut, was examined and

 4     testified as follows:

 5                               DIRECT EXAMINATION

 6     BY MR. SACHSE:

 7              Q     Good morning, Dr. Kennedy.

 8              A     Good morning.

 9              Q     My name is Will Sachse.             I am an attorney

10     at Dechert in Philadelphia, and I represent the

11     plaintiffs in this case.

12                     First of all, I want to say thank you for

13      taking the time to do this.               I know you are busy.

14      I know you are dealing with a lot of things right

15     now.         We really do appreciate it.             I will try to be

16     very brief and to the point.

17                     Have you had your deposition taken before?

18              A      I have.

19              Q      So you probably know the rules.             But let

20      me just -- in this new world of Zoom, let me run

21      through them just to make sure we are on the same

22      page.

23                     First of all, we may have some technical

24      problems with audio or video.                 If for any reason we

25      have any kind of disruption, please let me know.

                                    V eritext Legal Solutions
     800-227-8440                                                            973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 7 of 188




                                                                   Page 6

 1     We will stop and we will try to fix it.               Similarly,
 2      if you can't hear me or understand a question,

 3     please let me know.         And if I can't hear you or

 4     understand your answer, I will do the same.

 5                   Is that fair?

 6              A    Yes.
 7              Q    And if -- and, of course, you know to

 8      answer the questions verbally, yes, no, don't say

 9     uh-huh, huh-uh.         That will be harder to pick up
10     with a mask.

11                   Do you understand that?

12              A    Yes.

13              Q    Okay.    Great.    If you don't understand any
14      question I ask, please let me know and I will do my

15      best to fix it and get you a question you can

16      answer.      Okay?

17              A    Okay.

18              Q    If I ask you a question and you answer it,

19      I will assume you understood it.

20                   Is that fair?

21              A    Okay.

22              Q    Great.    So Dr. Kennedy, let's just talk

23      about you a little bit.          You -- well, why don't I

24      show you        or let's talk about how you want to do

25      this.       I can either share exhibits on the screen or

                                  Veritext Legal Solutions
     800-227-8440                                                      973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 8 of 188




                                                                       Page 7

 1       it looks like you have a binder there in front of

 2       you.

 3                   Is that a binder that has your CV in it?

 4              A    No, it doesn't.

 5              Q    Okay.     Do you have your CV with you?

 6              A    I do not.

 7              Q    Okay.     Then I will share my screen.

 8                   And Dr. Kennedy, can you see your CV on

 9       the screen?
10              A    Yes.

11              Q    And for the record, this has been
12       premarked as the State's Exhibit 501.
13                           MR. SACHSE:     And I think, Terry, can

14                   we just agree we will use that same

15                   numbering for the exhibits in this

16                   deposition?

17                           MR. O'NEILL:      Yeah, that works, Will.

18                   Thank you.

19       BY MR. SACHSE:
20              Q    Great.     So, Dr. Kennedy, showing you

21       Exhibit 501, what is this?

22              A    This is my CV.

23              Q    Okay.     Is this your current CV?

24              A    Yes.
25              Q    I am sorry.     Was that a yes?

                                   Veritext Legal Solutions
      800-227-8440                                                       973-410-40   1
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 9 of 188




                                                                       Page 8

 1             A     Yes.

 2              Q    Thank you.    So what is your current

 3      position?

 4             A     I am the chief medical officer for the

 5      Department of Corrections.

 6              Q    When did you start in that position?

 7             A     I started this summer, this past summer.

 8              Q    So summer of 2019?

 9             A     Yes.

10              Q    And you said you are the chief medical

11       officer.     What are your duties with the Connecticut

12       Department of Correction?

13             A     Broadly, oversight of the medical

14       treatment that is provided to the inmate population

15       in DOC.

16              Q    When you say noversight," what do you mean

17       by that?

18             A     The clinical care that is provided, you

19       know, to the inmate patient population.

20              Q    So when you say "the clinical care that is

21       provided to the inmate patient population," do you

22       yourself treat any patients within that population?

23              A    Generally, no.      I oversight the clinical

24       team that does.

25              Q    And --

                                  Veritext Legal Solutions
      800-227-8440                                                      973-410-404 1
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 10 of 188




                                                                     Page 9

 1                           MR. O'NEILL:      I am sorry, Doctor.

 2                   Had you finished your answer?

 3       BY MR. SACHSE:

 4              Q    Please finish.

 5             A     I oversight, you know, in conjunction with

 6       different roles,       including mental health and

 7       addiction services that are handled by others.

 8              Q    So you said that generally you do not

 9       treat individual patients within any Department of

10       Correction's facility.

11                   Has there been an instance since you

12       started in the position as chief medical officer

13       where you treated a patient in a correctional

14       facility?

15             A     With regards to providing specific

16       guidance to nursing because a provider wasn't

17       available, yes.

18              Q    Okay.     Can you tell me about that

19       instance?

20             A     I can't really remember the details.            It

21       probably was along the lines of a medication refill

22       or an order and they needed a provider who was not

23       available.

24              Q    When was this approximately, if you

25       recall?

                                   Veritext Legal Solutions
      800-227-8440                                                        973-410-404   1
      Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 11 of 188




                                                                    Page 10

 1            A     That was probably months ago.             I can't

 2      recall exactly.

 3            Q     Was it before or after the pandemic?

 4            A     Before.

 5            Q     Okay.     So you told us you were -- that you

 6     began with the Connecticut Department of Correction

 7      in the summer of 2019.          Before that, where were

 8     you?

 9            A     I worked for the City of New Haven.

10             Q    What was your position at the City of New

11      Haven?

12            A     I was the health director.

13             Q    And why did you leave that position to

14      join the Connecticut Department of Correction?

15            A     I wanted the opportunity to work at the

16      State on a vulnerable patient population and still

17      be able to do public health work.

18             Q    What do you mean by "vulnerable patient

19      population"?

20            A     Vulnerable patient population includes

21      those who are at higher risk for poor outcomes,

22      generally speaking.

23             Q    And, Doctor, is it your opinion that

24      patients who are -- people who are incarcerated are

25      at greater risk of poor outcomes?

                                  V eritext Legal Solutions
     800-227-8440                                                       973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 12 of 188




                                                                  Page 11

 1             A     Yes.

 2             Q     Doctor, do you know how many facilities

 3      come within the umbrella of the Department of

 4      Correction?

 5             A     Yes.

 6             Q     How many?

 7             A      14.

 8             Q     And I will do my best to not talk over

 9      you.       This is a little bit artificial, and I

10      apologize.

11                    Have you visited each of those 14

12      facilities since the time you started in your

13      current position?

14             A      No.

15             Q      Have you visited any of those

16      facilities --

17             A      Yes.

18             Q      -- in the time since you started?

19             A      Yes.

20             Q      Which facilities have you visited?

21             A      I can't recall specifically.

22             Q      When was the last time you visited a

23      Department of Correction 1 s facility?

24             A      Last week.

25             Q      And which one -- which facility did you

                                   Veritext Legal Solutions
     800-227-8440                                                       973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 13 of 188




                                                                 Page 12

 1     visit?

 2            A     Osborn.

 3            Q     What was the purpose of your visit to

 4     Osborn last week?

 5            A     Providing support and for the mass testing

 6     that we started at that facility.

 7            Q     So were you overseeing the mass testing or

 8     were you administering testing or both?

 9            A     Overseeing.

10            Q     Were you involved in the decision to mass

11     test incarcerated people at Osborn?

12                          MR. O'NEILL:      Objection to the form.

13                  Answer if you can.

14                          THE WITNESS:      Could you repeat the

15                  question?

16      BY MR. SACHSE:

17            Q     Sure.     Were you involved in the decision

18      to mass test incarcerated people at Osborn?

19                          MR. O'NEILL:      Same objection.

20                          You can answer if you can, Doctor.

21                  You must answer.

22                          THE WITNESS:      Yes.

23      BY MR. SACHSE:

24             Q    Can you tell me about your involvement in

25      that decision?

                                  Veritext Legal Solutions
     800-227-8440                                                       973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 14 of 188




                                                                 Page 13

 1                          MR. O'NEILL:      Same objection.
 2     BY MR. SACHSE:

 3            Q     You can answer.

 4            A     Okay.     The decision -- my role was talking

 5     or having discussions about a high-risk penal

 6      facility with regards to COVID.

 7            Q     And can you explain?          What do you mean

 8     what do you mean by a high-risk facility with

 9      regards to COVID?

10            A     To include folks where we already had

11     positive cases.         And also wanting to identify a

12      facility that was actually large in number as well.
13            Q     Were there any other factors that led you

14      to conclude that Osborn was a high-risk facility?

15            A     It also has an infirmary that treats a lot

16      of high levels of acuity.

17             Q    I didn't hear the tail end of that answer.
18      Could you repeat it?

19            A     It has a facility that has an infirmary

20      that provides care for high acuity patients.

21             Q    What you do you mean high acuity patients?

22            A     Folks who have chronic medical conditions.

23             Q    Thank you.     Is there something in

24      particular -- well, let me start again.

25                  Is the Osborn infirmary better equipped

                                  Veritext Legal Solutions
     800-227-8440                                                    973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 15 of 188




                                                                   Page 14

 1     than the infirmaries of other facilities to treat

 2     high acuity patients?

 3                        MR. O'NEILL:       Objection to the form.

 4                  Answer if you can.

 5                        THE WITNESS:       I guess it is hard to

 6                  answer that question.           We have infirmaries

 7                  at different sites.         And those different

 8                  sites have, you know, care to provide

 9                  based upon the needs what is at that

10                   facility.   I am not sure I understand.

11     BY MR. SACHSE:

12            Q     Let me see if I can help you.            What I am

13     getting at is, do you find that there are more high

14     acuity incarcerated people in Osborn because you

15     believe that Osborn has better capability to treat

16      those people in the event of a health problem?

17            A      I am not sure I still understand your

18      question.      Are you saying that they have or they go

19      there?      What do you mean?       Could you clarify it?

20             Q     Maybe the misunderstanding is on my end.

21      I thought that you said that one of the reasons you

22      went to Osborn to do the mass testing was because

23      there were more high acuity incarcerated people at

24      that facility.      Is that right?

25            A      They have high acuity individuals that are

                                 V eritext Legal Solutions
     800-227-8440                                                        973-410-4040
      Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 16 of 188




                                                                   Page 15

1      there.       They also have folks that were positive for

 2     COVID and they are a large -- relatively large

 3     facility.       So those were some of the main reasons

 4     for wanting to use Osborn first.

 5            Q      So maybe I can get at it this way.           Do you

 6     or does the Department of Corrections have a policy

 7     or practice of sending high acuity incarcerated

 8     people to Osborn over another facility?

 9                           MR. O'NEILL:      Objection to the form.

10                   Answer, please, if you can.

11                           THE WITNESS:      Yeah, we do.    I mean,

12                   they have -- as an example, you know, they

13                   provide like a hospice program for

14                   chemotherapy patients that they are able

15                   to provide that type of facility.           That is

16                   an example of high level of acuity that

17                   they are able to do.

18     BY MR. SACHSE:

19            Q      Okay.     So you mentioned you visited Osborn

20      last week.

21                   Have you visited any other Department of

22      Correction facilities since the pandemic?

23            A      Yes.

24             Q     Which ones?

25             A     Osborn, Northern, MacDougall-Walker.

                                   V eritext Legal Solutions
     800-227-8440                                                        973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 17 of 188




                                                                 Page 16

 1             Q     When did you visit Northern?

 2             A     That was probably a couple of weeks ago.

 3             Q     And what was the purpose of your visit to

 4     Northern?

 5             A     To touch base with the staff and just to

 6     talk with them about how things were going, their

 7     management of COVID patients.

 8             Q     And you mentioned you also visited

 9     MacDougall-Walker.         Is that correct?

10             A     Yes.

11             Q     And that is M-A-C-D-0-U-G-A-L-L dash

12     W-A-L-K-E-R.         Is that right?
13             A     I think so, yes.

14             Q     When did you visit MacDougall-Walker?

15             A     That was probably a couple of weeks ago as

16     well, several weeks, two to three weeks ago.

17             Q     What was the purpose of your visit to

18     MacDougall-Walker?

19             A     That particular day, we were touring a

20      potential provider who was thinking about joining

21      DOC.       So at that time, you know, we were doing a

22      tour and also testing the staff while we were

23      there.

24             Q      Can you just explain that to me?       What do

25      you mean "touring a provider"?

                                  Veritext Legal Solutions
     800-227-8440                                                       973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 18 of 188




                                                                  Page 17

 1            A     We actually have providers that are

 2     interested in wanting to work for DOC and they are

 3     going through the process.            It will get to a point

 4     where they will want to see a facility, you know,

 5     because that helps with their decision-making.

 6            Q     I see.   So you mean that you were giving

 7     a tour of the facility to a medical provider who

 8     might be interested in joining your organization?

 9            A     Yes.

10            Q     So other than your visit to Osborn, your

11     visit to Northern, and your visit to

12     MacDougall-Walker, have you visited any other

13     Department of Correction facilities since the

14      outbreak of COVID-19?

15            A     I don't remember the specific places.           It
16      has been pretty fluid and pretty busy, and my

17      schedule is changing on a daily basis so I can't

18      give you the specifics.

19             Q    But fair to say that sitting here right

20      now, you cannot remember any visits other than

21      apart from MacDougall-Walker, Northern and Osborn?

22                         MR. O'NEILL:      Objection to the form.

23                  Answer if you can.

24                         THE WITNESS:      Those are the most

25                  recent ones that I can remember.

                                 Veritext Legal Solutions
     800-227-8440                                                    973-410-4040
      Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 19 of 188




                                                                    Page 18

 1     BY MR. SACHSE:

 2            Q     Doctor, have you published any articles on

 3     COVID-19?

 4            A     No, I have not.

 5            Q     Have you made any presentations about

 6     COVID-19?

 7            A     No, I have not.

 8            Q     Do you consider yourself an expert on

 9     viruses or virology?

10            A     No, I do not.

11            Q     Have you published in that area?

12            A     On viruses, no, I have not.

13            Q     How about epidemics, do you consider

14     yourself an expert on epidemics?

15            A     No, I would not.

16             Q    And have you published in the area of

17      epidemics?

18            A     I have.

19             Q    Can you tell me about that publication?

20            A     It was a publication that involves

21      bacterial infection that was transmitted.

22             Q    And when did you -- when did you publish

23      that article?

24            A     I don't recall exactly.             I can't see the

25      actual

                                 V eritext Legal Solutions
     800-227-8440                                                         973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 20 of 188




                                                                      Page 19

 1            Q     Would you like me to scroll down?

 2            A     Sure.

 3            Q     That might help.          Right?

 4            A     Or you can just read it.               That is fine.

 5            Q     Let me get to your -- do you see it there?

 6            A     Yes.

 7            Q     Is it the "Tattoo-associated

 8     nontuberculosis Mycobacterial skin infections"?

 9            A     Yes.

10            Q     Apart from that publication, have you

11     published anything on epidemics?

12            A     That particular outbreak involved a couple

13     of publications.           That is the main one.

14            Q     I don't remember if I asked you this.                  The

15      CV we are looking at, this is current.                  Is that

16      correct?

17            A     Yes.

18             Q    Okay.       Thank you.

19            A     The most current version I have.

20             Q    Thank you.       So, Doctor, I want to talk to

21      you now about your declaration in this case.

22                  Do you have your declaration with you?

23             A    I   do.

24                            MR. SACHSE:     Terry, would you like me

25                  to share that on the screen as well?

                                    Veritext Legal Solutions
     800-227-8440                                                           973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 21 of 188




                                                                Page 20

 1                          MR. O'NEILL:      Please.

 2                          MR. SACHSE:     I am happy to.   Yes?

 3                          MR. O'NEILL:      Yes.

 4     BY MR. SACHSE:

 5            Q     Okay.     For the record, showing the witness

 6     now what has been marked as Defendants' 502.

 7                  Dr. Kennedy, can you see on the screen

 8     Exhibit 502?

 9            A     Yes.

10            Q     And can you identify this, please?         Sorry.

11     Let me scroll down.         How about now?

12            A     Yes.

13            Q     So this is your declaration in this

14     matter.      Is that correct?

15            A     Yes.

16            Q     And when did you prepare Exhibit 502?

17            A     That week.

18             Q    When you say that week, I see a date on

19      here, May 8th, 2020.        So are you saying you

20     prepared this the week of May 8th?

21            A     Yeah, that week, thereabouts.

22             Q    Okay.     And so have you been to any

23      facility since you prepared this declaration?

24            A     Yes.

25             Q    And would that be Osborn?

                                  Veritext Legal Solutions
     800-227-8440                                                   973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 22 of 188




                                                                       Page 21

 1            A     Yes.

 2            Q     So you went to Northern after you executed

 3     this declaration?

 4            A     I believe so.     Again, I can't recall the

 5     specific date I was there.

 6            Q     Fair enough.     We are all kind of losing

 7     track of days.        I won't hold you to it.

 8                  So let me ask you this way.             Have you

 9      reviewed this declaration since you executed it on

10     or around May 8th, 2020?

11            A     Yes.

12            Q     When did you review it?

13            A     That day.

14            Q     Okay.    Have you reviewed the declaration

15      since May 8th?

16            A     Today.

17            Q     Was that to prepare for this deposition?

18            A     Yes.

19             Q    When reviewing your declaration today to

20      prepare for this deposition, did you have any

21      changes that you wanted to make to your opinions?

22            A     No.

23             Q    So fair to say that you stand by all of

24      the opinions that you have given in your

25      declaration dated May 8th, 2020?

                                 Veritext Legal Solutions
     800-227-8440                                                         973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 23 of 188




                                                                Page 22

 1                          MR. O'NEILL:      Objection to the form.

 2                  You may answer.

 3                          THE WITNESS:      Yes.

 4     BY MR. SACHSE:

 5            Q     Okay.     I want to just -- before we get

 6     into the substance here, I want to take a few

 7     minutes to understand your process for how you

 8     reached your opinions in this matter.

 9                  So first of all, what materials did you

10     rely on to form your opinions?

11                          MR. O'NEILL:      Doctor, I will instruct

12                  you, as you answer questions about the

13                  drafting process, not to disclose any

14                  conversations you had with myself or any

15                  attorneys with the Attorney General's

16                  office or any attorneys in the Legal

17                  Affairs department at the Department of

18                  Correction.     Those conversations are

19                  privileged.

20                          As you go through this series of

21                  questions, if your answer would require

22                  you to disclose the contents of such

23                  conversation, I will instruct you not to

24                  answer.     Okay?

25                          THE WITNESS:      Okay.

                                  Veritext Legal Solutions
     800-227-8440                                                   973-410-4040
      Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 24 of 188




                                                                 Page 23

1                           MR. O'NEILL:      I apologize for the

2                   interruption, Counsel.

 3     BY MR. SACHSE:

 4              Q   That is all right.         That is a fair

 5     instruction.

 6                  Just to make sure, Dr. Kennedy, I am not

 7     asking you to tell me about anything that you said

 8     to the State's lawyers or what they said to you.

 9                  What I really want to get at is, first of

10     all, what materials did you rely on before forming

11     your opinions in this case?

12              A   I guess could you just maybe clarify it

13     for me more along those lines what you mean by

14      that?

15              Q   Sure.     Did you look at anything before you

16      formed your opinions in this case?

17                          MR. O'NEILL:      Objection to the form.

18                  Answer, if you can.

19      BY MR. SACHSE:

20              Q   You can answer.

21              A   Yeah, so I reviewed the CDC guidance.

22              Q   Doctor, when you say the CDC guidance, are

23      you referring to the March 23rd interim CDC

24      guidelines that are attached as Exhibit A to your

25      declaration?

                                  Veritext Legal Solutions
     800-227-8440                                                    973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 25 of 188




                                                                Page 24

 1              A    Yes.

 2              Q    Apart from the CDC guidelines, what else

 3     did you review before submitting your declaration

 4      in this case?

 5              A    That was the primary document that I

 6      reviewed.       I don't specifically recall others.

 7              Q    Sitting here today, you don't have any

 8      recollection of reviewing any documents other than

 9      that CDC guidelines before forming your opinions

10      here.       Is that right?

11              A    That is the main document that I recall

12      reviewing in preparation for this.

13              Q    Okay.   And you do not recall any

14      additional documents other than the CDC guidelines.

15      Right?
16              A     Correct.

17              Q     So now let's talk about the declaration.

18      How long did it take you to put together this

19      declaration?

20              A     That was about a week.

21              Q    And, Doctor, I assume that you reviewed

22      the declaration and then made corrections, edits

23      before signing it.       Is that correct?

24              A     Correct.

25              Q    And you signed this -- I see right at the

                                 Veritext Legal Solutions
     800-227-8440                                                   973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 26 of 188




                                                                  Page 25

 1      top it says that you declare under penalty of

 2     perjury that the following is true and correct and

 3      it is based upon my personal knowledge.              Is that

 4      right?

 5             A    Correct.

 6             Q    Now, you mentioned that you reviewed this

 7      again -- when I say "this," let me be more

 8      specific.

 9                  You mentioned that you reviewed your May

10      8th declaration again to prepare for today's

11      deposition.

12                  Did you do anything else to prepare for

13      this deposition?

14             A    No.     I have not had time.

15             Q    And you can do this however you want.              If
16      you want to follow along, I am going to scroll

17      through and ask you about some specific paragraphs

18      now.

19             A    Okay.

20             Q    Or you can just look at the copy you have

21      in front of you.        Let's start with paragraph 3.

22                  Are you there?

23             A    Yes.

24             Q    Doctor, do you agree that COVID presents a

25      risk of infection in correctional facilities?

                                  Veritext Legal Solutions
     800-227-8440                                                       973-410-4040
      Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 27 of 188




                                                                 Page 26

1                          MR. O'NEILL:      Objection to the form.

 2                         THE WITNESS:      Yes.

 3     BY MR. SACHSE:

 4            Q     Have you made any attempts to quantify the

 5     degree of that risk?

 6            A     I don't know what you mean by that.

 7            Q     Well, let me get at it this way.         Do you

 8     believe there is a greater risk of infection for

 9     people who live in a congruent setting such as a

10     correctional facility?

11                         MR. O'NEILL:      Objection to the form.

12                  Answer if you can.

13                         THE WITNESS:      Yes, I do.

14     BY MR. SACHSE:

15            Q     And so we see here that you say, in

16     paragraph 3, that DOC -- that stands for Department

17      of Correction.       Correct?

18            A     Yes.

19             Q    You say that "DOC is well aware of the

20      potential for infection within correctional

21      facilities and, therefore, has taken extraordinary

22      measures to prevent and reduce the spread of

23      COVID-19."

24                  Did I read that correctly?

25             A    Yes.

                                 Veritext Legal Solutions
     800-227-8440                                                     973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 28 of 188




                                                                      Page 27

 1            Q     Is it fair to say, Doctor, the reason you

 2     say the DOC has taken extraordinary measures is

 3     because you are aware of the greater risk of

 4     COVID-19 to incarcerated people who live in this

 5     congruent setting?

 6            A     Yes.

 7            Q     And is it also fair to say that the rest

 8     of your declaration details the measures that the

 9     Department has taken or had taken as of May 8th to

10     try to prevent and reduce the spread of COVID-19?

11                          MR. O'NEILL:      Objection to the form.

12                          THE WITNESS:      I don't know that I

13                  would say all the details.               I put some

14                  details, you know, in there.              But I refer

15                  to others in DOC maybe for additional

16                  details.

17      BY MR. SACHSE:

18             Q    Okay.     But you included in your

19      declaration the details -- let me start again.

20                  You included in your declaration the

21      measures that DOC has taken that you thought were

22      most significant to report.             Is that fair?

23            A     Yes.

24             Q    Okay.     And are you aware of additional

25      measures that the Department has taken since May

                                  Veritext Legal Solutions
     800-227-8440                                                         973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 29 of 188




                                                                        Page 28

 1     8th to reduce and prevent the spread of COVID-19?

 2            A          I can't really answer that in any detail

 3     because in this work that we are doing, you know,

 4      things are changing constantly within our agency.

 5      I think it is just the nature of trying to deal

 6     with a new virus, new pandemic.                   I won't speak for

 7      other things going on.            I can speak about the

 8      really busy stuff I have been involved in.

 9            Q          How about we focus on the really busy

10      stuff you have been involved in.                   I don't intend

11     you to be speaking on everything that has been

12      happening in every nook and cranny of the
13      Department.

14                       Let's talk about your department in your
15      role as chief medical officer.                 What additional
16      measures have you been involved in since May 8th to

17      prevent and reduce the spread of COVID-19 in

18      correctional facilities?

19            A          A big one has been the mass testing.

20             Q         Let's talk about that.          When you say   11
                                                                             mass

21      testing,    11
                          what do you mean?

22            A          Identifying folks who we have not tested

23      already and folks who may not necessarily have

24      symptoms and offering them the opportunity to get
25      tested.          And I mentioned that earlier when I talked

                                    V eritext Legal Solutions
     800-227-8440                                                              973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 30 of 188




                                                                 Page 29

 1     about Osborn.       That was our first facility we have

 2     been doing mass testing in.

 3            Q     So you said offering the opportunity for

 4     testing.      Are you requiring every inmate -- let's

 5     stay with Osborn.       At Osborn, did you require every

 6      inmate to get tested?

 7            A     No.
 8            Q     Were inmates free to refuse testing?

 9            A     Yes.

10            Q     For any reason?

11            A     Yes.

12            Q     And do you recall how many inmates were

13      tested?

14            A     I don't recall the exact number.         It was

15     more than 600.

16             Q    And Osborn -- do you know off the top of

17      your head how many people are in Osborn?             Is it

18      roughly a thousand?

19            A     I think that sounds right.

20             Q    So when you tested the folks in Osborn,

21      did you -- let me start it this way.

22                  So did you communicate to all of the

23      inmates in Osborn that they had the ability to get

24      testing if they wanted?

25             A    Yes.

                                 V eritext Legal Solutions
     800-227-8440                                                       973-410-4040
       Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 31 of 188



                                                                  Page 30

 1             Q     And by your count, roughly 600 accepted

 2      that offer?

 3                        MR. O'NEILL:       Objection to the form.

 4                        THE WITNESS:       Approximately, yes.

 5      BY MR. SACHSE:

 6             Q     For the 400 or so who did not get tested,

 7      did you or anyone in your group make an effort to

 8      persuade them to get tested?

 9                        MR. O'NEILL:       Objection to the form.

10                        THE WITNESS:       Yes.

11      BY MR. SACHSE:

12             Q     What did you do?

13             A     We went back to them and tried to

14      encourage them to get tested and along those lines

15      of explaining how this was a benefit to them.

16      There were some folks who declined because they had

17.     been tested before so they knew their status,

18       including some folks who were positive before who

19      had already recovered.         There were some folks who

20       simply didn't want to have a swab going in their

21       nose at all.     So there were a variety of reasons

22       that we were told.

23              Q    I am glad you just mention the swab.          When

24       we talk about testing in this context, we are

25       talking about viral testing.            Is that right?

                                 V eritext Legal Solutions
      800-227-8440                                                   973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 32 of 188




                                                                       Page 31

 1             A      Correct.

 2             Q     And by viral testing, you mentioned a

 3     swab.        That's a nasopharyngeal swab.            Is that

 4     right?

 5             A      Correct.

 6             Q     And can we agree unless I otherwise

 7     specify for the rest of this deposition, when I say

 8     testing I am talking about viral testing?

 9             A      Okay.

10             Q      Okay.   Good.   It is just good to have some

11     precision and definitions here.                I know there is a

12      lots of different testing floating out there.

13                    So when you tested the roughly 600 people

14      at Osborn, do you recall how many tested positive?

15             A      I think the positivity rate was about --

16      almost a quarter.

17             Q      Do you have all of the results of the

18      testing back at this point?

19             A      I believe so.

20             Q      Do you recall the specific day you tested

21      in Osborn?

22             A      It was the middle of the week.

23             Q      Okay.   When you say "the middle of the

24      week," you mean a week ago?

25             A      Yes.

                                  Veritext Legal Solutions
     800-227-8440                                                         973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 33 of 188




                                                                     Page 32

 1            Q     Have you tested -- have you instituted a

 2      similar mass testing plan at any other facility?

 3            A     Yes.

 4            Q     Which one?

 5            A     This week, we are doing Corrigan-

 6     Radgowski.

 7            Q     And how did you come to pick Corrigan-

 8      Radgowski as the second facility to test?

 9            A     That is a facility that had some of our

10      earlier cases, and we have had a number of positive

11      cases identified there.         So multiple conversations

12      with some of the clinical staff, some of the folks

13      in custody, the consensus was that it made sense to

14      do those facilities.

15                  With Corrigan-Radgowski, they are nearby.

16      It makes it a little bit easier to plan it

17      logistically.

18             Q    When you say Corrigan-Radgowski is nearby,

19      nearby what?

20            A     Those are two buildings, you know, two

21      correctional buildings.         When we talk about them,

22      we talk about them as one location.                 But they are

23      physically different buildings.

24             Q    I see.

25             A    When I mentioned earlier -- when I

                                 Veritext Legal Solutions
     800-227-8440                                                          973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 34 of 188




                                                                 Page 33

 1     mentioned MacDougall-Walker, those are two separate

 2     buildings, but they are across from one another.

 3              Q   Understood.     And so you mentioned that

 4     Corrigan-Radgowski is, I guess, next up for this

 5     mass testing plan.

 6                  Do you have plans to institute mass

 7      testing in any other facilities?

 8              A   Yes.   Our plan is to actually do mass

 9      testing at all the facilities.

10              Q   And do you have a time table for doing

11      that?

12              A   As quickly as we can get through them.

13              Q   Why do you want to do it so quickly?

14              A   I guess to some extent, you know, part of

15      the Connecticut reopen initiative, which is a group

16      of individuals looking at, you know, high-risk

17      vulnerable patient populations, including DOC,

18      nursing homes, folks, you know, and catch an carry

19      at Federally Qualified Health Centers.

20                  So that is like a broad effort involving

21      like a task force for the State.

22                  And part of that goal is to test as many

23      folks in those high risk, you know, vulnerable

24      patient populations as possible, as quickly as

25      possible.

                                  V eritext Legal Solutions
     800-227-8440                                                   973-410-4040
      Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 35 of 188



                                                                     Page 34

1             Q     You have said now a couple of times you

2      want to do the testing as quickly as possible.                     But

 3     have you        do you have a calendar for what

 4     facility is next, when it is going to happen, all

 5     of that kind of mapped out?

 6            A     No, we do not.     We don't.           We are doing

 7     this, you know, kind of as we enter the process.

 8     We are learning from what we have done at one

 9     facility.      And to based upon that learning, we are

10     applying that when we move to the next one.                  We are

11     having discussions as well, because as you can

12     imagine, there are a lot of operational plans we

13     have to do.      One of those is the kits themselves.

14     You know, we received, you know, the kits that we

15     did at Osborn.      And the ones we are doing this

16     week, those are part of this network from the

17     national stockpile provided to us in conjunction

18     with the Department of Public Health as well as the

19     Guard, the National Guard.

20                   So it is a big collaboration with multiple

21      agencies about these different efforts that we are

22      doing.      As we do that, we are trying to work out

23      maybe a plan that is changing each day with the

24      goal of actually trying to do mass testing of

25      everyone, not just DOC, but also, for example, like

                                Veritext Legal Solutions
     800-227-8440                                                          973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 36 of 188




                                                                    Page 35

 1     the nursing homes in the state.

 2            Q     For Osborn, do you plan to repeat the

 3     testing for those who have tested positive?

 4            A     Yes.

 5            Q     And just explain that plan to us.

 6            A     I am sorry.     When you said retest.         Would

 7     you clarify what you meant by retest again?                You

 8     said retest those.

 9            Q     Who had tested positive.

10            A     Oh.    Well, when we did the Osborn sites,

11     we did not turn anybody away.               So we had some folks

12     who had tested that got tested again.                 We also had

13      some folks, as I mentioned before, who had tested

14     positive already and did not want to be tested

15     again.       So we are not going to refuse folks with

16      the ability to be tested again.

17            Q      I guess I am asking a slightly different

18     question.       So now that you have tested some

19      significant percentage of the population at Osborn

20      and of that population there is a subset that has

21      tested positive.       For those inmates, are you going

22      to retest them to confirm whether or not they have

23      recovered from COVID?

24                         MR. O'NEILL:       Objection to the form.

25                         THE WITNESS:       That is not part of our

                                  Veritext Legal Solutions
     800-227-8440                                                       973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 37 of 188




                                                                    Page 36

 1                  current plan right now.             And, you know,

 2                  with the CDC guidance, you know, they say

 3                  you can do a retest of an individual in

 4                  order to clear them or you can use a

 5                  symptom-based one.          We are using the

 6                  symptom-based one at this time.

 7     BY MR. SACHSE:

 8            Q     Okay.   I think you told us earlier your

 9     best recollection was that approximately 25 percent

10     or so of the people tested at Osborn returned a

11     positive.      Is that right?

12            A     Yes.

13             Q    Of those 25 percent positives, do you know

14      approximately how many of them were asymptomatic?

15            A     I think the overwhelming majority of those

16      folks were asymptomatic.

17             Q    When we say "asymptomatic," that means

18      that there is no indicia of contagion.                Correct?

19            A     I am sorry.      Could you clarify?

20             Q    Let me try it a different way.             That was

21      not a great question.

22                  So when we say "asymptomatic," what does

23      that mean?

24             A    A person is not reporting any cough,

25      fever, shortness of breath or other symptoms.

                                  V eritext Legal Solutions
     800-227-8440                                                         973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 38 of 188




                                                                   Page 37

 1            Q     Are you aware of any facilities within the

 2     Department of Corrections that have a higher

 3     positive infection rate than Osborn?

 4                       MR. O'NEILL:        Objection to the form.

 5                       THE WITNESS:        I don't know that we

 6                  can talk about infection rate maybe per se

 7                  because you sort of -- you know, a lot of

 8                  things come into that depending on what

 9                  your denominator is.

10                       I think at this point Osborn is the

11                  first place we have done mass testing so

12                  we are able to have a better idea of what

13                  it is for that facility.            We don't know

14                  what that will show at Corrigan-Radgowski

15                  this week.    It may be 20 percent, it may

16                  be more than that.         I don't know.

17      BY MR. SACHSE:

18             Q    That is, I guess, what I am getting at is

19      that, so now you know, at least as of last week,

20      how many positive cases you had at Osborn.               But for

21      all of the other facilities in the Department of

22      Correction's network, you do not know how many

23      positive you have because you haven't done the

24      testing there yet.       Correct?

25                       MR. O'NEILL:        Objection to the form.

                                 Veritext Legal Solutions
     800-227-8440                                                       973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 39 of 188




                                                                       Page 38

 1                         THE WITNESS:       We know the folks who

 2                  are laboratory confirmed.                There may be

 3                  other folks who have the virus that we

 4                  don't know about because they are not

 5                  expressing symptoms and they have not yet

 6                  been tested.

 7     BY MR. SACHSE:

 8            Q     Going back to your declaration in

 9     paragraph 3 -- and I promise we are going to move a

10      little faster through this.             I know you are

11      thinking I have 30 more paragraphs to go.

12                  So on paragraph 3, I see again here is a

13      reference to the CDC guidelines which we talked

14     about earlier.        Those are the March 23rd interim

15     guidelines.         Is that right?

16            A     Yes.

17             Q    So part of what you did or what the

18      Department did to prevent and reduce the spread of

19      COVID-19 was -- and I quote here,               "Following the

20      CDC Guidelines for Management of Coronavirus

21      Disease in Correctional and Detention Facilities."

22                  Did I read that correctly?

23            A     Yes.

24             Q    Did the DOC follow all of the CDC

25      guidelines for management of coronavirus disease?

                                  Veritext Legal Solutions
     800-227-8440                                                           973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 40 of 188




                                                                  Page 39

 1                         MR. O'NEILL:      Objection to form.

 2                         THE WITNESS:      I think we did.     The

 3                  guidelines themselves are clear.           They

 4                  have qualifiers in there about the ability

 5                  to implement different components of the

 6                  guidelines based upon resources, based

 7                  upon capacity, based upon, you know, like

 8                  local jurisdictional considerations.

 9                         So I think to that extent, you know,

10                  we did everything to the best of our

11                  powers to implement those according to

12                  what was provided in the guidance.

13      BY MR. SACHSE:

14             Q    I think we have already touched on this --

15      the CDC guidelines were from March 23rd, and they

16      were interim.       Is that correct?

17            A     Yes.

18             Q    Are you aware whether the CDC has updated

19      its Guidelines for Management of Coronavirus

20      Disease in Correctional and Detention Facilities?

21            A     Yes.    They have made some updates to their

22      guidelines for the general population.              Some of

23      that maybe includes the amount of time that you

24      would use to clear somebody.            You know, they

25      initially said seven days, and more recently they

                                 Veritext Legal Solutions
     800-227-8440                                                      973-410-4040
      Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 41 of 188




                                                                 Page 40

 1     extended that to 10.

 2            Q     So when you mention that the CDC has

 3     updated its guidelines for the general population,

 4     are you referring to the general population in the

 5     United States or the general population in

 6     correctional facilities?

 7            A     General population in the United States.

 8            Q     So, Doctor, in addition to looking to the

 9     CDC Guidelines for Management of Coronavirus

10     Disease in Correctional and Detention Facilities,

11     you also consider the more general CDC guidelines.

12      Is that fair?

13            A     We have.   You know, we have discussed that

14      in the context of -- you know, in our role in the

15     medical world, we are responsible for the inmate

16     patient population.       When we are talking about, you

17      know, some of -- like staff, you know what I'm

18      saying, and what that means for them in terms of

19      our guidance that we actually have from the State

20      of Connecticut, you have a lot of that overlapping.

21                  That is not specific if you lean towards

22      the correctional inmate population we are taking

23      care of, but it still has relevance because we are

24      talking about staff that comes under other

25      guidance.     For example, you have the general

                                Veritext Legal Solutions
     800-227-8440                                                    973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 42 of 188




                                                                   Page 41

 1     population.         You also have guidance specific for

 2     health care providers, et cetera.

 3                          MR. O'NEILL:      Have you finished your

 4                  answer, Doctor?

 5                          THE WITNESS:      Yes.

 6     BY MR. SACHSE:

 7            Q     Doctor, do you agree that our

 8     understanding of the best preventive measures has

 9      evolved over the last two months?

10            A     Yes.

11            Q     For example, I know in your state in

12      Connecticut masks are now required when outdoors, I

13      think beginning April 20th.             Is that correct?

14                          MR. O'NEILL:      Objection to the form.

15                          THE WITNESS:      I am sorry.    Would you

16                  repeat that?

17      BY MR. SACHSE:

18             Q    Sure.     In Connecticut, your state requires

19      the wearing of masks, protective masks.              Correct?

20            A     Yes.

21             Q    So if we look down to the next paragraph,

22      paragraph 4, you write,         "Additionally, the DOC

23      understands that the current COVID-19 pandemic is

24      fluid and requires routine review of procedures and

25      protocols.   11




                                  Veritext Legal Solutions
     800-227-8440                                                       973-410-4040
      Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 43 of 188



                                                                        Page 42

1                   Did I read that correctly?

2             A     Yes.

 3            Q     And that is sort of the point you are

 4     making there in paragraph 4.              Right?

 5            A     Yes.

 6            Q     That you need to be fluid?               You need to

 7     continue to consider evolving standards of care,

 8     evolving best practices.           Right?

 9            A     Yes.   And it is a lot.           It is constant,

10     you know, things that are going on.                   So it is

11     really taxing.       Trying to go through and just

12     absorb that and also try and implement and you're

13     also trying to just handle the different

14     operational things at different facilities that

15     pops up every single day multiple times a day.                      So

16      I think that has been challenging, you know, for

17     us, as it has been challenging for everybody.

18            Q     Understood.     Now moving down to paragraph

19      5.   You report here the total inmate population as

20      of May 7, 2020.      And you report that the population

21      has declined since March 1, 2020.                Is that right?

22            A     Yes.

23             Q    Is the decrease or the decline in the

24      prison population from March to May important to

25      your opinion?

                                  Veritext Legal Solutions
     800-227-8440                                                           973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 44 of 188




                                                                      Page 43

 1              A    I don't understand the question.

 2              Q    Well, I am just wondering why you included

 3     that information in your opinion.

 4              A    Just to provide, you know, factual

 5      information, you know, about our baseline

 6     population.

 7              Q    Does the decrease in inmates in prison

 8     population bear any relation to the risk of

 9      transmission of COVID-19?

10                              MR. O'NEILL:      Objection to the form.

11                              THE WITNESS:      I am not sure I

12                   understand.        Maybe you can just clarify

13                   what you are asking.

14      BY MR. SACHSE:

15              Q    Sure.        Let me get at it this way.        We see

16      in paragraph        5    that you have reported the prison

17      population has decreased between March and May of

18      2020.       Is that right?

19              A    Yes.

20              Q    Do you know if any of those inmates who

21      were released between March and May of 2020 were

22      released due to the risk of COVID?

23                              MR. O'NEILL:      Objection to the form.

24                              THE WITNESS:      I don't recall

25                    specifically.         I believe that that is -- I

                                      Veritext Legal Solutions
     800-227-8440                                                        973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 45 of 188




                                                                    Page 44

 1                  think that is true, yes, but I don't know

 2                  for sure.     I can't recall.

 3     BY MR. SACHSE:

 4              Q   Who would know?

 5              A   That would probably involve like our Board

 6     of Parole and Pardons.

 7              Q   So sitting here today, you don't know how

 8     many, if any, inmates were released due to COVID

 9      risk?

10                          MR. O'NEILL:      Objection to the form.

11                          THE WITNESS:       I know there have been

12                  some.     I can't give you the numbers

13                  because I don't remember specifically, you

14                  know, different folks.             That represents

15                  the total number of folks that have been

16                  reduced, and there are some folks in that

17                  number, you know, who had different

18                  reasons.

19                          Some of those may relate maybe to

20                  their health status.            I know we certainly

21                  reviewed some health status for some folks

22                  when it was requested of us by the Board

23                  of Parole and Pardons, and we did that.               I

24                  just don't have the numbers so I can't

25                  speak to that right now.

                                  V eritext Legal Solutions
     800-227-8440                                                        973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 46 of 188




                                                                    Page 45

 1      BY MR. SACHSE:

 2             Q    Do you know what criteria were used to

 3      evaluate cases for potential release, community

 4      release?

 5                       MR. O'NEILL:       Objection to the form.

 6                       THE WITNESS:       I can't speak to the

 7                  criteria for why they were brought to us

 8                  because there were different mechanisms

 9                  for potential early release.             When the

10                  cases that were brought to us, we were

11                  mainly asked to determine whether or not a

12                  person actually has certain chronic

13                  medical conditions or not.             And we were

14                  able to do that.

15      BY MR. SACHSE:

16             Q    Let's talk about that.          Do you have an

17      opinion as to whether there are certain people who

18      are at greater risk of complications if they

19      contract COVID-19?

20             A    There are certain folks, you know, who we

21      believe are at higher risk, and for the most part

22      that includes folks who have chronic medical

23      conditions, you know, such as diabetes, heart

24      disease, cancer, immune compromised status, et

25      cetera.

                                Veritext Legal Solutions
     800-227-8440                                                        973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 47 of 188




                                                                     Page 46

 1             Q    What about lung disease?              Does underlying

 2      lung disease put someone at increased risk of

 3      COVID-19 complications?

 4            A     Yes, it does.

 5             Q    How about chronic liver or kidney disease,

 6      does that put someone at increased risk of COVID-19

 7      complications?

 8            A     Yes.

 9             Q    How about epilepsy, does that put someone

10      at increased risk?

11            A     Yes.

12             Q    How about hypertension?

13            A     Yes.

14             Q    How about stroke?

15            A     I mean, basically, you know, a lot of

16      chronic conditions of many folks, not only with us

17      but also in the community, are at greater risk.

18             Q    Blood disorder, is that something that

19      puts someone at increased risk?

20             A    Yes.

21             Q    You mentioned diabetes.             What about an

22      inherited metabolic disorder, does that put someone

23      at increased risk?

24             A    That could.      I don't remember if that was

25      specific -- I don't specifically recall that

                                  V eritext Legal Solutions
     800-227-8440                                                       973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 48 of 188




                                                                    Page 47

 1     particular scenario in some of the guidance.                 I

 2      just don't recall that off the top of my head.

 3            Q     When you say "guidelines," are you talking

 4     about CDC guidelines?

 5            A     Yes.

 6            Q     What about asthma, is asthma something

 7      that puts some person at increased risk of COVID-19

 8      complications?

 9            A     It could.    It is a chronic lung condition.

10            Q     And developmental delay, is that something

11      that puts a person at increased risk of COVID-19

12      complications?

13                         MR. O'NEILL:      Objection to the form.

14                         THE WITNESS:      That one, I can't

15                  specifically recall.

16      BY MR. SACHSE:

17             Q    Let's talk about age.          Do you have an

18      opinion about whether people who are over the age

19      of 50 are at increased risk of complications from

20      COVID-19?

21            A     I mean, you have had different experts who

22      have said different things.            Some folks have said

23      65.    Some folks have said 60.           Some have said even

24      50.    I think the general principle is the older you

25      are, you are at increased risk.

                                 Veritext Legal Solutions
     800-227-8440                                                       973-410-4040
      Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 49 of 188




                                                                       Page 48

 1            Q     Really what I am getting at here, Doctor,

 2     is your opinion.         I appreciate that, that there are

 3     sort of different -- different ranges we are

 4     talking about.        But do you have an opinion?

 5            A     I will say that when we were asked to

 6     review, you know, cases on behalf of the Board of

 7     Parole and also Pardons, we used a lower age

 8     threshold.

 9            Q     Do you recall what age threshold you used?

10            A     I think we used age 50.

11            Q     Let's talk a little bit about this review

12     process because I guess I am -- let me just start

13     with this.

14                  How did you first come to learn that you

15     would be -- or your group would be asked to review

16      cases for possible community release?

17                          MR. O'NEILL:      Objection to the form.

18                          THE WITNESS:       I think that          yeah, I

19                  don't remember exactly how we came to

20                  know.     I remember there were a couple of

21                  conversations with some folks who handled

22                  that side.     And they asked if we would be

23                  able to do such a review.                 And we said

24                  yes, we could.       And they sent us over the

25                  cases, and we could go through those.

                                  V eritext Legal Solutions
     800-227-8440                                                           973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 50 of 188




                                                                  Page 49

 1     BY MR. SACHSE:

 2            Q     And do you remember approximately when you

 3     were first approached to do these release reviews?

 4            A     I honestly don't.

 5            Q     Was it within the last month?

 6            A     Certainly we have been doing it within the

 7      last month, but I don't know if we were doing it

 8     before then.      I can't recall.         We certainly have

 9     been doing it during this COVID pandemic.             I can't

10      say necessarily when because there has been so much

11      going on.

12             Q    So when we look at paragraph 5 and you

13      report a reduction in prison population between

14      March and May, do you have any recollection whether

15      that reduction in prison population may have been

16      due in part to the review you did of inmates for

17      potential community release?           And did you have

18      written guidelines for the criteria you would apply

19      when reviewing cases?

20            A     The requests that came to us was just

21      wanting to know if individuals that were on a

22      particular list whether or not they had chronic

23      conditions that put them at risk for COVID.            That

24      was really the request.

25                  And so with that, you know, we talked

                                Veritext Legal Solutions
     800-227-8440                                                     973-410-4040
      Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 51 of 188



                                                                    Page 50

 1     about the stuff I mentioned already.                 You know, we

 2     used, as I said, a lower age threshold.                 We used

 3     all the chronic conditions enumerated earlier.

 4             Q    So have you looked across the Department

 5     of Correction's population as a whole to identify

 6     all inmates who fall into one or more of the

 7     categories that you were asked to consider?

 8                       MR. O'NEILL:       Objection to the form.

 9     BY MR. SACHSE:

10             Q    Let's fix that.

11                  Did you or your group look across the

12     entire prison population in Connecticut to identify

13      inmates who might have one or more of the risk

14      factors for COVID-19 that you were asked to

15      consider in connection with this community release

16     plan?

17                       MR. O'NEILL:       Objection to the form.

18                       THE WITNESS:       Again, I will say that

19                  we were given a list of folks that met

20                  certain eligibility requirement already.

21                  And the specific request we were given was

22                  to see whether or not they had any medical

23                  conditions that put them at risk.

24                       So that initial list was populated

25                  by, you know, somebody else through which

                                V eritext Legal Solutions
     800-227-8440                                                        973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 52 of 188




                                                                        Page 51

 1                  it was brought to us to look at those

 2                  names and then to review.                 And it was the

 3                  map, you know, going through all the

 4                  medical conditions that those individuals

 5                  had.

 6     BY MR. SACHSE:

 7            Q     I see.     So you were given a list of names

 8     and then you went to see if any of those

 9      individuals had the specific risk factors?

10            A     Correct.

11                         MR. O'NEILL:       Objection to the form.

12     BY MR. SACHSE:

13            Q     And I think you said -- was it the BOPP,

14      is that the Board of Pardons and Parole or Parole

15      and Pardons?

16            A     Yes.

17             Q    That was the entity that made this request

18      of you?

19            A     Either somebody that worked with them or

20      liaised with them.        But somebody not in our medical

21      unit, you know, was part of that entity or liaised

22      with them and then they brought us the list.

23             Q    Was it Mr. Galligan (phonetic)?

24             A    I don't recall the specific name.

25             Q    Approximately how many cases has your

                                  V eritext Legal Solutions
     800-227-8440                                                          973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 53 of 188




                                                                       Page 52

 1     group reviewed?

 2            A     I don't know the exact number, but it has
 3     at least been in the hundreds.

 4            Q     Have you discussed whether to identify all

 5      inmates within DOC custody who have one or more of

 6      the risk factors for increased risk of COVID-19
 7      infection?

 8                       MR. O'NEILL:         Doctor, please be

 9                  mindful of my previous instructions
10                  regarding the attorney-client privilege.

11                  In other words, if you had such
12                  conversations with any of my attorneys or

13                  internal DOC attorneys, those
14                  conversations are privileged.
15                       If you can answer counsel's question
16                  without disclosing those conversations,

17                  you should.

18                       THE WITNESS:         Okay.      I am sorry.     I

19                  forgot.   Could you repeat your question?
20                       MR. SACHSE:        Sarah, could you

21                  actually just read it back?

22                       (Requested portion of testimony

23                  read.)

24                       THE WITNESS:         Yes, we have.

25      BY MR. SACHSE:

                                  Veritext Legal Solutions
     800-227-8440                                                            973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 54 of 188




                                                                Page 53

 1            Q     When was that discussion?

 2                       MR. O'NEILL:        Objection to the form.

 3                       THE WITNESS:        That has been within

 4                  the last, you know, couple of weeks.         You

 5                  know, as we are looking through the mass

 6                  testing, you know, some of the thinking

 7                  has been, well, we're -- as we were

 8                  thinking of the logistics of doing mass

 9                  testing on a large scale, in the context

10                  of that we thought, you know, would it

11                  make sense if we could focus on testing

12                  those who had certain medical conditions

13                  first,   if it might be easier to reach

14                  those folks rather than folks that don't

15                  have it if you were thinking of a limited

16                  number of test kits, and who you could do

17                  faster and sooner to prioritize.         So it

18                  has been in that context.

19      BY MR. SACHSE:

20             Q    Have you made a decision about whether to

21      identify all at-risk inmates within DOC custody?

22            A     No, we haven't.       And I think to some

23      extent, you know, the mass testing that we are

24      doing right now, if we can keep at the same pace

25      you get more efficient, get better, there may not

                                 V eritext Legal Solutions
     800-227-8440                                                    973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 55 of 188




                                                                      Page 54

 1     necessarily be a need to do that triaging because

 2     we will hopefully get the test results fairly

 3     quickly.      If we do that, then we won't need that

 4     pre-triage to determine who we should test first.

 5            Q     How would you go about -- just

 6     mechanically, how would you go about identifying

 7     the inmates who are in this at-risk category?

 8            A     That is the reason why we were just

 9     talking about it because that is an onerous task to

10     do that, to identify folks.             Because you are

11     talking about having to go into the electronic

12     health record presumably of every individual.                   And

13      so that would just be like labor intensive.                  So we

14      don't really have like a really easy way to do that

15     quickly.

16                  So that is why as we were talking about

17      that we were thinking, well, if we need to do that,

18      it would take some time to do that.                  The time we

19      are going to spend trying to triage folks because

20      of the risk category, would we be better off if we

21      are just able to increase our speed of testing

22      everybody at a facility.

23             Q    Turning back, Doctor, to your declaration.

24      If you look at paragraphs 6 through 9.                  You are

25      reporting statistics for positive tests and those

                                 V eritext Legal Solutions
     800-227-8440                                                          973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 56 of 188




                                                                  Page 55

 1     who have been medically cleared.              Is that correct?

 2              A   Yes.

 3              Q   Then also tragically -- so paragraph 9,

 4     you report the six inmate deaths as a result of

 5     COVID-19 as of May 7th, 2020.             Is that right?

 6              A   Yes.

 7              Q   Those are numbers as of May 7th.          Do you

 8     ·know sitting here today how many staff have been

 9      infected with COVID?

10              A   I don't know the exact number.          I think

11      that is probably between 400 and 500, but I don't

12     know that exactly off the top of my head.

13              Q   Do you know how many of the infected staff

14     went to a health care facility for treatment?

15              A   Not off the top of my head right at this

16     moment, no.

17              Q   Is that information that you have

18      somewhere?

19              A   I would not have that, but HR would have

20      that.

21              Q   Do you know how many infected staff

22      members went into an ICU?

23              A   Based upon recollection, I think I

24      remember hearing from HR that I don't believe

25      anybody had gone to the ICU.

                                Veritext Legal Solutions
     800-227-8440                                                      973-410-4040
      Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 57 of 188




                                                                 Page 56

 1            Q     And similar, do you know whether any

 2     infected staff needed ventilator treatment?

 3            A     Based upon the same conversation, I think

 4      I recall that they said that was not the case.

 5            Q     Do you know the average length of stay for

 6     any infected staff members who went to the

 7     hospital?

 8            A     I don't know.

 9            Q     Am I correct there have been no deaths of

10      staff members due to COVID-19, to your knowledge?

11            A     I think that is correct.

12            Q     So I know we have talked a little bit

13      about this, but how many total prisoners in the DOC

14      custody are infected with COVID-19?

15                       MR. O'NEILL:        Objection to the form.

16                       THE WITNESS:        Yeah, I don't know that

17                  we can -- yeah, we can answer that.          We

18                  can talk about the folks that have been

19                  confirmed.    But knowing who is infected,

20                  that is a different question.

21      BY MR. SACHSE:

22             Q    And you cannot answer that question

23      because you haven't -- you have not done the

24      testing across all of the facilities yet.            Is that

25      right?

                                 V eritext Legal Solutions
     800-227-8440                                                     973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 58 of 188




                                                                 Page 57

1              A    Correct.

2              Q    Do you know how many inmates went to a

 3     hospital as a result of COVID-19 infection?

 4             A    I don't recall that number off the top of

 5     my head right now.

 6             Q    Do you know whether it was more than 10?

 7             A    I believe so.

 8             Q    Do you know whether it was more than 50?

 9             A    That, I don't know.        I think we have

10     between maybe 10 and 20 folks, particularly in

11     earlier weeks that were at the hospital at any

12     given time.

13             Q    Do you know whether it was about 36 -- 35,

14     36?

15                       MR. O'NEILL:       Objection to the form.

16                       THE WITNESS:       Again, I don't know

17                  exactly off the top of my head right now.

18     BY MR. SACHSE:

19             Q    Do you know how many inmates went to an

20      ICU?

21             A    You know, what I recall is that on any

22      given day we may have had, you know, anywhere from

23      maybe three to five, maybe six in the ICU at any

24      given moment.

25             Q    Do you know how many inmates are on

                                Veritext Legal Solutions
     800-227-8440                                                   973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 59 of 188




                                                                     Page 58

 1     ventilators?

 2                      MR. O'NEILL:        Objection to the form.

 3                       THE WITNESS:       No, I do not.

 4     BY MR. SACHSE:

 5            Q     Do you know how many -- what is the

 6     average length of stay for an inmate who is in a

 7     hospital?

 8            A     I don't have that information right now.

 9            Q     Am I correct you do not know the

10     percentage of the total population that is

11     positive?      We said that.      Right?

12            A     The percentage of the population that is

13      infected, we can talk about the number of folks

14      that were tested and that are positive.                That's

15      different.

16             Q    Fair enough.    That is a good point.

17     Actually, that is what I am getting at.

18                  We talked about infection.              Now let's talk

19      about confirmed positive tests.              Sitting here right

20      now, do you know the number of confirmed positive

21      tests?

22            A     Upwards of 600 folks in our inmate patient

23      population.

24             Q    And how many inmates total in the patient

25          excuse me -- how many inmates total in the

                                V eritext Legal Solutions
     800-227-8440                                                       973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 60 of 188




                                                                    Page 59

 1     population?

 2            A     It is about, you know, 10,000.

 3            Q     So more than 5 percent are positive?

 4            A     Thereabouts.

 5            Q     Do you have an opinion as to whether that

 6     5 percent positive is high, low or about what you

 7     would expect?

 8                       MR. O'NEILL:         Objection to form.

 9                       THE WITNESS:         I can't answer that at

10                  this point.     I would be able to have a

11                  better understanding of that when we

12                  complete the mass test.

13     BY MR. SACHSE:

14            Q     So until you have that information from

15      the mass testing, you don't have an opinion as to
16     whether 5 percent is a high number or a low number?

17                       MR. O'NEILL:         Objection to the form.

18                       THE WITNESS:         Yeah.      I mean, I don't

19                  know what our numbers are going to be, you

20                  know, until we test folks.

21      BY MR. SACHSE:

22             Q    And do you know what percentage of your

23      staff have tested positive?

24             A    No, I don't.

25             Q    You mentioned that Osborn, that is where

                                  Veritext Legal Solutions
     800-227-8440                                                      973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 61 of 188




                                                                   Page 60

 1     you did the mass testing last week and you came

 2     back with about a 25 percent positive.                Is that

 3     right?

 4            A     Yes.    Less than that, yes.

 5            Q     And Osborn is in Somers.            Is that right?

 6            A     Yes, I believe so.

 7            Q     Are you aware of          I am sorry?      I thought

 8     somebody said something.

 9                         MR. O'NEILL:      There was some static

10                  on the record, Counsel.           If I caused it, I

11                  apologize.

12                         MR. SACHSE:     That is okay.       I just

13                  didn't want to cut anybody off.

14     BY MR. SACHSE:

15            Q     Are you aware that Somers is a hotspot for

16      COVID in Connecticut as of yesterday?

17            A     No, I was not.

18             Q    Do you know how much the Department has

19      spent on hospitalized -- on inmates who have been

20      hospitalized with COVID?

21            A     No, I do not.

22             Q    Is that -- sort of tracking of medical

23      expenses, is that something that is broadly within

24      your group's area of responsibility?

25             A    That is more directly under the COO.

                                 Veritext Legal Solutions
     800-227-8440                                                        973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 62 of 188




                                                                   Page 61

 1              Q     So, Doctor, is it your opinion that the

 2     Department should be testing every incarcerated

 3     person for COVID-19?

 4              A     I think we should test not only just folks

 5      in inmate population but the general population as

 6      well.       Yeah, I think to the extent folks are tested

 7      and they know the status that can actually inform

 8      other measures that need to happen.

 9              Q    When did you form that opinion?

10              A     I am not sure I understand the question.

11              Q    Well, you said that you agree that the

12      Department should be testing every incarcerated

13      person for COVID-19.       When did you come to that

14      opinion?

15              A     I don't know that that was a feeling I
16      just came to at a single point in time.              Most of my

17      public health background, you know, if you have a

18      pandemic such as this, you have a test.              And you

19      know folks you want to test, you want to make that

20      available to them.

21                    This is a new pandemic.          And with a new

22      pandemic, there is a lot that we don't know.               So to

23      that extent, if you are actually able to test folks

24      you can actually identify who is positive or not

25      and take the measures that are necessary under the

                                 V eritext Legal Solutions
     800-227-8440                                                       973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 63 of 188




                                                                   Page 62

 1     circumstances.

 2                  As we said before, you know, going back to

 3     Osborn, the majority of those folks we tested, they

 4     had no symptoms.       You know, so because they didn't

 5     actually have symptoms they wouldn't have come to

 6     our attention to test them otherwise.                You know, so

 7      the fact we are actually doing this I think is

 8     helpful.

 9                  That is a more basic -- you know, just if

10     you're talking about public health measures when

11     you are talking about screening the patient

12     population.      So that's -- in my mind, that is the

13      context.

14            Q     How long had you been talking about mass

15      testing before you instituted it at Osborn?

16                       MR. O 1 NEILL:      Objection to form.

17                       THE WITNESS:        We weren't talking

18                  about implementing any type of mass

19                  testing because at the time we really only

20                  had test kits and like everybody else.

21                  And so again, based on CDC guidelines the

22                  initial guidance was focus on those who

23                  have symptoms with regards to the testing.

24                  Certainly in our case, we would not have

25                  been able to even start thinking about,

                                 Veritext Legal Solutions
     800-227-8440                                                       973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 64 of 188




                                                                       Page 63

 1                  let alone implementing any mass testing

 2                  unless we had the resources, meaning the

 3                  kits, to actually do that.

 4                       So as part of this initiative with

 5                  the Connecticut reopen that I referred to

 6                  before, they are providing us with those

 7                  test kits in order to make that happen.

 8                  If we did not have those test kits, we

 9                  would not be talking about mass testing in

10                  terms of being able to realize that

11                  because we did not have the kits to do it.

12                  And if you only have a limited number,

13                  then you are going to triage those.

14                       And again, according to the CDC

15                  Guidelines, you are going to prioritize

16                  folks that have symptoms.                So that's what

17                  we did and that's what we did in the very

18                  beginning.     And then certainly, when we

19                  had the ability, meaning more test kits,

20                  then we would certainly use those to test

21                  our people.      But if we didn't have them,

22                  then we would not be able to do that.

23      BY MR. SACHSE:

24             Q    Did you ask for more test kits in April?

25             A    We have been asking for test kits from the

                                  Veritext Legal Solutions
     800-227-8440                                                         973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 65 of 188




                                                                     Page 64

 1     beginning of this pandemic, constantly.                 And we

 2     also have been working with our lab vendor to

 3     request the maximum number of kits that they were

 4     able to send us.       And, of course, you know, we are

 5     a statewide system with 14 facilities.                  We are not

 6     their only customer.

 7                  And we have also asked multiple folks for

 8      the STPs on these calls.          So the request for test

 9     kits, that has been an ongoing thing that we've

10     been doing from the very beginning.                  And what we

11     have heard about in the past from those discussions

12      is, look, we are all in the same boat.

13            Q     So when you were asking for test kits in

14      the beginning, was it because you wanted to test

15      everybody in custody?

16            A     We wanted -- well; again, at that point

17      with the CDC guidelines, we wanted to test all the

18      folks who had symptoms and all the folks that we

19      were more suspicious of.          So I think the idea of

20      doing mass testing of everybody when you don't have

21      kits, no, we weren't thinking along those lines,

22      nor was anybody else.        And again, that was contrary

23      to what the guidance was for the CDC at that time.

24             Q    Did you have enough test kits in April to

25      test everybody who you wanted to test?

                                 Veritext Legal Solutions
     800-227-8440                                                         973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 66 of 188




                                                                 Page 65

 1            A     No.   We get a certain number of test kits

 2     every week from our lab vendor.              And as soon as we

 3     get those kits, we distribute them throughout our

 4      facilities.       They use them.      And then we are

 5     waiting for another supply.

 6                  In the meantime, you know, when we have

 7      run out of kits we tell those facilities hold on

 8     until we get the next shipment the following week.

 9     That has been constant.

10            Q     At this point on May 20th with the

11     Department about to embark on a systemwide mass

12      testing plan, do you have sufficient tests to carry

13     out that plan?

14                         MR. O'NEILL:      Objection to the form.

15                  Answer, please.

16                         THE WITNESS:      Presuming that we will

17                  continue to get the kits, you know, from

18                  the Guard, yo know.         So they, you know,

19                  were gracious in providing us with the

20                  kits that we used last week, as well as

21                  the kits that we're using this week.          As

22                  long as that continues, then we are able

23                  to continue.

24      BY MR. SACHSE:

25             Q    I want to turn to paragraph 10.          This is

                                 Veritext Legal Solutions
     800-227-8440                                                       973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 67 of 188




                                                                    Page 66

 1     where you are talking about Northern.                And I

 2     believe you told us that you have been to the

 3     Northern facility in the past few weeks.                Is that

 4     correct?

 5            A     Yes.

 6            Q     Can you just explain for us what -- how

 7     the Department is using Northern currently?

 8                         MR. O'NEILL:      Objection to the form.

 9                         THE WITNESS:      Fair enough.      Let me

10                  ask a better question.

11     BY MR. SACHSE:

12            Q     Doctor, is the Department using Northern

13      to house COVID-19 positive inmates in medical

14      isolation?

15            A     Yes.

16             Q    Is every COVID-19 positive patient

17      currently housed in -- let me start again.

18                  Is every COVID-19 positive inmate

19      currently housed in Northern?

20            A     No.

21             Q    How many COVID-19 positive inmates are

22      housed in other facilities?

23                         MR. O'NEILL:      Objection to the form.

24                         THE WITNESS:      I don't have, you know,

25                  the -- I don't have the specific number

                                 Veritext Legal Solutions
     800-227-8440                                                        973-410-4040
      Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 68 of 188




                                                                     Page 67

 1                  for that right now.

 2     BY MR. SACHSE:

 3            Q     For the patients -- for the inmates who

 4     tested positive at Osborn, am I right that your

 5     plan is to keep those inmates at Osborn and not

 6     move them to Northern?

 7            A     Our plan for Northern is to have the

 8      individuals, you know, who are                if they are

 9     symptomatic or they become symptomatic, have them

10     go to Northern.       We are going to do some laboratory

11      testing as well.      If they show that they are

12     potentially at a higher risk, then we will probably

13     have them go to Northern as well.

14                  Northern, I guess our issue there is that

15      it only has a limited capacity.              So when we are

16      thinking about mass screening the entire state in

17      all our facilities, if we keep a 25 or 20 percent

18      rate, Northern will not be able to accommodate all

19      of those.

20                  The other thing as we are going through is

21      like as we're going through the testing at

22      different locations.       They were not doing that

23      all --

24                       THE COURT REPORTER:            I'm sorry.    I'm

25                  sorry.   There's a lot of static.           Please

                                V eritext Legal Solutions
     800-227-8440                                                        973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 69 of 188




                                                                       Page 68

 1                  stop for a minute.          I don't know what's
 2                  going on.     Do you hear that?

 3                          MR. SACHSE:      I can.       It sounds like a

 4                  saw.
 5                          MR. O'NEILL:      Counsel, would now be a
 6                  good time to take a little bit of a break?

 7                          MR. SACHSE:      Yeah, that would be

 8                  fine.

 9                          MR. O'NEILL:      Take about five minutes
10                  or so.

11                          MR. SACHSE:      Yeah, that's great.

12                          (Recess taken from 11:27 a.m. to
13                  11:34 a.m.)

14      BY MR. SACHSE:
15             Q    Let's go back on the record.              I just
16      remind youf you are still under the oath.
17                  Before the break, we started talking about
18      Northern.     Let me share my screen again.              And you

19      were telling us about Northern.                So am I correct
20      that for the 200 or so inmates who tested positive

21      at Osborn, there is not enough room to move all of

22      them to Northern?        Is that right?

23             A    No, that is not necessarily what I meant.

24      What I am saying is that as we think about going
25      through the entire State of Connecticut and all our

                                  V eritext Legal Solutions
     800-227-8440                                                          973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 70 of 188




                                                                         Page 69

 1     facilities, ultimately if we instantaneously tested

 2     everybody, let's say today, across the 10,000 folks

 3     in custody, we assume we are going to have this

 4     massive number of folks that are positive.                   We

 5     would not be able to have all those individuals at

 6     Northern at any given point in time.

 7                    I think to some extent, you know, that

 8     you know, the testing is staggered.                   And we are

 9     going from different regions and testing as many

10     people as we can at a given moment or any given

11     week.        Then I think that buys us maybe a little bit

12     of time because of staggering this.                   But I think we

13     also have to operationally think about if we do see

14      that capacity, then what are our options.

15             Q      Have you thought about using Northern to

16     house at-risk inmates?

17                         MR. O'NEILL:      Objection to the form.

18                         THE WITNESS:      We would use Northern

19                    right now because we have it staffed, you

20                    know, with 24-hour -- or 24/7 nursing and

21                    also providers.     As we mentioned in the

22                    statement, the folks -- somebody who was

23                    already in an infirmary bed and let's say

24                    they were on chemotherapy and they

25                    happened to be positive, that particular

                                 V eritext Legal Solutions
     800-227-8440                                                           973-410-4040
      Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 71 of 188




                                                                     Page 70

 1                  individual probably would not go to

 2                  Northern because beyond their COVID status

 3                  we have to manage, you know, the other

 4                  medical conditions like their

 5                  chemotherapy.

 6                       Another example might be like an

 7                  individual who is on hemodialysis, you

 8                  know, for kidney failure.              Being able to

 9                  manage that -- and their COVID would be

10                  more challenging to do that in a place

11                  like Northern.

12                       So for those two examples, we would

13                  keep those folks in place where they were

14                  in order to accommodate those other

15                  medical conditions that we need to address

16                  while we are still trying to maintain

17                  medical isolation.

18                       Those are just two examples of why

19                  because of the medical complexity they

20                  would not go there.

21      BY MR. SACHSE:

22             Q    And just to respond to Terry's objection.

23      When I say "at risk," can we just agree that a

24      reference to an at-risk inmate is just shorthand

25      for somebody who has one or more of the underlying

                                Veritext Legal Solutions
     800-227-8440                                                          973-410-4040
      Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 72 of 188




                                                                    Page 71

 1     conditions that puts them at an increased risk of

 2     complications from COVID-19?

 3                          MR. O'NEILL:      Objection to the form.

 4     BY MR. SACHSE:

 5            Q     You can answer.

 6            A     I am sorry?

 7                          MR. O'NEILL:       If you can, you need to

 8                  answer.

 9                          THE WITNESS:       I'm sorry.     I thought

10                  that was a statement.

11     BY MR. SACHSE:

12            Q     No, no, no.        Let me ask again.

13                  Okay.     When I say "at-risk inmate," what I

14     mean is an inmate who has one or more of the

15     underlying conditions that puts him or her at an

16      increased risk of complications from COVID-19.                Is

17      that a definition or a shorthand that you will

18      accept?

19                          MR. O'NEILL:      Objection to the form.

20                          THE WITNESS:      That is fine.

21      BY MR. SACHSE:

22             Q    Okay.     Great.     Just to make this easier so

23      I don't have to keep saying all of that.

24                  So have you thought more generally about

25      -- as the testing -- the mass testing progresses.

                                  V eritext Legal Solutions
     800-227-8440                                                         973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 73 of 188




                                                                 Page 72

 1     Let me start again.

 2                  As you conduct testing at these

 3     facilities, have you thought more generally about

 4     what specific plans you will put in place to

 5     protect the at-risk inmates?

 6            A     Yes, we have.     I would say that the

 7     details -- I mean the devil is in the details.              And

 8     in some cases, some of those details that you

 9     thought about in advance may not be feasible as you

10     think about a particular building or facility.               So

11     you have to be -- or we have to be fluid in that

12      regard.

13            Q     So have you considered moving at-risk

14      inmates to a facility that would be better able to

15      accommodate their medical needs in the event that

16      they need to be medically isolated?

17            A     Yes.

18             Q    And have you also considered moving

19      at-risk inmates who test negative away from inmates

20      who have tested positive?

21            A     Yes.

22             Q    And when I say "away," I mean to a

23      different facility.

24            A     I mean, when we are talking about the

25      medical isolation for folks that are positives and

                                 Veritext Legal Solutions
     800-227-8440                                                       973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 74 of 188




                                                                      Page 73

1      quarantine for those that are not, keeping them

 2     separated.      And then whether that separation -- you

 3     know, again the details of what that will look as

 4     you think about the entire state system and as you

 5     go to different facilities, that will be pretty

 6     fluid.       You will be constrained in one facility.

 7     You may have more housing units.                You may have

 8     different tiers that allow you to better

 9     accommodate that as opposed to some other ones.

10                   You know, and I can't speak to all of

11     those variations at every facility.                   I can't really

12     answer, you know, that in more detail.                  But just

13     realizing what we are trying to accomplish that,

14      it's like, well, to the point that you said, you

15     want to keep medically isolated those who are

16     positive from those who are negative.                   So we are

17      trying to keep to that path.

18             Q     So let's use the specific example of

19     Osborn.       Have you considered a plan to move at-risk

20      inmates who are negative out of Osborn to somewhere

21      else given the rate of positives that you now have

22      confirmed at Osborn?

23            A      We haven't really at this point had

24      discussions about moving the negatives out of

25      Osborn, in part because as we talked a little

                                 V eritext Legal Solutions
     800-227-8440                                                          973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 75 of 188




                                                                       Page 74

 1     earlier that Osborn already is one of our

 2     facilities that has a certain level of infirmity

 3     capacity that was used to taking care of higher

 4     acuity patients.

 5                   And so if they already had some type of

 6     high risk because of their medical comorbidities

 7      that were already being addressed at that capacity

 8     and now they are negative, we don't necessarily

 9      think that it would make sense to move those

10      individuals somewhere else that were negative if we

11      could accommodate still the separation from those

12      that are positive.

13                   Then when we think about those that are

14     positive, that develop symptoms, you know, we don't

15      want to further separate them again.                  Again, as I

16     mentioned before, they don't require infirmity

17      level bed, then we might consider moving such

18      individuals to Northern.             If we didn't have

19      capacity there, then we would have to think what

20      alternatives would be.

21                    But I think moving folks that are negative

22      for the comorbidity -- we haven't talked about

23      that.       And I think some of the concern that we

24      would have is just the movement.

25              Q     When you say   11
                                          movement,   11
                                                           you mean movement

                                 V eritext Legal Solutions
     800-227-8440                                                           973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 76 of 188




                                                                       Page 75

 1     between facilities.        Is that right?

 2            A     Yes, sir.

 3            Q     Does movement between facilities itself

 4      increase the risk of COVID-19 transmission?

 5            A     Yes.   I mean, there have been discussions

 6     by others, you know, that -- and the CDC guidelines

 7     as well that, where appropriate, you want to

 8      restrict movement.       You are trying to balance that

 9     as you also try to balance, you know, the needs of

10     medical isolation and quarantine.

11            Q     Just staying with Osborn for the moment.
12     How are you treating            I think you said it was
13      approximately 400 or so who have declined testing?

14     Are you presuming they are positive?                  Are you

15      quarantining them?       Are you doing something else?
16            A     So that is actually, if you will, like a
17      third bucket.       So we have a bucket of folks who are

18      positive, separated from those who are negative.

19     And then in this case, a third bucket of folks who

20      are refusing testing.

21             Q    And so the people who are refusing

22      testing, from a facility perspective, how are you
23      treating them?       Are they quarantined?

24            A     Yes.
25                         MR. O'NEILL:       Objection to form.

                                 V eritext Legal Solutions
     800-227-8440                                                         973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 77 of 188




                                                                       Page 76

 1                       THE WITNESS:        Yes, they are.

 2     BY MR. SACHSE:

 3            Q     And are they told that if they take a test

 4     and test negative, they can get out of quarantine?

 5            A     If they take a test and they are negative,

 6     you might still quarantine them as well because

 7      they were exposed to somebody who was positive.                   So

 8      that is why in this case it is kind of unique

 9     because you have three buckets.               You have those who

10      are your confirms that are positive.                You have

11      those that are negative that you don 1 t want to

12      become positive, but you are going to monitor them.

13      Then you have others who are declining testing at

14      this point in time who themselves could develop

15      symptoms as well because they also were around

16      folks who were positive.          But you try to keep those

17      three, if you will, distinctions.

18             Q    And what are you doing to keep those three

19      cohorts of inmates segregated?

20            A     I don 1 t know exactly how those was

21      operationalized at the moment.             I know a couple of

22      things we talked about -- excuse me.                We talked

23      with DPH about this as well as what some of their

24      thoughts were.      When you are trying to separate

25      them, they suggested to us we could either think

                                 Veritext Legal Solutions
     800-227-8440                                                         973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 78 of 188




                                                                   Page 77

 1     about separating them on different tiers or on the

 2     same tier but at, if you will, to some extent

 3     further away from each other, like at opposite ends

 4     of the tiers.

 5                  From their perspective, either of those

 6     types of scenarios would be considered acceptable.

 7            Q     So you could have, for example, on one end

 8     of the tier the positives and then on the other end

 9     of the tier the people who refused to test and are

10      in quarantine?

11            A     Correct.

12            Q     Is any of this written down?

13            A     To be honest, I don't know.            Because the

14      discussions have been so fluid, you are trying to

15     get through multiple conversations folks you are

16      talking to.     Of course, we start out to get the

17      medical side, you have the testing side and then

18      folks at the individual facilities themselves,

19      including the wardens and medical staff.               So you

20      know, trying to put all this stuff in writing while

21      you have all the work you actually have to do.                  So

22      the time is challenging.

23             Q    So who are the various people who are

24      having those discussions at Osborn?                You mentioned

25      the warden, medical staff.          Who else is involved?

                                Veritext Legal Solutions
     800-227-8440                                                        973-410-4040
      Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 79 of 188



                                                                     Page 78

 1             A    The DAs, district administrators.              The

 2     COO, the RCOO, the regional coos, some of our other

 3     clinical providers.       You know, and some of those I

 4     mentioned before, folks at DPH just to get some

 5     insights from them about what they would recommend.

 6             Q    Are you involved in the discussions as

 7     well?

 8             A    Yes, at least those I am aware of that I

 9     am present.      There are other discussions that folks

10     have that I am not part of.

11             Q    And about Commissioner Cook, do you know

12     whether he is involved in those discussions?

13             A    He has been involved in some discussions

14     where we have had broader calls.               And then he has a

15     whole other set maybe of conversations that he is

16      on, I believe on a daily basis.              So I am not

17      involved in those.

18             Q    Going back to the COVID, the at-risk

19      inmates who are negative for COVID-19.              Have you

20      given any consideration to looking at those people

21      for potential temporary community release to

22      protect them from infection?

23                       MR. O'NEILL:       Objection to the form.

24                       THE WITNESS:        I think that has and it

25                  is being looked at.         And the only thing I

                                V eritext Legal Solutions
     800-227-8440                                                        973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 80 of 188




                                                                        Page 79

 1                  can sort of say is when that is occurring

 2                  similar to what I mentioned before.                 You

 3                  know, we may be given a list of folks                 and

 4                  say can you look and see whether these

 5                  folks have medical conditions that put

 6                  them at risk.      And we will comply with

 7                  those requests.         I believe it has included

 8                  those examples you are suggesting right

 9                  now.
10     BY MR. SACHSE:

11            Q     It is an option possibly but you don 1 t

12     know anything further?
13                         MR. 0 1 NEILL:     Objection to form.
14                         THE WITNESS:       Sorry.         I didn 1 t quite
15                  hear that last part.
16      BY MR. SACHSE:

17            Q     That is fair.       Let me withdraw the
18      question and try again.

19                  So community release is an option that you

20      believe may be considered for some of the at-risk

21      inmates, but you don 1 t have any specifics.

22      Correct?

23            A     Correct.

24             Q    All right.     Let 1 s talk a little bit more

25      about Northern.        Do you know how many medical staff

                                  Veritext Legal Solutions
     800-227-8440                                                             973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 81 of 188




                                                                       Page 80

 1     are on duty for each shift at Northern?

 2            A     I don't have the exact numbers on that.

 3     You know, we do staff it with 24/7 nursing every

 4     single shift.         And then during the first shift, we

 5     have an on-site provider.            And then during the off

 6     hours, we have remote and on-call providers

 7     available.

 8            Q     Do you have any infectious disease

 9      specialists staffed to Northern?

10            A     We do.

11            Q     How many?

12            A     We have at least maybe one ID doc that

13     goes there.         We have three ID docs on staff at DOC.

14            Q     So there are three infectious -- when you

15      say "ID," you mean infectious disease.                Right?

16            A     Yes.

17            Q     So there are three infectious disease

18      doctors on staff throughout the Department of

19      Corrections?

20            A     Correct.

21             Q    And one who goes to Northern?

22            A     Yes.

23             Q    And is there an infectious disease

24      specialist at Northern 24/7?

25             A    No.

                                  V eritext Legal Solutions
     800-227-8440                                                         973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 82 of 188




                                                                    Page 81

 1            Q     How about pulmonologists, are there any

 2     pulmonologists on staff at Northern?

 3            A     No.

 4            Q     How about critical care specialists, any

 5     critical care specialists on staff at Northern?

 6            A     No.     We do have -- we have some providers

 7     who have critical care experience, but that is not

 8     necessarily their specialty.

 9            Q     Okay.     Have you or has your group formed

10     any treatment protocols for how to triage COVID-19

11     positive cases at Northern?

12            A     Yes.

13            Q     And are those written protocols?

14            A     Yes.

15             Q    When did you put those into place?

16            A     We had one version early on, you know, and

17      that was in March.        And then we modified that

18      significantly, and maybe the latest version that

19      was last month.        With that -- that was in part

20      because at the federal level.              The FDA has done the

21      emergency authorization for use.                And several of

22      our providers had asked whether or not they would

23      be allowed to consider using on a case-by-case

24      basis.

25                  And so I said before we would allow that

                                  V eritext Legal Solutions
     800-227-8440                                                        973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 83 of 188




                                                                 Page 82

 1      to happen at DOC, we wanted to have a conversation

 2     with DPH about that first before we move forward.

 3     And then once we got the green light from them, we

 4     would incorporate that into the protocol for use.

 5     That includes a lot of indications,

 6      contraindications for use and monitoring to do if

 7     we were going to do that.

 8                   That particular guidance is not

 9     necessarily reflected in the CDC guidance right

10      now.       So we are relying on a lot of expertise on

11      our ID docs who also had their own social networks

12      of professional organizations, including at

13      different hospitals.       So we were sort of able to

14      look at the guidance being used in some of our

15      Connecticut hospitals and institutions elsewhere

16      and put together a protocol for our infirmary at

17      Northern.

18             Q      So when putting together your COVID-19

19      medical response plan, are you consulting with

20      outside experts?

21             A     We are.   We are.     We have spoken to all

22      the major hospital systems to some extent.            It was

23      important to do that mutually because they wanted

24      to make sure everybody was on the same page.

25      Because from a hospital's perspective, their

                                 Veritext Legal Solutions
     800-227-8440                                                   973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 84 of 188




                                                                  Page 83

 1     thinking is, well, we don't want patient

 2     inappropriately being sent to us because we are so

 3     busy taking care of very sick patients.               So to the

 4     extent you guys have infirmaries, we are glad you

 5     are infirmaries, you have nursing and then you have

 6     monitoring including EKGs, you are able to hold

 7      folks a little bit longer than some other community

 8      sites.

 9                  At the same time from our perspective, we

10     want to make sure that we have guidance for our

11      on-site clinical staff so they feel that they are

12      empowered to send somebody out when they need to.

13     When that is going to occur, that there is

14     bilateral communication between the facility and

15      the receiving hospital just so make sure there are

16      no surprises.

17                  As one example, if you have somebody

18      coming in and they want to be able to be sure they

19      have everything ready and anticipating that person

20      coming.     So I think that has actually helped.           And

21      while we have sent folks to GMH and Somers, we've

22      sent them to other hospitals as well.               So

23      consequently, we have had to have conversations

24      with all of those hospital systems.

25                  We want to make sure we are using similar

                                 Veritext Legal Solutions
     800-227-8440                                                       973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 85 of 188




                                                                       Page 84

 1     guidelines as an example when we are doing our

 2     protocol, we wanted to know what were the hospital

 3     admission criteria for COVID.              Because if those are

 4      criteria within reason for admission, then we

 5      similarly could use the same criteria in our

 6     protocol for sending somebody out.                    So if they say,

 7     well, your oxygen saturation is some level

 8      threshold.    We know if we send them at a higher

 9      certain threshold, they will be bounced back to us.

10                  You know, so to some extent we push back

11      and say, look, you guys are able to set certain

12      criteria about sending somebody back, but you are

13      also in an ED where you have more availability and

14      more tests.     In our case, we may send somebody to

15      you that doesn't quite meet your criteria because

16      we don't necessarily have those capabilities on our

17      site in the infirmary.

18                  There has been give and take of the

19      discussions we have had with them.                   So I think that

20      has actually worked reasonably well.                   They

21      certainly have given us positive feedback so we can

22      triage patients appropriately to them.

23             Q    Thank you.    Going back to the Northern

24      situation, how much out of cell time does somebody

25      who's COVID-19 positive and at Northern get?

                                 V eritext Legal Solutions
     800-227-8440                                                         973-410-4040
      Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 86 of 188



                                                                   Page 85

 1            A      I don't know the answer to that off the

 2      top of my head.

 3            Q     Are you aware of any inmates who were sent

 4     to Northern since April 7th, 2020 who were not

 5     COVID-19 positive?

 6            A      I am not aware.     I mean, yeah, I am not

 7     aware of that.

 8            Q     Are you aware of whether any inmates were

 9      sent to Northern after April 7th, 2020 for

10      disciplinary reasons?

11            A      Not to my knowledge.        You know, certainly

12      not in my purview as we're thinking about the

13      COVID.      Northern has, you know, a small -- some

14      number of inmates that were there before COVID

15      started, and that is separate and distinct from our

16      COVID efforts that we have been doing.

17             Q    And currently, are you sending inmates who

18      test positive to Northern or are you also sending

19      inmates who are symptomatic to Northern?

20            A      We are primarily sending folks who are

21      confirmed.      We had a couple of instances -- I think

22      I can remember maybe one or two.              These were

23      individuals, you know, that came -- they had

24      COVID-like symptoms.       They were around COVID

25      confirmed individuals and they themselves were

                                V eritext Legal Solutions
     800-227-8440                                                     973-410-4040
      Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 87 of 188




                                                                 Page 86

 1     refusing testing.       So in that instance because they

 2     had COVID symptoms, they were around somebody who

 3     was confirmed COVID and they were refusing testing,

 4     I think we had one or two instances like that we

 5     sent those folks to Northern.             But generally we

 6     would only send folks who were confirmed.

 7            Q     When you say "confirmed," you mean

 8     confirmed by a viral test?

 9            A     Yes.

10            Q     Looking at paragraph 11, you say that

11     Northern has a dedicated COVID-19 medical staff.

12      Is that what you were talking about before with --

13            A     Yes.

14            Q     --   the infectious disease specialist and

15      the nurse and the provider?

16            A     Yes.

17             Q    And that dedicated COVID-19 medical staff,

18      is that in addition to the regular medical staff at

19      Northern?

20            A     Some of it may include folks that were

21      working there already and some of that is also

22      additional staff that were deployed to Northern.

23             Q    And looking down at paragraph 12, you

24      offer opinions about why Northern was chosen as the

25      medical isolation facility "as it was the best to

                                 Veritext Legal Solutions
     800-227-8440                                                    973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 88 of 188




                                                                   Page 87

1      meet the CDC guidelines."            And then you go on to

 2     talk about the solid walls and doors, the airflow,

 3     and which reduces the risk of airborne spread.

 4                  Now, however, you are going to be housing

 5     COVID-19 positive inmates in other facilities.                 Is

 6     that right?

 7                       MR. O'NEILL:         Objection to the form.

 8                       THE WITNESS:         Yeah, I mean, as I

 9                  mentioned earlier, for folks already in an

10                  infirmary level bed, you know, because

11                  they were on chemo or dialysis, we

12                  wouldn't move those individuals.          So we

13                  already had some folks for different

14                  reasons that we wouldn't necessarily move

15                  there.

16                       And then we also had a couple of, you

17                  know, instances where we figured, well, we

18                  are going to see two more mass testing, we

19                  will have a lot more people that are

20                  identified.      So we were thinking about

21                  exceeding that capacity, we obviously had

22                  to think about contingency plans as we

23                  move this further along.

24      BY MR. SACHSE:

25             Q    Are you considering turning any other

                                  V eritext Legal Solutions
     800-227-8440                                                      973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 89 of 188




                                                                       Page 88

 1     facility into a dedicated medical isolation

 2     facility in light of the increased mass testing?

 3            A     I don't know.

 4                       MR. O'NEILL:         Objection to the form.

 5                       THE WITNESS:         I don't know.         We are

 6                  kind of in this together.                We are waiting

 7                  to see what happens based on the testing

 8                  results.    You know, if things get -- if we

 9                  identify a huge number of folks all at one

10                  time, then we will have to think about

11                  doing something alternative like that.

12                       So I think we are just taking this

13                  like each day at a time, each week at a

14                  time, realizing that if it is coming in

15                  certain spurts, we potentially could

16                  handle that at Northern given that they

17                  would be there up to 14 days since symptom

18                  onset and then they would go back because

19                  they would be cleared.            That would be

20                  ideal.     We don't necessarily know that we

21                  will be able to do that.

22      BY MR. SACHSE:

23             Q    Are you aware that some inmates refuse to

24      report symptoms because they don't want to get sent

25      to Northern?

                                  Veritext Legal Solutions
     800-227-8440                                                            973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 90 of 188




                                                                    Page 89

 1              A    We certainly -- that topic maybe came up

 2     in the case with one individual I told you who had

 3     COVID symptoms and they refused testing.                 When that

 4     happened, you know, there was discussion.                We're

 5     talking, oh, well, you might have other folks

 6     throughout who simply want to hide their symptoms

 7     or don't want to report them.                 To some extent, you

 8     rely on -- if somebody is coughing, we can hear

 9      that.       If somebody is looking pretty sick, then you

10     may be able to see that.              But to some extent in

11     order to make this work before we were doing the

12     mass testing, you sort of have to have the support

13      from your patient to sort of help you in the same

14     way that we tell staff, look, if you actually have

15      a fever, don't come to work, just stay home.

16                    Same thing here.         You know, if they are

17      feeling sick they can reach out to us and we can go

18      from there.          Obviously, you know, people will have

19          some folks who may not do that.

20              Q     Looking at paragraph 14, you write here

21      that at least once per day nurses perform routine

22      blood pressure, temperature, pulse, respiration,

23      lung sound, pulse oximeter and pain scale checks.

24                    Do you see that?

25              A     Yes.

                                    V eritext Legal Solutions
     800-227-8440                                                       973-410-4040
      Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 91 of 188




                                                                Page 90

 1            Q     Does that happen in every facility or just

 2     at Northern?

 3            A     They pretty much are doing that at every

 4     facility when we are talking about this is more

 5     specific for COVID.       Because of the close

 6     monitoring that you actually want to do on an

 7     individual, because you want to make sure you are

 8     identifying symptoms.          If a person is on quarantine

 9     or if a person is already confirmed positive, you

10     want to be able to monitor any worsening of their

11     systems whether that's listening to their lungs or

12     doing the pulse ox.       You notice that -- their

13     saturday has gone down.          Part of this too after

14     having some discussions with the nursing staff at

15     Northern, they gave some suggestions how we could

16     get you are improve.         We kind of agreed with them,

17      and so we had that advice.

18            Q     Okay.   How many nurses are in each

19      facility per shift?

20            A     I don't know the number of that off the

21      top of my head.      Sorry.

22             Q    That is okay.      So moving to paragraph 15.

23      Here, you set out the plan for returning a COVID-19

24      positive inmate to their original housing facility.

25      And you do not mention in here a requirement of a

                                Veritext Legal Solutions
     800-227-8440                                                   973-410-4040
      Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 92 of 188




                                                                 Page 91

1      negative COVID-19 viral test as a prerequisite to

 2     return.      Correct?

 3                         MR. O'NEILL:      Objection to the form.

 4                         THE WITNESS:      What is that?

 5     BY MR. SACHSE:

 6            Q     Let me ask it.      That was a little bit of a

 7     complicated question.

 8                  I believe you testified earlier that you

 9     do not require a COVID-19 negative viral test

10     before you allow a previously positive inmate to

11     return to their original housing facility.             Right?

12            A     Correct.

13            Q     And instead, you look for symptom

14     abatement?

15            A     Yes.

16            Q     And passage of time, 14 days?

17            A     Yes.

18            Q     Have you considered whether to also

19      require a COVID-19 negative test as a prerequisite

20      to return?

21            A     We have had discussions about that.          And I

22      mean, I think every institution, health care

23      organization has had discussions about that because

24      that was part of the original CDC guidance about

25      doing negative testing.         And then very quickly

                                 V eritext Legal Solutions
     800-227-8440                                                    973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 93 of 188




                                                                 Page 92

 1     after that guidance was issued, they were given

 2     feedback that that is not feasible at this point in

 3     time because there is not a sufficient number of

 4     testing capacities in the country, including health

 5     care facilities in order to make that practical.

 6                  And so then they subsequently ended up

 7     initially a system-based way of clearing folks.

 8     And even under guidance at some point in time when

 9     we have an abundance of testing, and that is pretty

10     easy to do, then you think about transitioning to

11      that.

12                  I think -- that is also true

13      internationally, I understand.             I'm using a more

14      symptom base because the other thing, too, is, you

15     know, when you do the symptom based, you are able

16      to have that more consistent and you are not really

17      contingent upon what your supply is.

18              Q   Does the Department of Corrections have a

19      uniform pandemic plan or does it depend on the

20      facility?

21                       MR. O'NEILL:       Objection to the form.

22                       THE WITNESS:       They have a uniform

23                  pandemic plan and then they have, you

24                  know, like addendums that are facility

25                  specific.   You think about going your

                                V eritext Legal Solutions
     800-227-8440                                                     973-410-4040
      Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 94 of 188




                                                                       Page 93

 1                  overall plan says you should medical

 2                  isolation and quarantine.                You are not

 3                  going to put that in the overall plan in

 4                  terms of the where.         That would be more

 5                  specific at the facility level in terms of

 6                  what space they think is more appropriate

 7                  to accomplish that goal.

 8     BY MR. SACHSE:

 9            Q     So I have seen reference to the COVID-19

10     operational response plan.            That is something that

11     is a DOC wide plan.        Correct?

12            A     Yeah, you have kind of like an umbrella

13     overall plan and then you have more site specific

14     stuff because you can't think about like at Osborn

15      I am saying what specific place you would use for

16      like quarantine as opposed to a place like

17     MacDougall-Walker that would be different.                    If you

18      had something that was there, it may differ because

19     you are on lockdown at a different facility.

20                  So you need an alternative space or

21      something else happens.          So follow that level of

22      detail.     At the site level, they allow that in the

23      subsidiary or other secondary documents.

24             Q    Two questions.       One, it sounds like the

25      subsidiary plans -- the facility specific plans are

                                 V eritext Legal Solutions
     800-227-8440                                                          973-410-4040
      Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 95 of 188



                                                                      Page 94

1      written down in documents?

 2            A     Yes.

 3            Q     And who is involved in the decision-making

 4     for a particular facility?

 5            A     I don't know the exhaustive list of who,

 6     but, generally speaking, when you are talking a

 7     particular facility,        I believe the main individual

 8     is going to be the warden.

 9            Q     Are you consulted?

10            A     For site specific plans in terms of the

11          where those are being put in, no.                 When we are

12     talking about the overall plan, I guess, but

13     when --

14                          MR. O'NEILL:      Finish your answer,
15                  Doctor.

16                          THE WITNESS:      When we are talking

17                  about the overall plan.

18                          MR. O'NEILL:      Did you finish your

19                  answer, Doctor?

20                          THE WITNESS:      Basically what I was

21                  saying weigh in on the overall umbrella

22                  plan.     But when you are talking about the

23                  site specific one, no.             Because we are not

24                  in a position in central office to sort of

25                  know the specific room that they are

                                  V eritext Legal Solutions
     800-227-8440                                                           973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 96 of 188




                                                                 Page 95

 1                  actually going to use for quarantine

 2                  rather than from our perspective that you

 3                  need to have a quarantine area in place,

 4                  you know, for certain types of

 5                  individuals.

 6     BY MR. SACHSE:

 7            Q     So is it fair to say then that you are not

 8     consulted about the implementation of the medical

 9     plan to isolate or quarantine inmates at a

10     particular facility?

11            A     I wouldn't say that.         I would just say

12     when questions maybe come up then I or one of the

13      regional CMOs might be asked about a specific

14      component or they may ask certain questions that

15     are floated to us by the warden or by the district

16      administrators.     In terms of the process where

17      those -- something that's occurring at a site

18      specific level, if there is a question that is

19      brought to our attention, then we will respond.

20             Q    So you or the regional medical officers do

21      not have to approve the specific implementation of

22      a medical isolation or quarantine plan at a

23      specific facility?

24                       MR. O'NEILL:       Objection to the form.

25                       THE WITNESS:       I would say that the

                                Veritext Legal Solutions
     800-227-8440                                                   973-410-4040
      Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 97 of 188




                                                                      Page 96

 1                  plan -- you have the overall plan and then

 2                  you actually have to say where specific

 3                  area that you must have.              But we are not

 4                  reviewing at every single facility all the

 5                  specific locations that are being used for

 6                  quarantine.

 7                         We know that they exist at every

 8                  facility and that even when they exist,

 9                  they may change because operationally

10                  there might be things that happen such as

11                  a lockdown, you know, for one reason or

12                  another.    Then a decision about what is an

13                  alternative site, you know, that will be

14                  generally addressed under the leadership

15                  of the warden.

16      BY MR. SACHSE:

17             Q    Moving to paragraph 18 and 19.              This part

18      of your declaration you are detailing the

19      temperature checks that staff members have to pass

20      to get access to the facility.               Is that right?

21            A     Yes.

22             Q    And these temperature checks for staff,

23      they apply to all staff.           Is that right?

24             A    Yes.

25             Q    And the temperature check occurs at the

                                  V eritext Legal Solutions
     800-227-8440                                                          973-410-4040
      Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 98 of 188




                                                                  Page 97

1      beginning of the shift each time the staff member

 2     tries to enter?

 3            A     Yes.

 4            Q     And if a staff member has a temperature,

 5     are they sent for COVID-19 testing?

 6            A     Typically if a person has a temperature

 7     then they will be referred to their primary care

 8     provider for additional guidance from them.              And

 9     some of that just reflects that, you know, early in

10     COVID when we are still in the flu season, people

11     still get strep throat, people have all different

12     reasons why they may have a temperature.              And so it

13      is not for us to say what that reason is.              That is

14     between that staff person and the primary care

15     provider.

16            Q     I should ask this at Osborn and the mass

17      testing.     Are you also offering that to the staff

18      at that facility?

19            A     That is actually taking place.           We are not

20      doing that.        There is an external entity doing that

21      in conjunction with DPH.           So we are not

22      specifically involved in that operationally.

23             Q    When you say DPH, you are referring to the

24      Department of Public Health?

25             A    Yeah, the Department of Public Health.            I

                                  Veritext Legal Solutions
     800-227-8440                                                     973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 99 of 188




                                                                           Page 98

 1     believe Hartford Health System.                 You know,     I think

 2     they are working jointly.            Again, part of their

 3     role is not only to test all the inmates at DOC but

 4     to test all the staff as well.                They want to

 5     accomplish the same thing in the nursing homes.

 6            Q     Okay.     I am sorry.       I didn't mean to

 7      interrupt you.

 8            A     They want to accomplish the same things

 9      for the nursing homes.

10            Q     The mass testing you are administering in

11     DOC facilities is only as to inmates in those

12      facilities?

13            A     Correct.

14            Q     Got it.

15            A     For the inmate patient population.

16             Q    For the inmate patient population.

17                  Paragraph 20, you talk about the other

18      efforts that the Department has taken to prevent or

19      further limit the spread of COVID-19 virus within

20      the facilities.        The first one is:              Why are we

21      distributing soap and other cleaning supplies among

22      the inmate population?

23                  Do you agree with that?

24             A    Yes.

25             Q    Do you agree hygiene is an important tool

                                  V eritext Legal Solutions
     800-227-8440                                                             973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 100 of 188




                                                                 Page 99

 1     to combat the spread of COVID-19?

 2            A     Yes.

 3            Q     How many bars of soap does each inmate get

 4     per week?

 5            A     I don't know the answer.

 6            Q     Do you know if an inmate runs out of soap

 7     that they can get more upon request?

 8            A     I don't know the answer to that.

 9            Q     Are inmates allowed daily showers?

10            A     Per our policy that we instituted, you

11     know, we basically put a moratorium on showers

12     during the 14 days.        And the reason why we went to

13      that, we had providers at our facility levels that

14      raised serious concerns about the potential of

15      transmitting COVID because of aerosols.

16                  So then we talked about that in our

17     medical provider meetings.            And then also there was

18      some study, including one study in particular, that

19      actually shows when you take both hot and cold

20      showers, you can generate aerosols.

21                  And the CDC guidance from the beginning

22      had indicated that aerosols, particularly when you

23      are doing an aerosol generating procedure could be

24      a high risk of transmission of COVID, particularly

25      for clinical staff.       There was a lot of concern

                                 V eritext Legal Solutions
     800-227-8440                                                    973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 101 of 188



                                                                   Page 100

 1     made about that.

 2                   So we said, well, one way we can sort of

 3     mitigate that if we allow folks to do an equivalent

 4     of a sponge bath and put a moratorium up of 14

 5     days.        Really with the goal of actually being more

 6     protective in trying to reduce the transmission not

 7     only for other inmates but also for clinical staff.

 8             Q      Let me make sure I understand.           When you

 9     talk about a 14-day moratorium on showers, are you

10     talking about for everybody in the facility or just

11      those who test positive?

12             A      Initially it was just for those that

13      tested positive.          But then we extended that to

14      include those -- to include others, mainly because

15     of the concern folks while they are under their

16      14-day quarantine, a lot of concern people may be

17     virally shedding.           If they virally shed and are

18      taking a shower, it would pose a risk because of

19      the aerosols you potentially have in that shower.

20                    So initially the thing was it was those

21      who were positive, but then later it was extended

22      to include those who were under quarantine.

23             Q      So currently, are those under quarantine

24      prohibited from taking a shower for 14 days?

25             A      They are.     Although more recently in our

                                    Veritext Legal Solutions
     800-227-8440                                                         973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 102 of 188




                                                                 Page 101

 1     conversations we have been having since the end of

 2     last week, we are going to revise that policy and

 3     some of that reflects -- you know, again we had

 4     reached out to the CDC and reached out to DPH to

 5     ask them for guidance on that, because their

 6     policies really don't specify or comment on

 7      showers.

 8                  They comment on aerosol generating

 9     procedures, but when -- I think they are also

10      focusing on health care settings.              I think the idea

11      is that in a health care setting you wouldn't

12     normally be taking a shower if you were in the

13      emergency department, if you were in the ICU or in

14      a doctor's office being evaluated for COVID.

15                  When we have folks who are in a congruent

16      setting and live there, we deliver medical care

17      there, it is unique.      Having a conversation with

18      DPH on Friday, they said, well, some of the

19      guidance they have given to their nursing homes is

20      that -- and they looked at the one study that was

21      shared with us that they reviewed about the

22      showers, said, well, you may be better off just

23      cleaning down the shower after every use as well as

24      the floors.     We are going to institute that this

25      week.

                                Veritext Legal Solutions
     800-227-8440                                                    973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 103 of 188




                                                                     Page 102

 1            Q     But that is something you haven't been

 2     doing previously.       Is that correct?

 3            A     We had the moratorium on the showers, and

 4     now this week we are going to reverse that and

 5     allow based on the guidance from DPH.

 6            Q     Let me ask the question again because I

 7     think the record might not be completely clear.

 8                  So you are going to start an enhanced

 9     cleaning procedures for the shower areas.                   Is that

10      right?

11            A     I don't know if it would be enhanced

12     because they weren't using the showers.                  But to the

13      extent they are going to use the showers, yes, we

14     have to make sure they are making sure that those

15      are again following that guidance we got from DPH,

16     which is cleaning it between uses.

17             Q    And the cleaning procedure of cleaning the

18      shower between uses, that is something that was not

19      happening before this week.           Is that correct?

20            A     No, I would not say that.               I think they

21      were cleaning them.       Our concern was that the

22      aerosol potential of the shower.              And according to

23      DPH, they -- based on guidance they had given to

24      the nursing homes, you know, they said there is no

25      evidence right now that suggests that transmission

                                V eritext Legal Solutions
     800-227-8440                                                          973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 104 of 188




                                                                 Page 103

 1     through aerosol is generated through a shower.                 Not

 2     that they might not get evidence later on, but at

 3     this point in time we don't necessarily have

 4     evidence of that.       Therefore, it was really just

 5     providing more reassurance of being able to still

 6     use the showers, just assuring that you are

 7     cleaning between uses.

 8            Q     Right.   And I guess my question is

 9      focusing on the cleaning.         So my understanding is

10     now one of the protective measures you are taking

11      is to clean showers between each use.              Correct?

12            A     We are going to make sure that that's

13     occurring.      I am not saying they were not occurring

14     previously.      I just want to be clear about that.

15            Q     And that's -- finish, please.

16            A     I was not suggesting that showers were not

17     being cleaned in between.          I am saying our

18     moratorium we had on shower taking and now we are

19      going to allow showers to resume.              You know, just

20      as a reminder to folks that they need to make sure

21      that they are cleaning in between, not to say that

22      they weren't.

23             Q    So just to make sure I understand your

24      answer.     Do you know whether showers were cleaned

25      between each use before the moratorium?

                                Veritext Legal Solutions
     800-227-8440                                                       973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 105 of 188




                                                                 Page 104

 1            A     I do not know.

 2            Q     Let's talk about laundering.           How often do

 3      the inmates have access to laundering of their

 4      linens and clothing?

 5            A     I don't know.

 6            Q     How about access to antiseptic cleaning

 7      supplies?     Do you know whether inmates have access

 8      to those?

 9            A     I don't know how often they get access to

10      those or how often those are switched out.

11             Q    Do you know whether if an inmate requests

12      more antiseptic cleaning supplies, she or he is

13      able to get those supplies?

14            A     I don't know the answer to that.

15             Q    Looking down here at paragraph 20, it says

16      that the Department is also "thoroughly cleaning

17      common areas and frequent touch points."              Is that

18      right?

19            A     Yes.

20             Q    How often is each housing unit cleaned?

21            A     I don't know the frequency they actually

22      do that.     I do know that when we provided this

23      guidance, you know, we reviewed from the CDC for

24      correctional facilities what needed to happen in

25      terms of cleaning them and in terms of the

                                Veritext Legal Solutions
     800-227-8440                                                       973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 106 of 188




                                                                     Page 105

 1     frequency and the schedule they were on.                   I don't

 2     know that off the top of my head.

 3            Q     So fair to say there are not -- to your

 4     knowledge, there are no medical guidelines that you

 5     or your group have put in place for enhanced

 6     cleaning of housing units?

 7            A     Not with regard to frequency or a

 8     particular schedule.

 9            Q     Has your unit put in place medical

10     guidelines with respect to any aspect of cleaning?

11            A     We provided folks with CDC guidance about

12      cleaning, general cleaning, whether we're talking

13      solid versus some porous surfaces.                  So that has

14     been provided to our custody colleagues who are

15      responsible for those tasks.

16             Q    And do you know how often each common area

17      is cleaned in each facility?

18            A     No, I do not.

19             Q    Do you know where you would go to get that

20      information?     Is that documented somewhere?

21            A     I would defer it maybe to our custody site

22      because in terms of responsibility that is more

23      under their purview.        So I would probably converse

24      with them.

25             Q    You mentioned a few minutes ago the CDC

                                V eritext Legal Solutions
     800-227-8440                                                           973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 107 of 188




                                                                Page 106

 1     guidelines.      So are you following the CDC

 2     guidelines for more frequent cleaning of areas that

 3     are touched more often?

 4            A     I believe we are.       That was part of the

 5     reason we gave them that guidance to begin with.                  A

 6      lot of times folks are focused on who is coughing

 7      in front of them.      A lot of the transmission also

 8     has to be kept in mind that our hands, the

 9      surfaces.     So if you are covering your cough,

10      touching your face, and also cleaning surfaces,

11      that goes a long way toward prevention.

12                  So we tried to reinforce that with folks

13      and also provided documents from CDC about that.

14             Q    What about phones, are you cleaning the

15      phones after each use?

16            A     When we have talked about general

17      cleaning, that was part of the general tasks that

18      you don't want to forget about.             Tabletops and such

19      that they frequently touch, such as phones or

20      keyboards.

21             Q    Do you know one way or another whether

22      phones are cleaned after each use?

23            A     That, I don't know.

24             Q    Where would you go to find out?

25            A     I would talk to our custody colleagues and

                                Veritext Legal Solutions
     800-227-8440                                                    973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 108 of 188




                                                                      Page 107

 1      at a site specific level, at the level of the

 2     warden.

 3              Q    Moving on down.      Paragraph 20, you say

 4      that DOC is also instituting quarantines of units

 5      when an inmate displays any symptoms of COVID-19.

 6      Can you explain that?

 7              A     So when we have an individual who develops

 8      symptoms, typically that individual is pulled out,

 9      put in isolation.       The folks that they were just

10      around are put in quarantine.             And then folks in

11      quarantine are going to be monitored.                   If they

12      develop symptoms, they too will be pulled out as

13      well.       Any of the folks displaying symptoms, those

14      folks will be tested.        And if they get a positive

15      test, then we will think about where they' 11 ·go.

16      And again, we talked about earlier, that may

17      include going to Northern.

18              Q     When we are talking about quarantining

19      the people who are potentially exposed, you

20      quarantine them together.           Is that right?

21              A     Well, it sort of depends.              You know, it

22      depends upon the facility.            So if they are actually

23      in a dormitory style setting, the person that

24      develops symptoms will be pulled out of the

25      dormitory setting and then the other individuals

                                 V eritext Legal Solutions
     800-227-8440                                                           973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 109 of 188




                                                                       Page 108

 1     will -- are more or less in the same housing unit

 2     or dormitory style.         They will be quarantined in

 3     that location.         If anybody else develops symptoms,

 4      they will subsequently come out.

 5            Q     Okay.     I guess what I am getting at is

 6     when I look at your declaration and you talk about

 7      instituting quarantines of units when you have a

 8      situation where you are quarantining everybody in a

 9     particular housing dorm, that's what you are

10      talking about.        Right?

11            A     Yes.     If they were there.              In some cases

12     you might identify an individual who happened to be

13          who happened to be a cellmate of somebody else.

14      So in that instance, we are not necessarily talking

15      a dorm.     Again, it depends on what the

16      circumstances are within a facility.

17             Q    Would you consider that style of

18      quarantining to be cohorting?

19                          MR. O'NEILL:      Objection to the form.

20                          THE WITNESS:      That could be

21                  considered a form of cohorting, yes.

22      BY MR. SACHSE:

23             Q    What is cohorting?

24            A     Cohorting is -- cohorting is basically

25      when you are actually having individuals who are in

                                  V eritext Legal Solutions
     800-227-8440                                                             973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 110 of 188




                                                                Page 109

1      the similar -- if you will, similar bucket.             So

 2     when we are talking about the folks who have

 3     symptoms and who are not confirmed, those folks who

 4     weren't together they would be considered a type of

 5     cohorting.

 6                  Separate from that, we may consider

 7     cohorting like individuals who were exposed.             None

 8     of them have symptoms, and those folks are

 9     together.      That could be considered to be a form of

10     cohorting.     When we talked earlier about the

11     individuals at Osborn who said, oh, we don't want

12     to be tested.      Those folks together separate from

13     those who are positive, separate from those who are

14     negative, that would be a form of cohorting.

15            Q     Now, I know that your plans have changed

16     and now you are instituting the mass testing across

17      the Department.     Going forward.          Do you have an

18      intent to test anybody who is quarantined?

19            A     I guess to some extent when you are

20      talking about mass testing you tested those

21      individuals already, then you know that they are

22      negative and so you are still going to observe them

23      for a certain period of time 14 days right now to

24      see if they develop symptoms.            If they do, then you

25      will go from there.

                                Veritext Legal Solutions
     800-227-8440                                                    973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 111 of 188




                                                                Page 110

 1            Q     Do you know what contact tracing is?

 2            A     There are different contexts for context

 3      tracing.     What do you mean?

 4            Q     Have you heard of the idea of contact

 5      tracing meaning that when you have a confirmed

 6      positive COVID-19 person, you then sort of trace

 7      all of the people who he or she may have come in

 8      contact with.      That is what I mean by contact

 9      tracing.

10                  Are you familiar with that concept?

11            A     Yes.

12            Q     Has the DOC instituted any type of contact

13      tracing plan?

14            A     I would say yes, because when we are

15      talking about knowing the folks who are symptomatic

16      versus those who are not, we know the identities of

17      those individuals who are in a particular unit at a

18      given moment.      And then also based upon knowing who

19      had symptoms, so we are able to identify at least

20      in that housing unit the folks that they were

21      around and who they might have been exposed to or

22      exposed by.

23                  So that is ultimately the goal of contact

24      tracing.     You are trying to identify individuals

25      who you might have been exposed to or you might

                                 Veritext Legal Solutions
     800-227-8440                                                    973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 112 of 188




                                                                    Page 111

 1     have exposed.      Most of the contact tracing formats,

 2     a lot of times when you are asking, who is in your

 3     household, once you identify folks in a household

 4     you are not really going into a lot more detail

 5     because you assume all those folks in the household

 6     have an equivalent level of exposure.

 7                  So in our case at a correctional facility

 8     with inmates, you know, they live there.                They are

 9     in housing units.       And so from that perspective,

10     you already have the contact tracing knowing who is

11      in the household because you know where they are

12     housed.

13            Q     I know that again your plan is shifting

14     and you are moving to a mass testing plan, but

15     before the mass testing plan, were you testing any

16      inmate who came in contact with a positive inmate

17      or positive staff member?

18            A     We would quarantine folks.             There were

19      some instances we did test folks.              Now, those

20      mainly were cases where we had a cellmate and that

21      cellmate did not have symptoms, but because they

22      were in a cell with somebody who was symptomatic or

23      positive, then that person would be identified and

24      tested.     And then for folks that were otherwise

25      exposed from others to the extent that we knew

                                Veritext Legal Solutions
     800-227-8440                                                       973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 113 of 188




                                                                 Page 112

1       that, then we would put them in quarantine.

 2            Q     But the answer to the question is that,

 3      no, you did not test every inmate who came in

 4      contact with --

 5            A     That is correct.

 6            Q     -- a positive inmate or positive staff

 7      member?

 8            A     Yes, that is correct.           As I mentioned

 9      before, we would, but we have limited number of

10      tests given on any given day or week.               We

11      prioritize those folks that have symptoms.

12            Q     Last piece of paragraph 20, social

13      distancing.     Let's talk about social distancing.

14      Do you agree it is important to maintain social

15      distance to try to prevent or limit the spread of

16      COVID-19?

17                       MR. O'NEILL:        Objection to the form.

18                       THE WITNESS:        Yes.

19      BY MR. SACHSE:

20             Q    And ideally, you would like to have six

21      feet of social distance.          Is that right?

22            A     Ideally, yes.

23             Q    So when we go to the grocery store we see

24      the little footprints and we know we are supposed

25      to stand six feet away from the person in front of

                                 Veritext Legal Solutions
     800-227-8440                                                    973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 114 of 188




                                                               Page 113

1      us.    Right?

 2            A      Yes.

 3            Q      So some of the things that you have put

 4     into place to try to -- well, let me ask it this

 5     way.       Have you implemented any plans to enable

 6     inmates to socially distance in the DOC facilities?

 7            A      Yes, we have.

 8            Q      What have you done?

 9            A      We have, you know, canceled visitors.         We

10     have limited, you know, the contractors that are

11     coming on-site.       There has been cancellation of

12     group activities.       They have spaced out where

13      folks, where they eat, eating in the chow hall has

14     been restricted in their unit or in their cells.

15     We provided all inmate population with masks.

16                   So those are probably some of the most

17      important things we have done, you know, again, you

18      know, in all of the guidelines to try to improve as

19      best you can in a correctional facility the social

20      distancing piece.

21             Q     Do you educate the inmates about social

22      distancing?

23            A      Yes, they were.

24             Q     What do you tell them?

25             A     We tell them it is important for them to

                                V eritext Legal Solutions
     800-227-8440                                                   973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 115 of 188




                                                                  Page 114

 1     social distance and it is also important for them

 2     to follow more of the specific guidance that we

 3     gave them, including -- and the rationale for why

 4     they need to wear a mask.          The rationale for why

 5     they are spaced out as far as eating in their cells

 6     or eating in their unit in order to help accomplish

 7     those goals.

 8                  We provide guidance saying we provide

 9     information, you also have to repeat it.                And you

10     also have to give rationale for this activity or

11     you're simply responding to questions that are

12     raised when somebody asks.           And I've heard from my

13     clinical staff they have done that.                 I have heard

14     on the custody side they have done the same.

15            Q     Do you discipline inmates who refuse to

16     wear masks?

17            A     Not that I am aware of.           In medical, it is

18     not our role to discipline anybody for anything, so

19      it is not a question for us.

20            Q     Okay.   Fair.   Do you know whether the

21      Department disciplines inmates for failing to wear

22      masks?

23            A     I am not aware.

24             Q    Has the Department instructed inmates to

25      sleep head-to-toe in dorms?

                                Veritext Legal Solutions
     800-227-8440                                                         973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 116 of 188




                                                                Page 115

 1            A     Depending upon the housing unit, I know

 2     they have different guidance.              I can't speak for

 3     all of the different housing blocks at DOC, so I

 4      can't really answer that.

 5            Q     Do you know whether the Department has

 6     changed sleeping arrangements to try to increase

 7      the ability to socially distance?

 8            A      I know it has been discussed in the

 9      context of again at the facility level with the

10     warden thinking about other ways that they can

11      ensure social distancing, including when they

12      sleep.      But being able to speak to the detail of

13     what is going on at facilities,             I can't do that.

14             Q    Do you know whether there has been

15      systemwide discussions about social distancing

16     measures that can be taken?

17            A      Yeah, so I mean along the lines that we

18      talked about before in terms of visitors, group

19      settings, wearing a mask, stay separated, et

20      cetera.      So those have all be discussed at

21      different discussions both on the medical side but

22      on the custody side as well.

23             Q     Let's talk about medical isolation

24      briefly.      What is medical isolation?

25             A     Medical isolation is basically getting

                                 Veritext Legal Solutions
     800-227-8440                                                     973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 117 of 188




                                                                  Page 116

 1     folks who have symptoms separated from those who

 2     don't.

 3            Q     And for somebody -- first of all, when we

 4     talk about medical isolation, are you cohorting

 5     people who are in medical isolation?

 6            A     Yes, there is a form of cohorting.           We are

 7     pulling out somebody who develops symptoms who is

 8     in quarantine or somebody who presented initially.

 9     We are separating them out.            To the extent that we

10     are separating them out, that is a measure of

11     cohorting.      Then when we later identify that they

12     have a positive COVID test, they are further

13      separated.

14            Q     So for the inmates who have a positive

15      COVID test, are you cohorting them as well?

16            A     Yes.   So we try to keep -- if you think

17      about buckets, we try to keep people who have

18      symptoms from those who don't.             Among those who

19      have symptoms, we tried to separate those to

20      confirmed positives from those that are not but are

21      symptomatic.

22             Q    For example, Osborn, you have now done the

23      mass testing and for those inmates who are positive

24      they may remain in a housing situation with other

25      inmates who have tested positive.               Is that right?

                                V eritext Legal Solutions
     800-227-8440                                                        973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 118 of 188



                                                                 Page 117

1             A     Who have tested positive who are also not

2      symptomatic.

 3            Q     Positive and asymptomatic are cohorted

 4     together.      Right?

 5            A     Yes.

 6            Q     And then how about positive and

 7     symptomatic, are they also cohorted together?

 8            A     Yes.

 9            Q     And is any consideration given when you

10     are cohorting in this fashion to not including

11     at-risk inmates within those cohorts?

12            A     I am sorry.        I don't understand your

13     question.

14            Q     Yeah.     Sorry.    That was kind of

15      complicated.

16                  When you are cohorting COVID positive

17     patients, do you give any special consideration to

18      excluding at-risk COVID positive patients from

19      those cohorts?

20                          MR. O'NEILL:      Objection to the form.

21                          THE WITNESS:      I guess that is

22                  still

23      BY MR. SACHSE:

24             Q    Take three.

25                  Are you cohorting at-risk COVID positive

                                  Veritext Legal Solutions
     800-227-8440                                                    973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 119 of 188




                                                                   Page 118

1      patients with other COVID positive inmates?

 2                         MR. O'NEILL:      Objection to the form.

 3                         MR. SACHSE:     What is the objection?

 4                         MR. O'NEILL:      I don't understand what

 5                  you mean by COVID positive patients and

 6                  COVID positive inmates.           I don't

 7                  understand how you are mixing or whether

 8                  you are intentionally mixing individuals

 9                  that have a confirmed COVID positive

10                  diagnosis with individuals who have signs

11                  and symptoms of being positive for COVID

12                  without testing.       I don't understand where

13                  you are drawing that line, Counsel.             I'm

14                  trying, but I don't understand where

15                  you're going.

16      BY MR. SACHSE:

17             Q    Let me be incredibly clear.             I want to

18     make sure that we are all, you know, singing from

19      the same page here.

20            A     Appreciate that.

21             Q    When we are talking about COVID positive,

22      Doctor, I think we agreed that we meaning somebody

23      who has a confirmed viral test.              Correct?

24             A    Yes.

25             Q    And so      and if the confusion is I think

                                 Veritext Legal Solutions
     800-227-8440                                                         973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 120 of 188




                                                                        Page 119

 1      the last iteration I said COVID positive patients

 2      and then I said COVID positive inmates.                  I am

 3      talking about the same thing.

 4                   So my question is really:              Are you

 5      cohorting at-risk COVID positive inmates with other

 6      COVID positive inmates?

 7             A      I think what I am -- I think what you are

 8      asking is are we further stratifying.

 9             Q     Exactly.

10             A     Are we further stratifying folks by risk

11      category once we know they are positive?                  Yes, we

12      are.       That risk stratification that we are doing,

13      some of that includes laboratory work.                  So we are

14      doing -- part of our protocol is to do laboratory

15      work in cases because those laboratory values give

16      you an indication about whether or not somebody

17      will worsen and have complications.

18                    So to that extent, if we get information

19      let's say from their labs that they are at a high

20      risk of a bad outcome, then we want to know that

21      information.       And along those lines, we might think

22      such individual is going to Northern because of the

23      capacity that we developed there in order for them

24      to get the care that they need because of that

25      higher risk that they present.

                                 Veritext Legal Solutions
     800-227-8440                                                           973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 121 of 188




                                                                      Page 120

 1            Q     Okay.   Going back to the medical isolation

 2      in paragraph 22, you talk about the various steps

 3      that you take to test these people.                   So how many

 4      times a day do you take the temperature of somebody

 5      in medical isolation?

 6            A     They are at least getting that temperature

 7      at least once a day.         And then for a person who is

 8      in medical isolation, they are going to have

 9     basically two sets of vitals, so they are getting

10      their temperature.         If they have symptoms, then

11      they will have it a third time.

12            Q     And how many times a day are you checking

13      the respiratory rate of inmates in medical

14      isolation?

15            A     Sarne things.      So when we are talking

16      about looking at the respiratory rate, checking

17      their temperature, checking pulse ox, listening to

18      lung sounds and pulse oxirnetry, those are more the

19      core component of the assessment that we want done

20      to make sure that we are able to catch everybody

21      that is worsening.

22             Q    Sarne question for heart rate.               How often

23      are you monitoring the heart rate of those who are

24      in medical isolation?

25             A    Sarne thing.     Heart rate and pulse ox, they

                                   Veritext Legal Solutions
     800-227-8440                                                            973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 122 of 188




                                                                 Page 121

 1     come on the same device.
 2             Q    Okay.    And the pulse oximeter, that

 3     monitors blood oxygen saturation levels?

 4             A    Correct.    And it gives you the heart rate

 5     as well.
 6             Q    What else do you do to ensure the

 7     stability of those who are in medical isolation?

 8             A    What do you mean?

 9             Q    Well, I mean -- fair.

10                  Do you take any other steps to make sure

11      that inmates who are in medical isolation remain
12     medically stable?
13             A    The tests that we mention here, that is a

14     baseline.      And then, you know, they are evaluated

15     more frequently as needed.             So if I actually have a
16      person who is having symptoms, they will have a
17      closer check on them as opposed to somebody who is
18      not.
19             Q    Just going back for a minute to
20      quarantine.        Are you quarantining all new arrivals?
21             A    Well, new arrivals, when they come in from

22      the community to the intake facilities.

23             Q    That is what I mean.           Thanks for that

24      clarification.
25             A    Yes.

                                  Veritext Legal Solutions
     800-227-8440                                                    973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 123 of 188




                                                                   Page 122

 1            Q      Let me ask again just so the record is

 2     clear.       Are you quarantining all new arrivals

 3     coming in from the community into a facility?

 4            A      As far as I know, yes.

 5            Q      And is that quarantine period for 14 days?

 6            A      Yes.

 7            Q      And during the 14 days, are you monitoring

 8     those quarantined inmates for symptoms?

 9            A      Yes.

10            Q      And are the quarantines of the new

11     arrivals in isolation or cohorted?

12            A      Could you repeat that?

13            Q      Sure.

14            A      I am not sure I understand that.

15            Q      Is the quarantine of new arrivals

16     happening in an isolated fashion or a cohorted

17      fashion?

18            A      It depends on the facility.            There are

19      some facilities where they are placed in a cell.

20      There are others where they might be in a dorm

21      setting.

22             Q     Now, you have in your declaration,

23      paragraph 25, the example of an employee who passes

24      the temperature screening on the way in but then

25      starts feeling sick during the shift.               And you

                                 Veritext Legal Solutions
     800-227-8440                                                       973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 124 of 188




                                                                Page 123

 1     isolate them and send them home.                Right?

 2            A     Yes.

 3            Q     Do you also test that employee for COVID?

 4            A     No, we do not.

 5            Q     Do you instruct them to go to their

 6     medical provider to get tested?

 7            A     We instruct them to go to their medical

 8     provider in general maybe to follow up.

 9            Q     And then do you take any steps to try to

10      contact trace and determine other inmates or staff

11     who may have come into contact with that sick

12     employee?

13            A     That is handled, although that is handled

14     by others.      But, yes, there is contact tracing that

15      occurs for staff.

16            Q     For staff but not for inmates?

17                         MR. O'NEILL:      Objection to the form.

18                         THE WITNESS:       I think you were asking

19                  about the staff that comes up symptomatic.

20                  We were thinking about the contact tracing

21                  who they have been around, that will

22                  include what inmates they were around or

23                  what dormitories they might have been

24                  assigned to.

25                         So from that perspective, we will

                                 V eritext Legal Solutions
     800-227-8440                                                   973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 125 of 188




                                                                  Page 124

 1                  know what inmates they were around.

 2     BY MR. SACHSE:

 3            Q     Okay.     I think we are saying the same

 4      thing, that you make an effort to trace who the

 5      sick employee may have been in contact with,

 6     whether it was another staff member or whether it

 7     was an inmate?

 8            A     Correct.

 9            Q     Got it.    When making those -- when doing

10      that contact tracing, do you isolate -- sorry -- do

11      you quarantine the inmates who came in contact with

12      that sick staff member?

13            A     If they are not already on some type of

14      quarantine.        And again, when we are talking about

15      new exposure, it is not just having contact.                It is

16      like have you had close contact, have you had

17      prolonged.     So again, if they meet those criteria,

18      the answer is yes.

19             Q    You mentioned masks earlier.             I want to

20      talk about masks and other PPE.               First off, when I

21      say PPE I am referring to personal protective

22      equipment.

23                  Are you familiar with that term?

24             A    Yes.

25             Q    So would you agree, Doctor, that the rules

                                  Veritext Legal Solutions
     800-227-8440                                                        973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 126 of 188




                                                                          Page 125

 1      that the Department has used with respect to masks

 2     have evolved over the course of this pandemic?

 3             A     Oh, absolutely.

 4             Q     Currently do you require all employees to

 5     wear masks while in the facility?

 6             A      If they cannot otherwise social distance.

 7      So as an example, if a person was in their own

 8      office by themselves, they would not have to have

 9     had a mask.

10             Q     But anytime -- I am sorry.                Were you

11      finished?

12             A      If they came out interacting with others,

13      then yes.

14             Q     So anytime a staff member is in a place

15      where she or he can not socially distance mask on,

16      but if they are alone mask is off, or mask can be

17      off.       Is that right?

18             A     Correct.

19             Q      So in those instances that you have your

20      employees putting on and taking off masks, perhaps

21      several times a day?

22             A      It depends on -- it depends.               For some of

23      the clinical staff, oftentimes -- I can only speak

24      to them.       They will continue to wear them on that

25      unit just because of the frequent nature of going

                                    Veritext Legal Solutions
     800-227-8440                                                             973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 127 of 188



                                                                 Page 126

 1     in to see patients that may not necessarily be the

 2     case for other staff such as the custody side.

 3            Q     Do your employees -- do the Department's

 4     employees get new masks for each shift?

 5            A     They get     I don't know that it is every

 6     shift.       I don't know the answer to that.

 7            Q     Okay.   Do you know how often staff are

 8     given new masks?

 9            A     They are given masks at least every week.

10     And if something happens or they think that they

11     need changed because it's became soiled or

12      something, then it is changed out more frequently.

13            Q     How about inmates?        You mentioned that

14      inmates now have to wear masks.              How long has that

15     been the policy?

16            A      I don't remember off the top of my head.

17      In our first policy, it was just providing them

18      with the masks but they did not have to wear them.

19      Later, we modified the policy in alignment with the

20      government's order people wearing masks if they are

21      outside of their homes.         So around the time when

22      that occurred from the governor's office, that is

23      when we modified our policy to include not only

24      staff but also inmates if they are not -- if they

25      are outside of their cell, if they're in the common

                                V eritext Legal Solutions
     800-227-8440                                                    973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 128 of 188



                                                                    Page 127

 1     area, if they're around others.

 2            Q     So that was around April 20th?

 3            A     I don't know.    Shortly about the time when

 4     the governor's order came out.

 5            Q     So how many masks do inmates get per week?

 6            A     I don't know the answer to that.

 7            Q     Do you know if that is documented

 8     anywhere?

 9            A     I don't know the answer to that.

10            Q     Have you been involved in any contingency

11     planning for shortages of PPE?

12            A     We talked about contingency plans and then

13      to some extent looking at some of the guidance from

14      the CDC envisioning different scenarios, like if

15     you don't have any masks whatsoever versus if it is

16     more limited.       So we have had those discussions

17      because even now, like PPE isn't in an abundant

18      supply,     just like test kits.

19                   I think we certainly had more than one

20      discussion along those lines on that,                including

21      going from the very beginning when I think it was

22      probably most acute because it was so new to all of

23      us at DOC, but also in the country and realizing

24      our supply chain, a lot of that coming from China,

25      not necessarily given that supply.                 That has been a

                                Veritext Legal Solutions
     800-227-8440                                                        973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 129 of 188




                                                               Page 128

 1     constant on your mind think about how can we

 2     address that issue.

 3                  Along the lines we have looked to other

 4     partners including, like I mentioned before, the

 5     National Guard and looking at, you know, producing

 6     on some of those in-house, looking at -- seeing

 7     some more vendors that provide us with supplies for

 8     others things.      They will then say, oh, well, we

 9     know, we provided you with these types of supplies,

10     but we just found out we do provide you with some

11     of this PPE if you want it.            And it is not a normal

12      supply that we give you.         Are you interested?      In

13     all of those instances, we say yes, yes, yes.              So

14     we can keep a steady flow of stuff.

15             Q    Is there a written contingency plan for

16      PPE?

17             A    The only guidance we have been given has

18     been the written guidance from the CDC to sort of

19      think about the context.         We look at their guidance

20      and share that with staff.

21             Q    How about a contingency plan for hygiene

22      product shortages.      Do you have one of those?

23             A    Not to any knowledge.          I don't think we

24      talked about       I don't remember any specific

25      conversations along those lines.

                                V eritext Legal Solutions
     800-227-8440                                                      973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 130 of 188




                                                                   Page 129

 1            Q     Do you have an opinion as to whether

 2     at-risk inmates should be cohorted with -- let me

 3     start again.

 4                  Do you have an opinion whether an at-risk

 5     COVID positive inmate should be cohorted with

 6     another COVID positive inmate?

 7                          MR. O'NEILL:      Objection to the form.

 8                          THE WITNESS:      I am not sure what you

 9                  mean.

10     BY MR. SACHSE:

11            Q     So earlier I think you told me that COVID

12          at-risk COVID positive inmates are, in fact,

13     being cohorted with other COVID positive in mace.

14      Is that correct?

15            A     Yes.

16                          MR. OiNEILL:      Objection to form.

17      BY MR. SACHSE:

18             Q    So now my question is:             Do you have an

19      opinion as to whether at-risk COVID positive

20      inmates should be with other COVID positive

21      inmates?

22                          MR. O'NEILL:       Same objection.

23      BY MR. SACHSE:

24             Q    You can answer.

25             A    My opinion is mainly if you have folks who

                                  V eritext Legal Solutions
     800-227-8440                                                       973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 131 of 188




                                                               Page 130

 1     are high risk exclusively maybe by themselves,

 2     maybe that you are managing in some cases we sort

 3     of have that you may end up in some cases like

 4     having the driest firewood if you have that in one

 5     isolated area by itself, you know, there are some

 6     risks associated with that.           One of the risks you

 7     can set a fire pretty quickly.             Yeah, I think there

 8     are pros and cons.       I guess to cohorting them

 9     together with other COVID or keeping them

10     separated.

11                  I think you can make an argument for

12     either of those approaches I think it is made to

13      identify the resources you have depending on other

14     operational situations.         I think there are pros and

15     cons to that.

16            Q     Have you discussed with anybody in the

17     Department of Corrections the pros and cons of

18      cohorting at risk positive inmates with other

19     positive inmates?

20                        MR. O'NEILL:      Objection to the form.

21                        THE WITNESS:      Not specifically on

22                  those lines.    I think from our perspective

23                  when we are talking about risk strategy,

24                  think that is the piece you are getting

25                  to.

                                Veritext Legal Solutions
     800-227-8440                                                   973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 132 of 188




                                                                   Page 131

 1                       For me as a physician and as a CMO,

 2                  when I want to risk stratify I am thinking

 3                  more along the lines of clinical

 4                  information including clinical information

 5                  that predicts outcome.           And to some

 6                  extent, that reflects some of those lab

 7                  values.

 8                       You can have somebody who is high

 9                  risk because of their medical conditions

10                  and if you are checking their lab values

11                  it usually tracks something with -- with

12                  somebody having coagulopathy.           If that is

13                  really elevated and it is worsening, I am

14                  going to be more concerned about that

15                  individual than I am about somebody who

16                  might have multiple comorbidities and meet

17                  all the medical parameters and they're

18                  okay their suggest they are all right now.

19                       Being able to look at the laboratory

20                  stuff, that is a nice objective measure

21                  that we have seen in other studies that

22                  have been published and the experience we

23                  are collectively getting including New

24                  York about who is more likely to turn a

25                  worse corner.

                                 Veritext Legal Solutions
     800-227-8440                                                      973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 133 of 188




                                                                     Page 132

1                        So the lab values have been -- I

 2                  think are very helpful along those lines

 3                  helping us to delineate that.              Along those

 4                  lines, I think it makes sense, although

 5                  you sort of have to go through the work of

 6                  getting the labs and tracking them and

 7                  following them.        Certainly, we have used

 8                  that information when we are trying to

 9                  have discussions with our hospital

10                  colleagues.

11                       We have had instances where, for

12                  example, we have somebody we want to send

13                  to the hospital.        And the hospital says,

14                  well, this person isn't sick enough for

15                  them to be admitted.           Despite the fact

16                  they may have a higher age.               Despite the

17                  fact they may have comorbid conditions and

18                  we are really concerned about them.               What

19                  we are able to do is look at this person's

20                  lab are not only elevated but they have

21                  worsened.

22                       In those situations, the attending

23                  will say you have convinced us to admit

24                  this person.      And they may all have had

25                  good outcomes, but otherwise might have

                                  V eritext Legal Solutions
     800-227-8440                                                           973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 134 of 188



                                                                  Page 133

 1                  been questionable because that did not

 2                  occur.   Like I tell our providers, if you

 3                  have worsening symptoms and/or worsening

 4                  labs that is going to make your case

 5                  talking about the attendings.

 6                       Because all the hospitals are so busy

 7                  right now with COVID, it is difficult to

 8                  get folks admitted or evaluated because

 9                  everybody has so much stuff going on.               So

10                  being able to talk about the parameters,

11                  including the labs, makes a stronger case.

12                  I think our staff has done an amazing job

13                  being able to do that, both our nursing

14                  and our providers, because we got

15                  push-back we were able to see getting

16                  these patients admitted.            And then when

17                  they were admitted they realized, oh, my

18                  God, this person has clots on both sides

19                  of their lungs, very serious.            And if we

20                  didn't do life-saving interventions, this

21                  would have been a very bad outcome.            So

22                  they have given us positive feedback that,

23                  wow, you guys have been doing an amazing

24                  job at triaging your patients because

25                  elsewhere in the community they may get

                                V eritext Legal Solutions
     800-227-8440                                                        973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 135 of 188




                                                                Page 134

 1                  those sent to them where that has not

 2                  occurred.

 3                       So I think I agree that we should

 4                  triage and risk stratify, but I think at

 5                  this point with COVID, it is not just

 6                  about the tradition that you have.          I

 7                  think when we're talking about who is

 8                  going to turn the corner the worst based

 9                  on the evidence we have right now, I think

10                  a lot of that is going to give you a clue

11                  based on those facts.

12                       We are trying to use those and make

13                  that available.       And I think to that

14                  extent, many folks that might need a

15                  nursing home or folks that are living in

16                  the community, they may not necessarily

17                  have that available to them in terms of

18                  being able to get the EKG, transmitting

19                  it, being able to get the labs.         Just

20                  being able to be watched or observed or

21                  assessed or evaluated by a nurse.          So I

22                  think that is actually helping us, you

23                  know, to deliver great care in the system,

24                  which you know I am proud of that work and

25                  proud of them.

                                 Veritext Legal Solutions
     800-227-8440                                                     973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 136 of 188




                                                                Page 135

 1     BY MR. SACHSE:

 2            Q     Thank you.     So a couple of concepts in

 3     that answer that I just want to explore real

 4     quickly here.

 5                  First of all, you are talking about

 6      stratification and I think what I heard you say is

 7      that one consideration when you are stratifying is

 8     whether the underlying condition puts a patient at

 9      risk for complications is controlled or not.             Is

10      that right?

11            A     That is right.

12            Q     So, Doctor, is it your opinion that

13      somebody who has an underlying condition that is

14      well controlled is not at any increased risk of

15      complications from COVID?

16                          MR. O'NEILL:      Objection to the form.

17                          THE WITNESS:      No, I would not say

18                  that.     I would just say that they are

19                  probably at a less risk as opposed to

20                  someone who is uncontrolled.

21      BY MR. SACHSE:

22             Q    But you would agree still that the

23      underlying condition, whether well controlled or

24      not, puts that patient at an increased risk of

25      complications from COVID?

                                  V eritext Legal Solutions
     800-227-8440                                                     973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 137 of 188




                                                               Page 136

1                        MR. O'NEILL:       Objection.

2                        THE WITNESS:       Yes.

 3     BY MR. SACHSE:

 4            Q     The other question kind of related.         I

 5     think what I heard you say is that when you are

 6     making this determination of stratification of

 7     risk, really the thing you want to look at most

 8     closely is those lab values, not necessarily just

 9     what the condition is.         Is that fair?

10            A      I wouldn't say to the exclusion not at

11     all.       I would say when you are looking at the

12     overall picture of the patient, you are weighing

13     not just the age and chronic conditions which you

14     know about already when you are seeing a patient,

15     but the more dynamic piece of that are the labs.

16     And it is that dynamic piece of the labs that give

17     you more realtime information about what is going

18      in addition to the person's clinical status.

19                   So if I have a person who is becoming very

20      labored breathing and their oxygen saturation is

21     going down that person is more worrisome regardless

22      of what their baseline comorbidities might be.              And

23      yet, you might have it in the back of your mind

24      because they have these preconditions how they are

25      worsening clinically right now, I am going to weigh

                                V eritext Legal Solutions
     800-227-8440                                                    973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 138 of 188




                                                                  Page 137

 1      that.       But if they were sitting there perfectly

 2      comfortable and not actually displaying any

 3      symptoms at all, while I may be concerned about

 4      them, I may be more attentive to the person who is

 5      clinically worsening.

 6              Q     Okay.

 7              A     By contrast, I may also be more attentive

 8      to the person who has no symptoms, they are sitting

 9      their comfortably.        But when I get their most

10      recent lab values back, I see that they are twice

11      the upper limit of normal, example, to the D-dimer.

12      That is going to grab my attention a lot more.

13              Q     Okay.   Thank you for that clarification.

14      One last question about Osborn, I think.

15                    How many of the positive Osborn -- sorry.

16      Let me start again.

17                    How many of the inmates who have tested

18      positive for COVID at Osborn are in this category

19      of at-risk of serious complications from COVID?

20              A     I don't know the answer to that right now.

21              Q     If you will just bear with me.          We are

22      done with your declaration, but there is one

23      additional document I wanted to show you.                I don't

24      know if you have seen it before.                I just wanted to

25      get your -- see if you know anything about it.                 And

                                  Veritext Legal Solutions
     800-227-8440                                                       973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 139 of 188




                                                                     Page 138

 1      then I had a couple of questions.               Let me put that

 2     up.

 3                  And for the record, I have now put up

 4     document 506 -- that is the State's Exhibit 506.

 5                  Doctor, do you see that see that document

 6     on the screen?        It's entitled "COVID-19 Coronavirus

 7      Preparedness Log."

 8                         MR. O'NEILL:      Counsel, we still have

 9                  502 on the screen.        That is all we can

10                  see.

11      BY MR. SACHSE:

12              Q   Hold on.    Then I did something wrong.

13                  We're not going to go through this whole

14      document.     I just have a few questions.

15                  My first question is:          Document 506, the

16      "COVID-19 Coronavirus Preparedness Log," have you

17      seen this document before, Dr. Kennedy?

18              A   I don't remember seeing it, but I

19      remember, you know, discussions about it being

20      you know, being prepared and being constructed.

21              Q   Do you remember who those discussions were

22      with?

23              A   I think that would have been Karen

24      Martucci, the PIO.

25                         THE COURT REPORTER:              Can you spell

                                 Veritext Legal Solutions
     800-227-8440                                                           973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 140 of 188




                                                                        Page 139

 1                  the last name?

 2                       THE WITNESS:          M-A-R-T-U-C-I (sic).

 3                          THE COURT REPORTER:            Thank you.

 4                       MR. O'NEILL:          Two C's, Sarah.

 5     BY MR. SACHSE:

 6            Q     So just drawing your attention down to

 7      there is an entry March 4, 2020 that says, "All

 8      facility pandemic plans under review.                  Health

 9      services pandemic plan under review."

10                  Do you see that?

11            A     Which    - -

12                          MR. O'NEILL:       March 4th.       Right above

13                  the hand.

14                          THE WITNESS:       Yes.

15      BY MR. SACHSE:

16             Q    What are the pandemic -- that you know,

17      what are the pandemic plans that are referenced in

18      this entry?

19            A     Those pandemic plans include, for example,

20      like for influenza, the influenza pandemic plan,

21      you know, that we have as a big umbrella.                  And we

22      also have like a site specific, you know, secondary

23      setup we talked about before.                I think that is also

24      kind of the CDC guidance.             You know, they had

25      stated that everybody should start with their

                                   V eritext Legal Solutions
     800-227-8440                                                           973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 141 of 188




                                                                Page 140

 1     pandemic flu plans first and looking at those and

 2      looking at how those need to be reviewed and

 3     modified for COVID.

 4            Q     Were you personally involved in that

 5     pandemic plan review?

 6            A     I had certain components I had reviewed

 7     under the influenza.         We have looked at those.       And

 8      this was in the very beginning.             And we made some

 9     modifications to it.         And then later on, we

10      recognized that as we gain better understanding or

11     more understanding of COVID, we realized that we

12      needed to have additional things that that pandemic

13     plan did not necessarily give specificity for.

14                  On the medical side, that included, you

15      know, some of the, you know, protocols and guidance

16      we gave out, and also included us sending to all

17      staff -- all the clinical staff anyway some of the

18      documents, you know, from the CDC as it related to

19      more clinically specific type of content.

20             Q    Moving along.     If you see at the top of

21      this page "3/10/2020, confirmation of test kits

22      shipment, ETA 3/12/2020.         Distribution plan in

23      place to get testing kits to every facility."

24                  Do you see that?

25             A    Yes.

                                Veritext Legal Solutions
     800-227-8440                                                      973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 142 of 188




                                                                   Page 141

 1            Q     Do you know whether you, in fact, got

 2     those testing kits?

 3            A      I presume we did.      In this -- you know,

 4     when we set up requests with our vendor, our lab

 5     vendor, the whole idea was getting specific on

 6     COVID test kits so that we could deploy.                And then

 7     after negotiating with them the maximum that they

 8     would give us, the idea was all right, so what is

 9      the plan for replacement.         And then we started

10     working through what that would look like.

11                   To your question, yes, I believe we got

12      those.      And that has been ongoing.

13             Q     And do you know how many test kits you got

14      on roughly the 12th?

15            A      Assuming that that is the first entry in

16      the first shipment that came in, I -- it was at

17      least several hundred that we got.

18             Q     Moving on to the next day.            Again, the

19      first entry on this page dated 3/11/2020, it says,

20      "DOC clinical guidance algorithm for suspected

21      COVID-19 patients distributed by DOC chief medical

22      officer to all agency providers."

23                   Did I read that correctly?

24             A     Yes.

25             Q     Tell us what this document is, the DOC

                                Veritext Legal Solutions
     800-227-8440                                                       973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 143 of 188




                                                               Page 142

 1     clinical guidance algorithm for suspected COVID-19

 2     patients.

 3            A     So with --

 4                       MR. O'NEILL:        Objection to the form.

 5                       THE WITNESS:        So with that guidance

 6                  after reviewing like the pandemic,

 7                  reviewing the flu, reviewing some of the

 8                  CDC guidance, we put in place, if you

 9                  will, kind of guidance for our providers.

10                  And essentially what we said at that point

11                  in time was, all right, you should do          the

12                  screening questions for folks, you know,

13                  whether they have cough, fever, et cetera.

14                       If they respond yes to the symptoms

15                  and they also respond yes to an exposure

16                  question, and the exposure question

17                  meaning that, you know, someone we have

18                  reason to believe went to a particular

19                  area that was considered a hotspot or they

20                  were around somebody that was confirmed of

21                  COVID or were under investigation for

22                  COVID, and that they said yes to both

23                  types of questions, the centerpiece and

24                  exposure piece, then our next plan in that

25                  algorithm was to first test them for flu.

                                 V eritext Legal Solutions
     800-227-8440                                                    973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 144 of 188




                                                                 Page 143

 1                         Because at that point in time, we

 2                  were still pretty hot and heavy in the flu

 3                  season.    So we wanted to make sure that if

 4                  there was another reason to explain

 5                  somebody's flu-like symptoms and then we

 6                  had a confirmatory test result for flu,

 7                  then we could treat it according to like

 8                  flu.

 9                         If on the other hand the flu test

10                  came back negative, then that is what we

11                  were telling folks, okay, so now you need

12                  to think about ordering the COVID test.

13                  At that point in time, we wanted them to

14                  do the flu test first.           And then if the

15                  flu test was positive, treat accordingly

16                  and then just go from there.

17                         If the test was negative, then do

18                  COVID.    That was the official guidance we

19                  were giving them based upon that.

20      BY MR. SACHSE:

21             Q    Thank you.    Moving to the last entry for

22      3/13/2020 at the bottom of the screen.              It reads,

23      "Data request sent to the Community Release Unit

24      (CRU) with an emphasis on creating a query to

25      review all overall risk level 1 offenders.

                                 Veritext Legal Solutions
     800-227-8440                                                       973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 145 of 188




                                                                 Page 144

 1     Reviewing elements of each individual case to

 2     determine high risk offenders based on age and

 3     medical score."

 4                  Do you see that?

 5            A     Yes.

 6            Q     Did I read that right?

 7            A     Yes.

 8            Q     So this entry, does this reflect that

 9      review -- that medical review that you were --

10            A     Yes, that we were being asked to do.

11            Q     Okay.

12            A     Yeah.

13            Q     And there's a reference here to

14      determining high risk offenders based on age and

15      medical score.      Am I correct that high risk in this

16      context means offenders who are at a high risk of

17      complications?

18            A     Yes.

19            Q     And just explain to me the medical score

20      component of this.       How did you score these cases?

21            A     I think in this particular case we weren't

22      assigning a score.       We were doing a review.         So I

23      don't know why that is there.              You know, we dealt

24      -- when everybody comes into DOC, folks are given

25      scores when they come independent of COVID.

                                 V eritext Legal Solutions
     800-227-8440                                                       973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 146 of 188




                                                               Page 145

 1                  People particularly get a medical score, a

 2     mental health score and a security score.             And then

 3     based upon their scores, that has an implication on

 4     where they can be housed.            Basically, somebody --

 5     scores in each category go from 1 to 5, 5 being the

 6     higher level, 1 being the minimum, being the

 7     lowest.

 8            Q     So in the context of medical score, if you

 9     have a 5, it means somebody who has got serious

10     health issues?

11            A     Correct, correct.

12            Q     And so I just want to make sure I

13     understand this process.           You reviewed the data or

14      the individuals that were sent to you, and then did

15     you assign a medical score that was incorporated

16      into this overall score?

17            A     No, we did not.       So we didn't assign a

18      score.      We just basically identified whether such

19      individuals had, you know, certain chronic

20      conditions, as we talked earlier about.

21             Q     Okay.   So essentially, you -- you or your

22      team reviewed the medical records and said, yes,

23      John Smith has diabetes.          No, Jane Smith is not

24      asthmatic.

25             A     Yes.

                                 V eritext Legal Solutions
     800-227-8440                                                    973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 147 of 188




                                                                      Page 146

 1            Q     Okay.    But you and your team offered no

 2     recommendations about the medical score for whether

 3     a particular patient was at a greater or lesser

 4     risk of complications from COVID as a result of

 5     this review.         Is that right?

 6            A     Not individually.         Our role was to

 7     determine whether they were higher risk because

 8     they had one of the following conditions.

 9            Q     Understood.     So if we look at the second

10     entry on this page dated 3/30/2020, it says,                   "First

11     offender tested positive at Corrigan-Radgowski

12      (Radgowski building) announced."

13                  Do you see that?

14            A     Yes.

15            Q     At that time, did you or did the

16     Department lock down the entire or quarantine the

17      entire Corrigan-Radgowski facility?

18                          MR. O'NEILL:      Objection.      Form.

19      BY MR. SACHSE:

20             Q    Fair enough.

21                  On March 30th, 2020, did the Department of

22      Corrections quarantine everybody in the Corrigan-

23      Radgowski facility?

24                          MR. O'NEILL:       Objection.     Form.

25                          THE WITNESS:       I can't remember --

                                  V eritext Legal Solutions
     800-227-8440                                                         973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 148 of 188




                                                                      Page 147

 1                  honestly, I can't remember specifically

 2                  what -- I can't remember specifically, you

 3                  know, on how the housing piece, you know,

 4                  was done at that point in time.

 5                         I know that there was some

 6                  quarantining that was done.             Exactly the

 7                  specifics of that, you know,            I can't

 8                  recall those.

 9      BY MR. SACHSE:

10            Q     And do you recall whether there was any

11      discussion on March 30th about implementing a mass

12      testing program at Corrigan-Radgowski?

13            A     I don't recall that, no.

14            Q     Do you know whether there was a discussion

15      on March 30th about implementing a mass testing

16      plan more broadly?

17            A     No, I don't recall that.

18             Q    And then just looking at the next page,

19      the second entry on the page.             April 1, 2020, "Five

20      offenders tested positive at Willard-Cybulski

21      Correction Institution.         Isolated in the Cybulski

22      building."

23                  Do you see that entry?

24             A    Yes.

25             Q    Do you recall whether at that time the

                                 Veritext Legal Solutions
     800-227-8440                                                         973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 149 of 188




                                                                   Page 148

 1     Department considered testing everybody at

 2     Willard-Cybulski?

 3            A     I don't recall that.

 4            Q     Same question.      Do you recall whether on

 5     April 1st the Department considered more broadly

 6     testing everybody in all Department of Corrections

 7      facilities?

 8            A     I don't recall that.

 9            Q     And, in fact -- sorry.           Let me go to a

10      couple more entries and we will be done.

11                  Moving to April 13th, 2020.             And you see

12      the entry -- I will sort of position it so it is at

13      the bottom of the screen.

14                  Do you see the entry two from the bottom,

15      4/13/2020, "First offender COVID-19 death.

16      Internal and external communication in progress.

17      Inmate originally from Osborn (passed at UCONN) ."

18                  Do you see that?

19            A     Yes, I do.

20             Q    So first question:         When it says "passed

21      at UCONN," does that mean that this inmate was at

22      the UCONN Health facility?

23            A     Yes.

24             Q    Then I see immediately below that it says

25      4/13/2020,    "Osborn Correctional Institution moves

                                 Veritext Legal Solutions
     800-227-8440                                                         973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 150 of 188




                                                                Page 149

 1     to phase 3 operational plan."              Is that correct?

 2              A    Yes.

 3              Q    And what is a phase 3 operational plan?

 4              A    Yeah, I am going -- you know, I'm going to

 5     defer, I mean, in terms of the details of that

 6     definition.

 7              Q    Fair.   So let me ask you the same

 8     questions I've been asking about the other

 9      instances we highlighted.

10                   Do you recall whether there was any

11     discussion or consideration about testing all

12      inmates housed at Osborn on April 13th, 2020?

13              A     I don't recall.

14              Q    And do you know whether at that time there

15     was any consideration given to testing inmates at

16      all Department of Corrections facilities for COVID?

17              A     I don't recall.     Although at some point in

18     April, you know, when we were talking about, you

19      know, as I mentioned before, just getting more test

20      kits.       You know, we have been trying to -- we've

21      been asking everybody on the planet if they would

22      give us more test kits so we could have more

23      testing.       So we were constantly asking for that.

24                    So I think around that time -- maybe too,

25      this may have been around the time when the task

                                 Veritext Legal Solutions
     800-227-8440                                                    973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 151 of 188




                                                                Page 150

 1     force was set up by the governor about Connecticut

 2     in order to prioritize testing the broader

 3     community based upon what was going on in New York.

 4     So there might have been some of that stuff going

 5     on around that general time period.

 6            Q     So just to make sure we are clear here.

 7     Is it your testimony that the Department would have

 8     tested everybody at Osborn around April 13th had

 9     the Department had sufficient tests, or is it your

10     testimony that you don't know whether the

11     Department considered testing everyone at Osborn or

12     not?

13            A     I think if you were -- if you had a lot of

14     test kits that you had a number of folks at other

15      facilities who had symptomatic and you did not have

16      test kits for them, I would say again our first

17     priority would be to test folks who had symptoms.

18     And then once we had everybody who had systems who

19     were tested, then if we needed to do more broader

20      testing at hotspots, such at this facility or the

21      other one, then yes.

22                  But I think for us, we have always been

23      chasing, you know, trying to get enough kits around

24      the entire State system to test the folks who had

25      symptoms.     So that's been our priority until more

                                 Veritext Legal Solutions
     800-227-8440                                                    973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 152 of 188




                                                                  Page 151

1      recently we have been given the supplies to test

 2     more people from the Guard.

 3            Q     Just to make sure I understand.           As of

 4     April 13th, it was not the Department's intention

 5     to test everyone at Osborn.            Is that right?

 6            A     Yeah, I don't recall having specific

 7     discussions at that time.

 8            Q     And it took a month for the Department to

 9     decide that it would test everybody at Osborn, a

10     month after the first inmate death, which was of an

11      inmate who was housed at Osborn.              Is that right?

12            A     No, I wouldn't say that.            Again, I think

13      the important thing was to say that if you have an

14     abundant supply of test kits, that you are able to

15      test more people.      But even with an abundant supply

16      of test kits, you are going to make sure you are

17      testing folks that have symptoms first.

18                  And again, that is this guidance from the

19      CDC about prioritizing folks that have symptoms.

20      So that is what we would do at that point in time.

21      That is what we would do now.             We happen to have

22      maybe additional test kits in order to test folks

23      who do not have symptoms.          So that is the reason

24      why, you know, we don't have to pull -- don't have

25      to take from Paul to go to Peter, because we are

                                 Veritext Legal Solutions
     800-227-8440                                                        973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 153 of 188




                                                                       Page 152

 1     still able to test for our folks who have symptoms

 2     right now.        But with the additional kits we're

 3     getting, we can test the folks who don't have

 4      symptoms.       We did not have the capability to do

 5      that.       So I would not agree with that

 6      characterization.

 7              Q     The mass testing, though, it began on May

 8      12th.       Correct?

 9              A     Yeah, middle of last week.

10              Q    And it will continue in the future at

11      other facilities.        Correct?

12              A     Correct.

13                         MR. SACHSE:       Thank you.       I have

14                    nothing further.

15                         MR. O'NEILL:        I have no questions.

16                         MR. SACHSE:       We can go off the

17                    record.

18                         (Whereupon, the deposition adjourned

19                         at 1:30 p.m.)

20

21

22

23

24

25

                                  V eritext Legal Solutions
     800-227-8440                                                          973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 154 of 188




                                                               Page 153

 1                                    J-U-R-A-T

 2                  I, BYRON S. KENNEDY, M.D., do hereby

 3     certify that the foregoing testimony taken on May

 4     20th, 2020, is true and accurate, including any

 5     corrections noted on the corrections page, to the

 6     best of my knowledge and belief.

 7

 8

 9

10                                BYRON S. KENNEDY, M.D.

11

12

13

14            At             in said county of               , this

15      day of          , 2020,         , personally appeared, and

16      he made oath to the truth of the foregoing

17      corrections by him subscribed.

18

19      Before me,                 , Notary Public

20      My commission expires:

21

22

23

24

25

                                  Veritext Legal Solutions
     800-227-8440                                                     973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 155 of 188




                                                                Page 154

 1                        TRANSCRIPT CORRECTIONS
 2     REPORTER:       Sarah J. Miner
 3

 4

       CASE STYLE: TRE MCPHERSON, et al., v. NED LAMONT,
 5     et al.
 6

 7     DEPONENT:       BYRON S. KENNEDY, M.D.
 8

 9

10

11      PAGE    LINE    CORRECTION     REASON FOR CHANGE
12

13

14
15
16

17

18

19

20

21

22                                      NAME:
23

24

25

                                 V eritext Legal Solutions
     800-227-8440                                                    973-410-4040
     Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 156 of 188




                                                               Page 155

 1                            C E R T I F I C A T E

2              I hereby certify that I am a Notary Public,          in
 3     and for the State of Connecticut, duly commissioned
 4     and qualified to administer oaths.

 5             I further certify that the deponent named in
 6     the     foregoing deposition was by me duly sworn and

 7      thereupon testified as appears in the foregoing
 8     deposition; that said deposition was taken by me

 9      stenographically in the presence of counsel and
10      reduced to typewriting under my direction, and the

11      foregoing is a true and accurate transcript of the
12      testimony.
13             I    further certify that I      am neither of counsel

14      nor related to either of the parties to said suit,
15      nor of either counsel in said suit, nor am I

16      interested in the outcome of said cause.
17             Witness my hand and seal as Notary Public the

18      21st day of May, 2020.
19

20
21



22      Notary Public
23      My Commission Expires:

24      November 30, 2022
25


                                 Veritext Legal Solutions
     800-227-8440                                                   973-410-4040
 Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 157 of 188




[06105 - access]                                                                             Page 1

           0                86:11,1787:5               3/10/2020 140:21        7th 55:5,7 85:4,9
 06105 2:13                 90:23 91:1,9,19            3/11/2020 141:19                 8
                            93:9 96:17 97:5            3/12/2020 140:22
           1                                                                   8th 20:19,20 21:10
                            98:19 99:1 107:5           3/13/2020 143:22
 1 42:21 143:25                                                                  21:15,25 25:10
                            110:6 112:16               3/30/2020 146:10
   145:5,6 147:19                                                                27:9 28:1,16
                            138:6,16 141:21            30 38:11155:24
 10 40:1 57:6,10            142:1 148:15               30th 146:21                      9
   65:25                 19104-2808 2:5                  147:11,15             9 54:24 55:3
 10,000 59:2 69:2        1:30 152:19                   35 57:13                94104-4446 2: 8
 10:00 1: 16           r--l_st_1_4_8:_5- - - - - - - < 36 5 7: 13, 14                   a
 11 86:10                            2                 3:20 1:4
                       t---------i------____j                                  a.m. 1: 16 68: 12, 13
 110 2:12
                        20 1:15 4:8 37:15 t---_ _ _         4 _ _-----1        abatement 91:14
 11:27 68:12
                          57:10 67:17 98:17 4 41:22 42:4 139:7                 ability 29:23 35:16
 11:34 68:13
                          104:15 107:3         4/13/2020 148:15                  39:4 63:19 115:7
 12 86:23
                          112:12                  148:25                       able 10:17 15:14
 12th 141 : 14 15 2: 8
                        200 68:20              400 30:6 55:11                    15:17 37:12 45:14
 138 4:9
                        2019 8:8 10:7             75:13                          48:23 54:21 59:10
 13th 148:11
                        2020 1:15 20:19        4th 139:12                        61:23 62:25 63:10
   149:12 150:8
                          21: 10,25 42:20,21                5                    63 :22 64:4 65:22
   151:4
 14 11 :7, 11 64:5        43:18,21 55:5        5 4:4 42:19 43:16                67:18 69:5 70:8
                          85:4,9 139:7                                          72:14 82:13 83:6
   88:17 89:20 91:16                              49 12 59 3 6 16
                          146:21 147:19              :        : , ,             83:18 84:11 88:21
   99:12 100:4,9,16                               145 5 5 9
                          148:11149:12                 : , ,                    89:10 90:10 92:15
   100:24 109:23                               50 47:19,24 48:10
   122:5,7                153 :4, 15 155: 18      57:8                          103 :5 104: 13
                        2022 155:24                                             110:19 115:12
 15 90:22                                      500 55:11
                        20th 41: 13 65: 10                                      120:20 131: 19
 1600 2:8                                      501 4:8 7:12,21
                          127 :2 153 :4                                         132:19 133:10,13
 18 96:17                                      502 4:8 20:6,8,16
                        21 st 155 : 18                                          133:15 134:18,19
 18978 155:21                                     138:9
                        22 120:2                                                134:20 151:14
 19 4:9 17:1418:3       238 1:18               506 4:9 138:4,4,15               152:1
   18:6 26:23 27:4                             534 1:4
                        23rd 23:23 38:14                                       absolutely 125:3
   27:10 28:1,17                                            6
                          39:15              i - - - - - - - -_ _____j         absorb 42:12
   38:19 41:23 43:9
                        24 69:20               6 54:24                         abundance 92:9
   45:19 46:3,6 47:7
                        24/7 69:20 80:3,24 60 47:23                            abundant 127:17
   47:11,20 50:14
                        25 36:9,13 60:2        600 29:15 30:1                    151:14,15
   52:6 55:5 56: 10
                          67:17 122:23            31:13 58:22                  accept 71:18
   56:14 57:3 61:3
   61:13 66:13,16,18 r-2_9_29_2_:4_ _ _-------r_65_4_7_:2_3_ _ _     ______j   acceptable 77 :6
                                   3                        7                  accepted 30: 1
   66:21 71:2,16       i-------__)-------_j
                                                                               access 96:20 104:3
   75:4 78:19 81:10     3 25:2126:1638:9 7 4:8 42:20
                                                                                 104:6,7,9
   82:18 84:25 85:5       38:12 149:1,3

                                   Veritext Legal Solutions
 800-227-8440                                                                         973-410-4040
 Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 158 of 188



[accommodate - aspect]                                                            Page 2

accommodate            advice 90: 17         amount 39:23            appropriate 75:7
  67:18 70:14 72:15    aerosol 99:23         announced 146:12          93:6
  73:9 74:11             101 :8 102:22       answer 6:4,8,16         appropriately
accomplish 73: 13        103:1                 6:18 9:2 12:13,20       84:22
  93:7 98:5,8 114:6    aerosols 99:15,20       12:2113:3,17          approve 95:21
accurate 153 :4          99:22 100:19          14:4,6 15:10          approximately
  155:11               affairs 22: 17          17:23 22:2,12,21        9:24 30:4 36:9,14
aclu 2:15              age 47:17,18 48:7       22 :24 23: 18,20        49:2 51:25 75:13
activities 113 : 12      48:9, 10 50:2         26:12 28:2 41:4       april 41:13 63:24
activity 114: 10         132:16 136:13         52:15 56:17,22          64:24 85 :4,9
actual 18 :25            144:2,14              59:9 65:15 71:5,8       127:2 147:19
acuity 13: 16,20,21    agencies 34:21          73: 12 85: 1 94: 14     148:5,11 149:12
  14:2,14,23,25 15:7   agency 28:4             94: 19 99:5,8           149:18 150:8
  15:16 74:4             141:22                103:24 104:14           151 :4
acute 127:22           ago 10:1 16:2,15        112:2 115:4           arch 2:4
addendums 92:24          16:16 31 :24          124:18 126:6          area 18: 11, 16
addiction 9:7            105:25                127:6,9 129:24          60:24 95:3 96:3
addition 40:8          agree 7:14 25:24        135:3 137:20            105:16 127:1
  86:18 136:18           31:6 41:7 61:11     anticipating 83:19        130:5 142:19
additional 24: 14        70:23 98:23,25      antiseptic 104:6        areas 102:9
  27:15,24 28:15         112: 14 124:25        104:12                  104:17 106:2
  86:22 97:8 137:23      134:3 135:22        anybody 35:11           argument 130:11
  140:12 151:22          152:5                 55:25 60:13 64:22     arrangements
  152:2                agreed 3:7 90:16        108:3 109:18            115:6
additionally 41 :22      118:22                114:18 130:16         arrivals 121:20,21
address 70:15          airborne 87 :3        anytime 125:10,14         122:2, 11, 15
  128:2                airflow 87:2          anyway 140:17           article 18:23
addressed 74: 7        al 1:4, 7 154:4,5     apart 17:21 19:10       articles 18 :2
  96:14                algorithm 141:20        24:2                  artificial 11 :9
adjourned 152: 18        142: 1,25           apologize 11:10         asked 19:14 45:11
administer 155:4       alignment 126:19        23:1 60:11              48:5,15,22 50:7,14
administering          allow 73 :8 81 :25    appeared 153:15           64:7 81:22 95:13
  12:8 98:10             91:10 93:22 100:3   appears 155:7             144:10
administrators           102:5 103:19        apply 49:18 96:23       asking 23:7 35: 17
  78:1 95:16           allowed 81 :23        applying 34:10            43:13 63:25 64:13
admission 84:3,4         99:9                appreciate 5: 15          111:2 119:8
admit 13 2 :23         alternative 88: 11      48:2 118:20             123:18 149:8,21
admitted 132:15          93:20 96:13         approached 49:3           149:23
  133:8,16,17          alternatives 74:20    approaches              asks 114:12
advance 72:9           amazing 133: 12         130:12                aspect 105:10
                         133:23

                                Veritext Legal Solutions
800-227-8440                                                                973-410-4040
 Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 159 of 188




[assessed - calls]                                                                            Page 3

 assessed 134:21          85:6,7,8 88:23              began 10:6 152:7         boat 64:12
 assessment 120: 19 ,_____11_4_:1_7_,2_3_ _______,    beginning 41: 13         bopp 51:13
 assign 145:15,17                    b                  63:18 64:1,10,14       bottom 143 :22
 assigned 123:24                                        97:1 99:21 127:21         148:13,14
                       b 4:5
 assigning 144:22      back 30 : 13 31 : 18             140:8                  bounced 84 :9
 assistant 2:11,12          :        :        :       behalf 48:6              break 68 :6, 17
                          38 8 52 21 54 23
 associated 19:7            :        :      :         belforti 2:12            breath 36:25
                          60 2 62 2 68 15
   130:6                                              belief 153:6             breathing 136:20
                          78: 18 84:9, 10, 12
 assume 6: 19 24:21         :          :          :   believe 14: 15 21 :4     brief 5: 16
                          84 23 88 18 120 1
   69:3 111:5             121:19 133:15                 26:8 31:19 43:25       briefly 115 :24
 assuming 141:15          136 :23 137 :l0               45:21 55:24 57:7       broad 33:20
 assuring 103:6               :                         60:6 66:2 78:16        broader 78:14
                          143 10
 asthma 47:6,6         b k              d               79:7,20 91:8 94:7         150:2,19
                                            61 17
 asthmatic 145:24        ac groun               :       98:1106:4141:11        broadly 8: 13
                       bacterial 18 :21
 asymptomatic          bad 119 :20 133 :21              142:18                    60:23 147:16
   36:14,16,17,22      b                              benefit 30:15               148:5
                          1           75 8 9
   117:3                 aance           : '          best 6:1511:836:9        brought 45:7,10
                       bars 99:3
 attached 23 :24                                        39: 10 41 :8 42:8         51 : 1,22 9 5 : 19
                       base 16:5 92:14
 attempts 26:4         based 14 :9 25 :3                86:25 113:19           bucket 75:17,17
 attending 132:22                                       153:6                     75:19 109:1
                          34:9 36:5,6 39:6,6
 attendings 133:5           :        :        :       better 13:25 14:15       buckets 76:9
                          39 7 55 23 56 3
 attention 62:6                                         37:12 53:25 54:20         116:17
                          62:21 88:7 92:7
   95:19 137:12                                         59:1166:1072:14        building 72:10
   139:6                  92:15 102:5,23                73:8 101:22               146:12 147:22
 attentive 13 7 :4, 7     110: 18 134:8, 11             140: lO
                                                                               buildings 32:20,21
                          143: 19 144:2, 14
 attorney 2:11,12         145:3 150:3                 beyond 70:2                 32:23 33:2
   5:9 22:15 52:10                                    big 28: 19 34:20         bush 2:7
                       baseline 43:5
 attorneys 22:15,16           :
                          121 14 136 22
                                          :             139:21                 busy 5:13 17: 16
   52:12,13                                           bilateral 83: 14            28:8,9 83 :3 133 :6
                       basic 62:9
 audio 5:24                                           bildner 2: 15            buys 69:11
                       basically 46: 15
 authority 3:8                                        binder 7: 1,3            byron 1:12 4:3 5:1
                          94:20 99:11
 authorization                                        bit 6:23 11:9 32:16         153:2,10
                                                                             ,_____   _ _154:7_ _______,
                          108 :24 115 :25
   81:21                                                48: 11 56: 12 68:6               C
                          120:9 145:4,18
 availability  84 : 13 basis 17:17 78:16                69: 11 79:24 83 :7
                                                                              C   2:1 16:11 139:2
 available 9:17,23          :                           91:6
                          81 24                                                 155:1,1
   61 :20 80:7 134: 13 bath l00: 4                    blocks 115:3
                                                                              e's 139:4
   134:17                                             blood 46:18 89:22
                       bear 43:8 137:21                                       calendar 34:3
 average 56:5 58:6                                      121:3
                       becoming 136:19                                        california 2: 8
 aware 26:19 27:3                                     board 44:5,22
                       bed 69:23 74: 17                                       call 80:6
   27:24 37:1 39:18                                     48:6 51:14
                          87:10                                               calls 64:8 78: 14
   60:7,15 78:8 85:3

                                      V eritext Legal Solutions
 800-227-8440                                                                          973-410-4040
 Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 160 of 188



[canceled - cohorted]                                                              Page 4

canceled 113:9          cause 155:16            chain 127:24          clean 103: 11
cancellation            caused 60: 10           challenging 42:16     cleaned 103: 17 ,24
  113:11                cdc 23 :21,22,23          42:17 70:10 77:22      104:20 105:17
cancer 45 :24             24:2,9,14 36:2        change 96:9             106:22
capabilities 84: 16       38:13,20,24 39:15       154: 11             cleaning 98:21
capability 14: 15         39: 18 40:2,9, 11     changed 109: 15          101:23 102:9,16
  152:4                   47:4 62:21 63:14        115:6 126:11,12       102:17,17,21
capacities 92:4           64: 17,23 75:6        changes 21 :21          103:7,9,21 104:6
capacity 39:7             82:9 87: 1 91:24      changing 17: 17          104: 12, 16,25
  67:15 69:14 74:3        99:21 101:4             28:4 34:23            105 :6, 10, 12, 12
  74:7,19 87:21           104:23 105:11,25      characterization        106:2,10,14,17
  119:23                  106: 1, 13 127: 14      152:6               clear 36:4 39:3,24
care 8: 18,20 13 :20      128: 18 139:24        chasing 150:23          102:7 103:14
  14:8 40:23 41:2         140:18 142:8          check 96:25             118:17 122:2
  42:7 55:14 74:3         151:19                  121:17                 150:6
  81:4,5,7 83:3         cell 84:24 111 :22      checking 120:12       cleared 55:1 88:19
  91 :22 92:5 97:7        122:19 126:25           120:16,17 131:10    clearing 92: 7
  97:14 101:10,11       cellmate 108:13         checks 89:23          client 52: 10
  101:16 119:24           111:20,21               96:19,22            clinical 8:18,20,23
  134:23                cells 113: 14 114:5     chemo 87:11             32:12 78:3 83:11
carry 33:18 65:12       centerpiece             chemotherapy            99:25 100:7
case 5:1119:21            142:23                  15:14 69:24 70:5       114:13 125:23
  23:11,16 24:4         centers 33: 19          chief 8:4, 10 9: 12     131 :3,4 136: 18
  56:4 62:24 75:19      central 94:24             28:15 141:21           140:17141:20
  76:8 81 :23,23        centre 2:4              china 127 :24           142:1
  84: 14 89:2 111 :7    certain 45:12,17        chosen 86:24          clinically 136:25
  126:2 133:4,11          45:20 50:20 53:12     chow 113:13             137:5 140:19
  144:1,21 154:4          65: 1 74:2 84:9, 11   chronic 13:22         close 90:5 124: 16
cases 13: 11 32: 10       88:15 95:4,14           45:12,22 46:5,16    closely 136:8
  32:1137:2045:3          109:23 140:6            47:9 49:22 50:3     closer 121 : 17
  45:10 48:6,16,25        145:19                  136:13 145:19       clothing 104:4
  49:19 51:25 72:8      certainly 44:20         cira 2:4              clots 133: 18
  81:11 108:11            49:6,8 62:24          circumstances         clue 134:10
  111:20119:15            63:18,20 84:21          62:1 108:16         cmo 131:1
  130:2,3 144:20          85:11 89:1 127:19     city 10:9,10          cmos 95:13
catch 33:18               132:7                 civil 1:4             coagulopathy
  120:20                certify 153 :3          clarification           131 :12
categories 50:7           155:2,5,13              121:24 137:13       cohorted 117 :3, 7
category 54:7,20        cetera 41:2 45:25       clarify 14:19           122:11,16 129:2,5
  119:11137:18            115:20 142:13           23:12 35:7 36:19      129:13
  145:5                                           43:12

                                  V eritext Legal Solutions
800-227-8440                                                                 973-410-4040
 Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 161 of 188



[cohorting - contingency]                                                               Page 5

cohorting 108:18       community 45:3            conditions 13 :22        108:17 109:6
  108 :21,23 ,24,24      46:17 48:16 49:17         45:13,23 46:16       consideration
  109:5, 7, 10, 14       50:15 78:21 79:19         49:23 50:3,23          78:20 117:9,17
  116:4,6,11,15          83:7 121:22 122:3         51:4 53:12 70:4        135:7 149:11,15
  117:10,16,25           133:25 134:16             70:15 71:1,15        considerations
  119:5 130:8,18         143:23 150:3              79:5 131:9 132:17      39:8
cohorts 76:19          comorbid 132:17             136:13 145:20        considered 72: 13
  117:11,19            co morbidities              146:8                  72:18 73:19 77:6
cold 99:19               74:6 131:16             conduct 72:2             79:20 91:18
collaboration            136:22                  confirm 3 5 :22          108:21 109:4,9
  34:20                comorbidity 74:22         confirmation             142:19 148:1,5
colleagues 105:14      complete 59: 12             140:21                 150:11
  106:25 132:10        completely 102 :7         confirmatory           considering 87 :25
collectively 131 :23   complexity 70:19            143:6                consistent 92:16
combat 99:1            complicated 91 :7         confirmed 38:2         constant 42:9 65:9
come 11 :3 32:7          117:15                    56:19 58:19,20         128:1
  37:8 48:14 61:13     complications               73:22 85:21,25       constantly 28:4
  62:5 89:15 95:12       45:18 46:3,7 47:8         86:3,6, 7,8 90:9       64:1 149:23
  108:4 110:7 121:1      4 7: 12, 19 71 :2, 16     109:3 110:5          constrained 73 :6
  121 :21 123: 11        119:17 135:9,15           116:20 118:9,23      constructed
  144:25                 135:25 137:19             142:20                 138:20
comes 40:24              144:17 146:4            confirms 76: 10        consulted 94 :9
  123:19 144:24        comply 79:6               confusion 118 :25        95:8
comfortable 13 7 :2    component 95:14           congruent 26:9         consulting 82: 19
comfortably 13 7 :9      120:19 144:20             27:5 101:15          contact 110:1,4,8
coming 83: 18,20       components 39:5           conjunction 9:5          110:8, 12,23 111: 1
  88:14 113:11           140:6                     34:17 97:21            111:10,16 112:4
  122:3 127:24         compromised               connecticut 1:2, 17      123: 10, 11, 14,20
comment 101 :6,8         45:24                     2:13 5:3 8:11 10:6     124: 5, 10, 11, 15, 16
commission             concept 110:10              10:14 33:15 40:20    contagion 36: 18
  153:20 155:23        concepts 135:2              41:12,18 50:12       content 140:19
commissioned           concern 7 4:23              60:16 63:5 68:25     contents 22:22
  155:3                  99:25 100:15,16           82:15 150:1 155:3    context 30:24
commissioner 3 :9        102:21                  connection 50: 15        40:14 53:9,18
  78:11                concerned 131: 14         cons 130:8,15,17         62:13 110:2 115:9
common 104:17            132:18 137:3            consensus 32:13          12 8: 19 144: 16
  105:16 126:25        concerns 99:14            consequently             145:8
communicate            conclude 13:14              83:23                contexts 110:2
  29:22                condition 47 :9           consider 18:8,13       contingency 87 :22
communication            135:8,13,23 136:9         40: 11 42:7 50:7       127:10,12 128:15
  83:14 148:16                                     50:15 74:17 81:23      128:21

                                  V eritext Legal Solutions
800-227-8440                                                                     973-410-4040
 Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 162 of 188




[contingent - cybulski]                                                               Page 6

contingent 92: 17           66:4 68:19 77:11       138:8 155:9,13,15      117:16,18,25
continue 42:7               79:22,23 80:20       counsel's 52: 15         118:1,5,6,9,11,21
  65:17,23 125:24           91 :2, 12 93: 11     count 30:1               119: 1,2,5,6 123 :3
  152: 10                   98:13 102:2,19       country 92:4             129:5,6,11,12,13
continues 65 :22            103: 11 112:5,8        127:23                 129: 19,20 130:9
contract 45:19              118:23 121:4         county 153:14            133 :7 134:5
contractors                 124:8 125:18         couple 16 :2, 15         135: 15,25 137: 18
  113:10                    12 9: 14 144: 15       19:12 34:1 48:20       137:19 138:6,16
contraindications           145:11,11149:1         53:4 76:21 85:21       140:3,11 141 :6,21
  82:6                      152:8,11,12            87:16 135:2 138:1      142: 1,21,22
contrary 64:22            correction 8: 12         148:10                 143:12,18 144:25
contrast 13 7 :7            10:6,14 11:4         course 6:7 64:4          146:4 148:15
controlled 135:9            15:22 17:13 22:18      77:16 125:2            149:16
  135:14,23                 26: 17 147:21        court 1:1 67:24        cranny 28: 12
conversation                154: 11                138:25 139:3         creating 143:24
  22:23 56:3 82: 1        correction's 9:10      covering 106:9         criteria 45 :2, 7
  101:17                    11 :23 37:22 50:5    covid 4:9 13 :6,9        49: 18 84:3,4,5, 12
conversations             correctional 9: 13       15:2 16:7 17:14        84: 15 124: 17
  22: 14, 18 32: 11         25:25 26:10,20         18:3,6 25:24         critical 81:4,5,7
  48:21 52:12,14,16         28:18 32:21 38:21      26:23 27:4,10        cru 143:24
  77:15 78:15 83:23         39:20 40:6, 10,22      28:1,17 35:23        ct.gov 2: 13, 14
  101:1128:25               104:24 111 :7          38:19 41:23 43:9     current 7:23 8:2
converse 105 :23            113:19 148:25          43:22 44:8 45:19       11:13 19:15,19
convinced 132:23          corrections 8:5          46:3,6 47:7,11,20      36:1 41:23
coo 60:25 78:2              15:6 24:22 37:2        49:9,23 50:14        currently 66:7,17
cook 78:11                  80:19 92:18            52:6 55:5,9 56: 10     66:19 85:17
coos 78:2                   130: 17 146:22         56: 14 57:3 60: 16     100:23 125:4
copy 25:20                  148:6 149:16           60:20 61:3,13        curriculum 4: 8
core 120:19                 153:5,5,17 154:1       66:13,16,18,21       custody 32: 13
corner 131 :25            correctly 26 :24         70:2,9 71:2,16         52:5 53:21 56:14
  134:8                     38:22 42:1141:23       75:4 78:18,19          64: 15 69:3 105: 14
corona virus 3 8:20       corrigan 32:5, 7, 15     81:10 82:18 84:3       105:21 106:25
  38:25 39:19 40:9          32:18 33:4 37:14       84:25 85:5,13,14       114:14 115:22
  138:6,16                  146:11,17,22           85:16,24,24 86:2,3     126:2
correct 16:9 19:16          147:12                 86:11,17 87:5        customer 64:6
  20:14 24:16,23,24       cough 36:24 106:9        89:3 90:5,23 91: 1   cut 60:13
  25:2,5 26:17 31:1         142:13                 91:9,19 93:9 97:5    CV 1:4 7:3,5,8,22
  31:5 36:18 37:24        coughing 89:8            97:10 98:19 99:1       7:23 19:15
  39:16 41:13,19            106:6                  99: 15 ,24 101 :14   cybulski 147:20
  51:10 55:1 56:9         counsel 3:3,7 23:2       107:5 110:6            147:21 148:2
  56:11 57:1 58:9           60:10 68:5 118:13      112:16 116:12,15

                                    Veritext Legal Solutions
800-227-8440                                                                   973-410-4040
 Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 163 of 188




[d - discussed]                                                                     Page 7

          d               54:23 96:18 108:6        150:7,9,11151:8     developed 119 :23
d 4:1 16:11137:11         122:22 137:22          department's          developmental
daily 17: 17 78: 16     declare 25:1               126:3 151:4           47:10
  99:9                  decline 42:23            depend 92: 19         develops 107:7,24
das 78:1                declined 30:16           depending 3 7: 8        108:3 116:7
dash 16:11                42:21 75: 13             115:1 130:13        device 121: 1
data 143 :23            declining 7 6: 13        depends 107 :21,22    devil 72:7
  145:13                decrease 42:23             108:15 122:18       diabetes 45 :23
date 1:15 20:18           43:7                     125:22,22             46:21 145:23
  21:5                  decreased 43: 17         deploy 141:6          diagnosis 118: 10
dated 21:25             dedicated 86: 11         deployed 86 :22       dialysis 8 7: 11
  141: 19 146: 10         86:1788:1              deponent 154: 7       differ 93: 18
day 16: 19 21: 13       defects 3: 11              155:5               different 9:6 14:7
  31 :20 34:23 42: 15   defendants 1:8           deposition 1: 11        14:7 31: 12 32:23
  42:15 57:22 88:13       2:10 20:6                3:9,14 4:6 5:17       34:21 35: 17 36:20
  89:21 100:9, 16       defer 105:21 149:5         7: 16 21 : 17 ,20     39:5 42: 13, 14
  112:10 120:4,7,12     definition 71: 17          25:11,13 31:7         44:14,17 45:8
  125:21 141:18           149:6                    152:18 155:6,8,8      47:21,22 48:3,3
  153:15 155:18         definitions 31: 11       description 4:7         56:20 58:15 67:22
days 21 :7 39:25        degree 26:5              despite 132: 15, 16     69:9 72:23 73 :5,8
  88:17 91:16 99:12     delay 47:10              detail 28:2 73:12       77:1 82:13 87:13
  100:5,24 109:23       delineate 132:3            93:22 111:4           93:17,19 97:11
  122:5,7               deliver 101: 16            115: 12               110:2 115:2,3,21
deal 28:5                 134:23                 detailing 96: 18        127:14
dealing 5: 14           denominator 37 :9        details 9:20 27:8     difficult 133 :7
dealt 144 :23           department 8:5,12          27:13,14,16,19      dimer 137:11
death 148: 15             9:9 10:6,14 11:3         72:7,7,8 73:3       direct 4:4 5:5
  151:10                  11:23 15:6,21            149:5               directed 3 :5
deaths 55 :4 56:9         17: 13 22: 17, 17      detention 38:21       direction 15 5: 10
dechert 2:3,7 5:10        26:16 27:9,25            39:20 40:10         directly 60:25
dechert.com 2:5,9         28:13,14 34:18         determination         director 10: 12
decide 151 :9             37:2,21 38:18            136:6               disciplinary 85: 10
decision 12:10,17         50:4 60:18 61:2        determine 45:11       discipline 114: 15
  12:25 13:4 17:5         61: 12 65: 11 66:7       54:4 123:10 144:2     114:18
  53 :20 94:3 96: 12      66: 12 80: 18 92: 18     146:7               disciplines 114 :21
declaration 4:8           97:24,25 98: 18        determining           disclose 22: 13 ,22
  19:21,22 20:13,23       101 : 13 104: 16         144: 14             disclosing 52: 16
  21:3,9,14,19,25         109:17 114:21,24       develop 74:14         discussed 40: 13
  23:25 24:3,17,19        115:5 125:1              76:14 107:12          52:4 115:8,20
  24:22 25: 10 27:8       130:17 146:16,21         109:24                130:16
  27:19,20 38:8           148:1,5,6 149:16

                                   Veritext Legal Solutions
800-227-8440                                                                  973-410-4040
 Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 164 of 188



[discussion - entire]                                                                    Page 8

 discussion 53: 1          82:1 93:11 98:3         dormitories              ed 84:13
   89:4 127:20             98:11 107:4               123:23                 edits 24:22
   147:11,14 149:11        110:12 113:6            dormitory 107 :23        educate 113 :21
 discussions 13 :5         115:3 127:23              107 :25 108 :2         efficient 53 :25
   34:11 64:11 73:24       141 :20,21,25           dorms 114:25             effort 30:7 33 :20
   75:5 77: 14,24          144:24                  dph 76:23 78:4             124:4
   78:6,9,12,13 84:19    docs 80: 13 82: 11          82:2 97:21,23          efforts 34:21
   90:14 91:21,23        doctor 9:1 10:23            101:4,18 102:5,15        85:16 98:18
   115:15,21 127:16        11 :2 12:20 18:2          102:23                 either 6:25 51: 19
   132:9 138: 19,21        19:20 22:11 23:22       dr 5:7 6:22 7:8,20         76:25 77:5 130:12
   151 :7                  24:2125:24 27:1           20:7 23:6 138:17         155:14,15
 disease 38:21,25          40:8 41:4,7 48:1        drafting 22:13           ekg 134:18
   39:20 40: 10 45:24      52:8 54:23 61:1         drawing 118:13           ekgs 83:6
   46:1,2,5 80:8,15        66:12 94:15,19            139:6                  elana 2:15
   80:17,23 86:14          118:22 124:25           driest 130:4             electronic 54: 11
 disorder 46: 18,22        135:12 138:5            due 43:22 44:8           elements 144: 1
 displaying 107: 13      doctor's 101:14             49:16 56:10            elevated 131: 13
   137:2                 doctors 80:18             duly 5:2 155:3,6           132:20
 displays 107 :5         document 24:5, 11         duties 8: 11             eligibility 50:20
 disruption 5 :25          137:23 138:4,5,14       duty 80:1                embark 65:11
 distance 112: 15,21       13 8: 15, 17 141 :25    dynamic 13 6: 15         emergency 81 :21
   113:6 114:1115:7      documented                  136:16                   101:13
                                                  f------------,
   125:6,15                105:20 127:7                        e            emphasis 143:24
 distancing 112: 13      documents 24:8           1--------------,          employee 122:23
                                                   e 2:1,1 4:1,5 16:12
   112:13 113:20,22        24:14 93:23 94:1          155: 1, l                123 :3, 12 124:5
   115:11,15               106:13 140:18           earlier 28 :25           employees 125:4
 distinct 85: 15         doing 16:21 28:3            32:10,25 36:8            125:20 126:3,4
 distinctions 76: 17       29:2 32:5 33: 10
                                                     38 : 14 50 :3 57 :ll   empowered 83:12
 distribute 65 :3          34:6,15,22 49:6,7
                                                     74 :l 87 :9 91 :8      enable 113:5
 distributed 141 :21       49:9 53 :8,24 62:7
                                                     107 : 16 109 :10       encourage 30:14
 distributing 98:21        64:10,20 67:22            124:19 129:11          end ed 92 :6
 distribution              75:15 76:18 84:1
                                                     145 :20                ends 77:3
   140:22                  85:16 88:11 89:11                                enhanced 102:8
                                                   early 45:9 81:16               :        :
 district 1: 1,2 78: 1     90:3,12 91:25                                      102 11105 5
                                                     97:9
   95:15                   97:20,20 99:23          easier 32:16 53:13       ensure ll 5 :ll
 doc 8:15 16:21            102:2 119: 12, 14         71:22                    121:6
   17:226:16,19            124:9 133:23                                     enter 34:7 97:2
   27:2,15,2133:17         144:22                  easy 54 :l 4 92 :lO      entire 50:12 67:16
                                                   eat 113:13
   34:25 38:24 41:22     doors 87:2                eating 113 : 13           68:25 73:4 146:16
   52:5,13 53:21         dorm 108:9,15                                       146:17 150:24
                                                     114:5,6
   56: 13 80: 12, 13       122:20

                                    Veritext Legal Solutions
 800-227-8440                                                                      973-410-4040
 Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 165 of 188



[entitled - factors]                                                               Page 9

 entitled 138:6        evidence 102:25       expertise 82: 10          38:2139:2040:6
 entity 51: 17,21        103:2,4 134:9       experts 47:21             40:10 42:14 56:24
   97:20               evolved 41:9 125:2      82:20                   64:5 65:4,7 66:22
 entries 148:10        evolving 42:7,8       expires 153:20            67:1769:172:3
 entry 139:7,18        exact 29:14 52:2        155:23                  73:5 74:2 75:1,3
   141:15,19 143:21      55:10 80:2          explain 13:7 16:24        77:18 87:5 92:5
   144:8 146:10        exactly 10:2 18:24      35:5 66:6 107:6         98: 11, 12,20
   147:19,23 148:12      48:19 55:12 57:17     143: 4 144: 19          104:24 113 :6
   148: 14               76:20 119:9 147:6   explaining 30:15          115: 13 121 :22
 enumerated 50:3       examination 4:4       explore 135:3             122:19 148:7
 envisioning             5:5                 exposed 76:7              149:16 150:15
   127:14              examined 5:3            107:19 109:7            152:11
 epidemics 18: 13      example 15:12,16        110:21,22,25          facility 9: 10, 14
   18:14,17 19:11        34:25 40:25 41:11     111 :1,25               11 :23,25 12:6
 epilepsy 46:9           70:6 73:18 77:7     exposure 111 :6           13:6,8,12,14,19
 equipment 124:22        83:17 84:1 116:22     124: 15 142: 15, 16     14:10,24 15:3,8,15
 equipped 13:25          122:23 125 :7         142:24                  17 :4, 7 20:23
 equivalent 100:3        132:12 137:11       expressing 38:5           26:10 29:1 32:2,8
   111 :6                139:19              extended 40:1             32:9 34:4,9 37:13
 esq 2:3,6             examples 70:12,18       100:13,21               54:22 55:14 66:3
 essentially 142: 10     79:8                extent 33:14 39:9         72:10,14,23 73:6
   145:21              exceeding 87 :21        53:23 61:6,23           73:11 75:22 83:14
 et 1:4,7 41:2 45:24   excluding 117: 18       69:7 77:2 82:22         86:25 88:1,2 90:1
   115:19 142:13       exclusion 136:10        83 :4 84: 10 89:7       90:4,19,24 91:11
   154:4,5             exclusively 130: 1      89:10 102:13            92:20,24 93:5,19
 eta 140:22            excuse 58:25            109: 19 111 :25         93:25 94:4,7
 evaluate 45 :3          76:22                 116:9119:18             95: 10,23 96:4,8,20
 evaluated 101:14      executed 21 :2,9        127:13 131:6            97:18 99:13
   121:14 133:8        exhaustive 94:5         134:14                  100:10 105:17
   134:21              exhibit 4:8,8,9       external 97 :20           107:22 108:16
 event 14: 16 72: 15     7:12,21 20:8,16       148:16                  111:7113:19
 everybody 42:17         23:24 138:4         extraordinary             115:9 122:3,18
   54:22 62:20 64:15   exhibits 4:7,10         26:21 27:2              125:5 139:8
   64:20,25 69:2         6:25 7:15                     f               140:23 146: 17,23
   82 :24 100: 10      exist 96:7,8                                    148:22 150:20
                                             f 155:1
   108:8 120:20        expect 59:7                                   fact 62:7 129: 12
                                             face 106:10
   133 :9 139:25       expenses 60:23                                  132:15,17 141:1
                                             facilities 11 :2, 12
   144:24 146:22       experience 81 :7                                148:9
                                               11:16,20 14:1
   148:1,6 149:21        131:22                                      factors 13:13
                                               15:22 17: 13 25:25
   150:8,18 151:9      expert 18:8,14                                  50:14 51:9 52:6
                                               26:2128:1832:14
                                               33:7,9 37:1,21
                                Veritext Legal Solutions
 800-227-8440                                                               973-410-4040
 Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 166 of 188



[facts - further]                                                                          Page 10

facts 134: 11           firewood 130:4                  56:18 57:10 58:13        26:1,11 27:11
factual 43:4            first 5: 12,23 15 :4            58:22 59:20 61 :4        30:3,9 35:24 37:4
failing 114:21             22:9 23:9 29:1               61:6,19,23 62:3          37:25 39:1 41:14
failure 70:8               37:1148:1449:3               63:16 64:7,18,18         43: 10,23 44: 10
fair 6:5,20 17:19          53: 13 54:4 80:4             69:2,4,22 70: 13         45:5 47:13 48:17
   21:6,23 23:4 27:1       82:2 98:20 116:3             72:25 74:21 75: 17       50:8,17 51:11
   27:7,22 40: 12          124:20 126:17                75:19 76:16 77:15        53:2 56:15 57:15
   58:16 66:9 79: 17       135:5 138:15                 77:18 78:4,9 79:3        58:2 59:8,17 61 :9
   95:7 105:3 114:20       140: 1 141 : 15, 16          79:5 83:7,21             62:16 65:14 66:8
   121:9 136:9             141:19 142:25                85:20 86:5,6,20          66:23 69: 17 71 :3
   146:20 149:7            143:14 146:10                87:9,13 88:9 89:5        71:19 75:25 78:23
fairly 54:2                148:15,20 150:16             89:19 92:7 100:3         79:13 87:7 88:4
fall 50:6                  151:10,17                    100: 15 101 : 15         91 :3 92:21 95:24
familiar 110: 10        five 57 :23 68:9                103:20 105:11            108:19,21 109:9
   124:23                  147:19                       106:6,12 107:9,10        109:14 112:17
far 114:5 122:4         fix 6:1,15 50:10                107: 13, 14 109 :2,3     116:6 117:20
fashion 117: 10         floated 95:15                   109:8, 12 110: 15        118:2 123:17
   122:16,17            floating 31: 12                 110:20 111:3,5,18        129:7,16 130:20
faster 38: 10 53: 17    floors 101 :24                  111 : 19 ,24 112: 11     135:16 142:4
fda 81 :20              flow 128:14                     113:13 116:1             146:18,24
feasible 72:9 92:2      flu 97:10 140:1                 119:10 129:25          formats 111: 1
federal 81 :20             142:7,25 143:2,5,6           133:8 134:14,15        formed 23:16 81:9
federally 33: 19           143:8,9,14,15                142:12 143:11          forming 23: 10
feedback 84 :21         fluid 17: 16 41 :24             144:24 150:14,17         24:9
   92:2 133:22            42:6 72: 11 73 :6             150:24 151:17,19       forward 82:2
feel 83:11                 77:14                        151:22 152:1,3           109:17
feeiing 61 : 15         focus 28:9 53:11              follow 25:16 38:24       found 128:10
   89: 17 122:25           62:22                        93:21 114:2 123:8      francisco 2:8
feet 112:21,25          focused 106:6                 following 25 :2          free 29:8
fever 36:25 89: 15      focusing 101 : 10               38:19 65:8 102:15      frequency 104:21
   142:13                  103:9                        106: 1 132:7 146:8       105:1,7
figured 87: 17          folks 13:10,22                follows 5:4              frequent 104:17
find 14:13 106:24          15:1 28:22,23              footprints 112:24          106:2 125:25
fine 19:4 68:8            29:20 30:16,18,19           force 33:21 150:1        frequently 106:19
  71:20                    32: 12 33: 18,23           foregoing 153 :3           121:15 126:12
finish 9:4 94: 14, 18      35:11,13,15 36:16            153:16 155:6,7,11      friday 101: 18
   103:15                  3 8: 1, 3 44: 14, 15, 16   forget 106:18            front 7:1 25:21
finished 9:2 41:3         44:21 45:20,22              forgot 52:19               106:7 112:25
   125:11                 46: 16 47:22,23             form 3:6 12:12           further 3: 11, 13
fire 130:7                48:21 50:19 53:14             14:3 15:9 17:22          74:15 77:3 79:12
                           53:14 54:10,19               22: 1, 10 23: 17         87:23 98:19

                                     Veritext Legal Solutions
 800-227-8440                                                                         973-410-4040
 Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 167 of 188




[further - happen]                                                                 Page 11

  116:12 119:8,10       112:10,10 117:9        107: 17 109: 17 ,22   guidance 9:16
  152:14 155:5,13       126:8,9 127 :25        111:4115:13             23:21,22 36:2
future 152: 10          128: 17 133 :22        118:15 119:22           39:12 40:19,25
          g             144:24 149:15          120:1,8 121:19          41:1 47:1 62:22
                        151:1                  125:25 127:21           64:23 82:8,9,14
g 16:11
                      gives 121:4              131: 14 133 :4,9        83:10 91:24 92:1
gain 140:10
                      giving 17:6 143:19       134:8, 10 136: 17       92:8 97:8 99:21
galligan 51 :23
                      glad 30:23 83:4          136:21,25 137: 12       101:5,19 102:5,15
general 2:11,12
                      gmh 83:21                138:13 149:4,4          102:23 104:23
  39:22 40:3,4,5,7
  40: 11,25 47:24
                      go 14:18 22:20           150:3,4 151:16          105:11 106:5
                        38:11 42:11 48:25    good 5:7,8 31:10          114:2,8 115:2
  61:5 105:12
                        54:5,6,11 67:10,13     31:10 58:16 68:6        127:13 128:17,18
  106:16,17 123:8
                        68: 15 70: 1,20        132:25                  128:19 139:24
  150:5
                        73:5 87:1 88:18      government's              140:15 141:20
general's 22: 15
                        89:17 105:19           126:20                  142:1,5,8,9 143:18
generally 8:23 9:8
                        106:24 107:15        governor 150:1            151:18
  10:22 71 :24 72:3
                        109:25 112:23        governor's 126:22       guidelines 23 :24
  86:5 94:6 96: 14
                        123:5,7 132:5          127:4                   24:2,9,14 38:13,15
generate 99 :20
                        138:13 143:16        grab 137:12               3 8:20,25 39:3,6, 15
generated 103: 1
                        145:5 148:9          gracious 65: 19           39: 19,22 40:3,9, 11
generating 99 :23
                        151:25 152:16        great 6: 13,22 7 :20      47:3,4 49:18
  101:8
                      goal 3 3 :22 34 :24      36:21 68:11 71:22       62:2163:15 64:17
getting 14: 13
                        93:7 100:5 110:23      134:23                  75:6 84: 1 87: 1
  37:1848:158:17
                      goals 114:7            greater 10:25 26:8        105:4,10 106:1,2
  108:5 115:25
                      god 133:18               27:3 45: 18 46:17       113:18
  120:6,9 130:24
                      goes 80: 13,21           146:3                 guys 83:4 84:11
  131 :23 132:6
                        106:11               green 82:3                133:23
  133:15 141:5
                      going 16:6 17:3        grocery 112 :23                   h
  149: 19 152:3
                        25:16 28:7 30:20     group 30:7 33:15
give 17:1844:12                                                      h 4:5
                        34:4 35:15,21          48:15 50:11 52:1
  84:18 114:10                                                       hall 113:13
                        38:8,9 42: 10          81:9 105:5 113:12
  117:17 119:15                                                      hand 139:13 143:9
                        49:11 51:3 54:19       115:18
  128:12 134:10                                                        155:17
                        59:19 62:2 63:13     group's 60:24
  136:16 140:13                                                      handle 42: 13
                        63:15 67:10,20,21    guard 34:19,19
  141:8 149:22                                                         88:16
                        68:2,24 69:3,9         65:18 128:5 151:2
given 21:24 50:19                                                    handled 9:7 48:21
                        76:12 78:18 82:7     guess 14:5 23:12
  50:21 51:7 57:12                                                     123:13,13
                        83:13 84:23 87:4       33:4,14 35:17
  57:22,24 69:6,10                                                   hands 106:8
                        87:18 92:25 93:3       37:18 48:12 67:14
  69:10 73:21 78:20                                                  happen 34:4 61:8
                        94:8 95:1 101:2        94:12 103:8 108:5
  79:3 84:21 88:16                                                     63:7 82:1 90:1
                        101:24 102:4,8,13      109:19 117:21
  92:1 101:19                                                         96: 10 104:24
                        103:12,19 107:11       130:8
  102:23 110:18                                                        151 :21
                                Veritext Legal Solutions
800-227-8440                                                                 973-410-4040
 Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 168 of 188



[happened - included]                                                               Page 12

happened 69:25           helping 132:3           hotspot 60: 15          52:4 53:21 54:10
  89:4 108:12,13           134:22                  142:19                61:24 88:9 108:12
happening 28: 12         helps 17:5              hotspots 150 :20        110: 19,24 111 :3
  102:19 122:16          hemodialysis 70:7       hour 69:20              116:11130:13
happens 88:7             hide 89:6               hours 80:6            identifying 28 :22
  93:21 126:10           high 13:5,8,14,16       house 66:13 69:16       54:6 90:8
happy 20:2                 13:20,21 14:2,13        128:6               identities 110: 16
hard 14:5                  14:23,25 15:7,16      housed 66: 17, 19     imagine 34:12
harder 6:9                 33:16,23 59:6,16        66:22 111: 12       immediately
hartford 1: 17 2: 13       74:6 99:24 119:19       145:4 149:12          148:24
  98:1                     130:1 131 :8 144:2      151:11              immune 45:24
haven 10:9,11              144: 14, 15, 16       household 111 :3 ,3   implement 39:5
head 29:17 47:2          higher 10:21 37:2         111:5,11              39:11 42:12
  55:12,15 57:5,17         45:21 67:12 74:3      housing 73 :7 87 :4   implementation
  85:2 90:21 105:2         84:8 119:25             90:24 91:11           95 :8,21
  114:25 126:16            132:16 145:6            104:20 105 :6       implemented
health 9:6 10:12           146:7                   108:1,9 110:20        113:5
  10:17 14:16 33:19      highlighted 149:9         111:9 115:1,3       implementing
  34:18 41:244:20        hold 21 :7 65:7           116:24 147:3          62:18 63: 1 147: 11
  44:21 54:12 55:14        83:6 138:12           hr 55:19,24             147:15
  61: 17 62: 10 91 :22   home 89:15 123:1        huge 88:9             implication 145 :3
  92:4 97:24,25            134: 15               huh 6:9,9             important 42:24
  98:1 101:10,11         homes 33:18 35:1        hundred 141:17          82:23 98:25
  139:8 145:2,10           98:5,9 101:19         hundreds 52:3           112:14 113:17,25
  148:22                   102:24 126:21         hygiene 98:25           114:1151:13
hear 6:2,3 13:17         honest 77:13              128:21              improve 90:16
  68:2 79: 15 89:8       honestly 49:4           hypertension            113:18
heard 64:11 110:4          147:1                   46:12               inappropriately
                                                f-----------
  114:12,13 135:6        hopefully 54:2                    i             83 :2
  136:5                  hospice 15:13                                 incarcerated
                                                 icu 55:22,25 57:20
hearing 55:24            hospital 56:7 57:3                              10:24 12:11,18
                                                   57:23 101:13
heart 45:23                57:11 58:7 82:22                              14:14,23 15:7
                                                 idea 37: 12 64: 19
  120:22,23,25             83:15,24 84:2                                 27:4 61:2,12
                                                   101:10 110:4
  121:4                    132:9,13,13                                 include 13: 10
                                                   141:5,8
heavy 143 :2             hospital's 82:25                                86:20 100:14,14
                                                 ideal 88:20
held 1: 17               hospitalized 60: 19                             100:22 107:17
                                                 ideally 112:20,22
help 14:12 19:3            60:20                                         123 :22 126:23
                                                 identified 32: 11
  89:13 114:6            hospitals 82:13,15                              139:19
                                                   87:20 111 :23
helped 83 :20              83 :22 133 :6                               included 4: 10
                                                   145:18
helpful 62:8 132:2       hot 99:19 143:2                                 27:18,20 43:2
                                                 identify 13: 11
                                                                         79:7 140: 14,16
                                                   20: 10 50:5, 12
                                   V eritext Legal Solutions
800-227-8440                                                                   973-410-4040
  Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 169 of 188



[includes - involved]                                                               Page 13

 includes 10 :20            109:21 110: 17,24      98:16,22 99:3,6       institute 33 :6
   39:23 45:22 82:5         118:8,10 145:14        104:11 107:5            101:24
   119:13                   145:19                 111:16,16 112:3,6     instituted 32: 1
 including 9:6            infected 55: 9, 13       113: 15 124:7           62:15 99:10
   30:18 33:17 77:19        55:21 56:2,6,14,19     129:5,6 148:17,21       110:12
   82:12 83:6 92:4          58:13                  151:10,11             instituting 107 :4
   99:18 114:3            infection 18:21        inmates 29:8,12           108:7 109:16
   115:11117:10             25:25 26:8,20          29:23 35:21 43:7      institution 91 :22
   127:20 128:4             37:3,6 52:7 57:3       43:20 44:8 49:16        147:21 148:25
   131 :4,23 133: 11        58:18 78:22            50:6, 13 52:5         institutions 82: 15
   153:4                  infections 19:8          53:21 54:7 57:2       instruct 22: 11,23
 incorporate 82:4         infectious 80:8,14       57:19,25 58:24,25       123 :5,7
 incorporated               80:15,17,23 86:14      60: 19 66: 13,21      instructed 114:24
   145:15                 infirmaries 14: 1, 6     67:3,5 68:20          instruction 23 :5
 increase 54:21             83:4,5                 69:16 72:5,14,19      instructions 52:9
   75:4 115:6             infirmary 13: 15         72:19 73:20 76:19     intake 121 :22
 increased 46:2,6           13:19,25 69:23         78:19 79:21 85:3      intend 28:10
   46:10,19,23 47:7         82:16 84:17 87:10      85:8,14,17,19 87:5    intensive 54:13
   47:11,19,25 52:6       infirmity 74:2,16        88:23 95:9 98:3       intent 109:18
   71:1,16 88:2           influenza 13 9 :20       98:1199:9100:7        intention 151 :4
   135:14,24                139:20 140:7           104:3, 7 111 :8       intentionally
 incredibly 118:17        inform 61:7              113:6,21114:15          118:8
 independent              information 43 :3        114:21,24 116: 14     interacting 125: 12
   144:25                   43:5 55:17 58:8        116:23,25 117:11      interested 17:2,8
 indicated 99 :22           59:14 105:20           118:1,6 119:2,5,6       128:12 155:16
 indication 119: 16         114:9 119:18,21        120:13 121:11         interim 23 :23
 indications 82: 5          131 :4,4 132:8         122:8 123: 10, 16       38:14 39:16
 indicia 36: 18             136:17                 123 :22 124: 1, 11    internal 52: 13
 individual 9:9           inherited 46 :22         126: 13, 14,24          148:16
   36:3 54: 12 70: 1, 7   initial 50:24 62:22      127 :5 129:2, 12,20   internationally
   77:18 89:2 90:7        initially 39:25          129:21130:18,19         92:13
   94:7 107:7,8             92:7 100: 12,20        137:17 149:12,15      interrupt 98:7
   108:12 119:22            116:8                insights 78:5           interruption 23 :2
   13 1 : 15 144: 1       initiative 33: 15      instance 9: 11, 19      interventions
 individually 146:6         63:4                   86:1 108:14             133 :20
 individuals 14:25        inmate 8:14,19,21      instances 85:21         investigation
   33:1649:2151:4           29:4,6 40: 15,22       86:4 87:17 111:19       142:21
   51:9 67:8 69:5           42:19 55:4 58:6        125:19 128:13         involve 44:5
   74:10,18 85:23,25        58:22 61 :5 66: 18     132:11 149:9          involved 12: 10, 17
   87:12 95:5 107:25        70:24 71: 13,14      instantaneously           19:12 28:8,10,16
   108:25 109:7,11          90:24 91:10 98:15      69:1                    77:25 78:6,12,13

                                    V eritext Legal Solutions
 800-227-8440                                                                   973-410-4040
 Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 170 of 188




[involved - large]                                                                       Page 14

  78: 17 94:3 97:22    karen 138:23             38:1,4,10 39:7,9             111: 13 112:24
   127:10 140:4        keep 53:2467:5,17        39:24 40: 13, 14, 17         113:9,10,17,18
involvement 12:24        70:13 71:23 73:15      40:17 41:1142:10             114:20 115:1,5,8
involves 18 :20          73:1776:16,18          42:16 43:4,5,20              115:14 118:18
involving 33 :20         116:16,17 128:14       44 : 1, 4, 7, 11, 14, 17     119: 11,20 121 :14
isolate 95:9 123:1     keeping 73: 1            44:20 45:2,20,23             122:4 124:1 126:5
   124:10                130:9                  46: 15 48:6,20               126:6,7 127:3,6,7
isolated 72:16         kennedy 1:12 4:3         49:7,21,25 50: 1,25          127:9 128:5,9
  73:15 122:16           5:1,7 6:22 7:8,20      51:3,2152:253:4              130:5 134:23,24
   130:5 147:21          20:7 23:6 138:17       53:5,6,10,23 55:8            136: 14 137:20,24
isolation 66:14          153:2,10 154:7         55:10,12,13,21               137:25 138:19,20
  70:17 72:25 75:10    kept 106:8               56:1,5,8,12,16               139: 16,21,22,24
  86:25 88:1 93:2      keyboards 106 :20        57:2,6,8,9,13,16             140:15,15,18
  95:22 107:9          kidney 46:5 70:8         57: 19,21,22,25              141:1,3,13 142:12
   115:23,24,25        kind 5:25 21 :6          58:5,9,20 59:2, 19           142:17 144:23,23
   116:4,5 120:1,5,8     34:5,7 76:8 88:6       59:20,22 60:18               145: 19 147:3,3,5,7
   120: 14,24 121 :7     90:16 93:12            61 :7, 15, 17, 19 ,22        147:14 149:4,14
   121 : 11 122: 11      117:14 136:4           62:2,4,6,9 64:4              149:18,19,20
issue 67: 14 128 :2      139:24 142:9           65:6,17,18,18                150:10,23 151:24
issued 92:1            kits 34:13,14            66:24 67:8 68: 1           knowing 56:19
issues 145:10            53:16 62:20 63:3       69:7,8,20 70:3,8             110:15,18 111:10
iteration 119: 1         63:7,8,11,19,24,25     73:3,10,12 74:14           knowledge 25 :3
           j             64:3,9, 13,21,24       75:6,9 76:20,21              56:10 85:11 105:4
                         65:1,3,7,17,20,21      77:13,20 78:3,11             128:23 153:6
j 1:18 153:1154:2
                         127:18 140:21,23       79:3, 12,25 80:3                     l
james 2:12
                         141:2,6,13 149:20      81:16 84:2,8,10
james.beiforti                                                             I 16:11,11,12
                         149:22 150:14,16       85: 1, 11, 13,23
  2:14                                                                     lab 64:2 65:2
                         150:23 151:14,16       87:10,17 88:3,5,8
jane 145:23                                                                  131:6,10 132:1,20
                         151:22 152:2           88:20 89:4,16,18
jba 1:4                                                                      136:8 137:10
                       knew 30:17               90:20 92: 15,24
job 133:12,24                                                                141:4
                         111 :25                94:5,25 95:4 96:7
john 145:23                                                                labor 54:13
                       know 5:13,14,19          96:11,13 97:9
join 10:14                                                                 laboratory 3 8 :2
                         5:25 6:3,7,14 8:19     98:1 99:5,6,8,11
joining 16:20 17:8                                                           67:10 119:13,14
                         9:5 11 :2 14:8         101:3 102:11,24
jointly 98:2                                                                 119:15 131:19
                         15:12 16:2117:4        103:19,24 104:1,5
jonathan 2:6                                                               labored 136:20
                         26:6 27:12,14          104:7,9,11,14,21
jonathan.tam 2:9                                                           labs 119:19132:6
                         28:3 29:16 31:11       104:22,23 105:2
jurisdictional 39:8                                                          133:4,11134:19
                         32:20 33:14,16,18      105:16,19 106:21
           k                                                                 136:15,16
                         33:23 34:7,14,14       106:23 107 :21
 k 16:12                                                                   lamont 1:7 154:4
                         36:1,2,13 37:5,7       109:15,21 110:1
                                                                           large 13: 12 15:2,2
                         37: 13, 16, 19,22      110:16 111:8,11
                                                                             53:9
                                 V eritext Legal Solutions
 800-227-8440                                                                     973-410-4040
 Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 171 of 188



[latest - materials]                                                                   Page 15

 latest 81:18             little 6:23 11 :9           120:16 127:13         136:6
 laundering 104 :2           32:16 38:10 48:11        128:5,6 136: 11      manage 70:3,9
   104:3                     56:12 68:6 69:11         140: 1,2 14 7: 18    management 16:7
 lawyers 23: 8               73:25 79:24 83:7       looks 7: 1              38:20,25 39: 19
 leadership 96: 14           91:6 112:24            losing 21 :6            40:9
 lean 40:21               live 26:9 27:4            lot 5: 14 13 : 15      managing 130:2
 learn 48:14                 101:16111:8              34:12 37:7 40:20     map 51:3
 learning 34:8,9          liver 46:5                  42:9 46: 15 61 :22   mapped 34:5
 leave 10:13              living 134:15               67:25 82:5,10        march 23:23
 led 13:13                Hp 2:3,7                    87:19 99:25           38:14 39:15 42:21
 legal 22:16              local 39:8                  100:16 106:6,7        42:24 43:17,21
 length 56:5 58:6         location 3 2 :22            111 :2,4 127 :24      49:14 81:17 139:7
 lesser 146:3                108:3                    134:10 137:12         139:12 146:21
 level 15: 16 74 :2, 17   locations 67 :22            150:13                147:11,15
    81:20 84:7 87:10         96:5                   lots 31: 12            marked 20:6
    93:5,21,22 95:18      lock 146:16               low 59:6,16            martucci 138:24
    107:1,1111:6          lockdown 93: 19           lower 48:7 50:2        mask 6:10 114:4
    115:9 143:25             96:11                  lowest 145 :7           115:19 125:9,15
    145:6                 log 4:9 138:7,16          lsr 1: 18               125:16,16
 levels 13: 16 99: 13     logistically 32: 17       lung 46:1,2 47:9       masks 41: 12, 19, 19
    121:3                 logistics 53: 8             89:23 120: 18         113: 15 114: 16,22
 liaised 51 :20,21        long 24:18 62:14          lungs 90: 11            124:19,20 125:1,5
 life 133:20                 65:22 106:11             133:19                125 :20 126:4,8,9
 light 82:3 88:2             126:14                           m             126:14,18,20
 limit 98:19 112:15       longer 83:7                                       127:5,15
                                                    m 2:1116:11
    137:11                look 23:15 25:20                                 mass 12:5,7,10,18
                                                     139:2
 iimited 53:15               41:2149:1250:11                                14:22 28:19,20
                                                    m.d. 1:12 4:3 5:1
    63:12 67:15 112:9        51 : 1 54: 24 64: 12                           29:2 32:2 33:5,6,8
                                                     153:2,10 154:7
    113:10 127:16            73:3 79:4 82:14                                34:24 37:11 53:5
                                                    macdougall 15 :25
 line 118:13 154:11          84:1189:1491:13                                53:8,23 59:12,15
                                                     16:9,14,18 17:12
 linens 104:4                108:6 128:19                                   60:1 62:14,18
                                                     17:2133:193:17
 lines 9:21 23: 13           131:19 132:19                                  63:1,9 64:20
                                                    mace 129:13
    30:14 64:21              136:7 141:10                                   65:1167:1671:25
                                                    main 15:3 19:13
    115:17 119:21            146:9                                          87:18 88:2 89:12
                                                     24:11 94:7
    127:20 128:3,25       looked 50:4 78:25                                 97:16 98:10
                                                    maintain 70: 16
    130:22 131 :3            101:20 128:3                                   109:16,20 111:14
                                                     112:14
    132:2,4                  140:7                                          111:15 116:23
                                                    major 82:22
 list 49:22 50:19,24      looking 19: 15                                    147:11,15 152:7
                                                    majority 36: 15
    51:7,22 79:3 94:5        33:16 40:8 53:5                               massive 69:4
                                                     62:3
 listening 90: 11            78:20 86: 10,23                               materials 22 :9
                                                    making 17:5 42:4
    120:17                   89:9,20 104: 15                                23:10
                                                     94:3 102:14 124:9
                                      V eritext Legal Solutions
 800-227-8440                                                                     973-410-4040
 Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 172 of 188



[matter - need]                                                                   Page 16

matter 20:14 22:8     77:19,25 79:5,25          mind 62:12 106:8     moves 148:25
maximum 64:3          82:19 86:11,17,18          128: 1 136:23       moving 42:18
 141:7                86:25 88:1 93:1           mindful 52:9          72:13,18 73:24
mcpherson 1:4         95:8,20,22 99:17          miner 1:18 154:2      74:17,21 90:22
 154:4                101:16 105:4,9            minimum 145:6         96:17 107:3
mean 8:16 10:18       114: 17 115:21,23         minute 68:1           111:14 140:20
 13:7,8,21 14:19      115:24,25 116:4,5          121:19               141:18 143:21
 15:11 16:25 17:6     120: 1,5,8, 13,24         minutes 22:7 68:9     148:11
 23:13 26:6 28:21     121:7,11 123:6,7           105:25              multiple 32:11
 31 :24 36:23 46: 15  131:9,17 140:14           misunderstanding      34:20 42: 15 64:7
 47:2159:1871:14      141 :21 144: 3, 9, 15      14:20                77:15 131:16
 72:7,22,24 74:25     144: 19 14 5 : 1, 8, 15   mitigate 100: 3      mutually 82:23
 75:5 80:15 85:6      145:22 146:2              mixing 118:7,8       my co bacterial
 86:7 87:8 91:22     medically 55: 1            modifications         19:8
 98:6 110:3,8         72:16 73:15                140:9                        n
 115:17 118:5         121: 12                   modified 81: 17
                                                                     n 2:1 4:1
 121 :8,9,23 129:9   medication 9:21             126:19,23 140:3
                                                                     name 5:9 51:24
 148:21 149:5        meet 84:15 87:1            moment 55:16
                                                                       139: 1 154:22
meaning 63 :2, 19     124: 17 13 1: 16           57:24 69:10 75:11
                                                                     named 155:5
 110:5 118:22        meetings 99: 17             76:21 110:18
                                                                     names 51:2,7
 142:17              member 97:1,4              monitor 76:12
                                                                     nasopharyngeal
means 36:17 40:18     111:17 112:7               90:10
                                                                       31 :3
 144: 16 14 5: 9      124:6,12 125:14           monitored 107: 11
                                                                     national 34: 17, 19
meant 35:7 68:23     members 55:22              monitoring 82:6
                                                                       128:5
measure 116:10        56:6,10 96:19              83 :6 90:6 120:23
                                                                     nature 28:5
 131:20              mental 9:6 145:2            122:7
                                                                       125:25
measures 26:22       mention 30:23              monitors 121 :3
                                                                     nearby 32:15,18
 27:2,8,21,25 28:16   40:2 90:25 121:13         month 49:5,7
                                                                       32:19
 41:8 61:8,25        mentioned 15:19             81:19 151:8,10
                                                                     necessarily 28 :23
 62:10 103:10         16:8 25:6,9 28:25         months 10:1 41:9
                                                                       49: 10 54: 1 68:23
 115:16               31:2 32:25 33:1,3         moratorium 99:11
                                                                       74:8 81 :8 82:9
mechanically 54:6     35:13 46:21 50:1           100:4,9 102:3
                                                                       84:16 87:14 88:20
mechanisms 45:8       59:25 69:21 74:16          103:18,25
                                                                       103:3 108:14
medical 8:4,10,13     77:24 78:4 79:2           morning 5:7,8
                                                                       126: 1 127 :25
 9:12 13:22 17:7      87:9 105:25 112:8         move 34:10 38:9
                                                                       134:16 136:8
 28:15 40:15 45:13    124:19 126:13              67:6 68:21 73:19
                                                                       140:13
 45:22 50:22 51:4     128:4149:19                74:9 82:2 87:12
                                                                     necessary 61:25
 51:20 53:12 60:22 met 50:19                     87:14,23
                                                                     ned 1:7 154:4
 66:13 70:4,15,17    metabolic 46:22            movement 74:24
                                                                     need 42:6,6 54: 1,3
 70: 19 72: 15,25    middle 31 :22,23            74:25,25 75:3,8
                                                                       54:17 61:8 70:15
 74:6 75: 10 77: 17   152:9
                                                                       71:7 72:16 83:12
                                   Veritext Legal Solutions
 800-227-8440                                                               973-410-4040
 Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 173 of 188




[need - oh]                                                                           Page 17

  93:20 95:3 103:20       70:2,11 74:18             20: 1,3 22: 1, 11       78:23 79:13 87:7
  114:4 119:24            79:25 80:1,9,21,24        23: 1, 17 26: 1, 11     88:4 91 :3 92:21
  126:11 134:14           81:2,5,11 82:17           27:11 30:3,9            95:24 108:19
  140:2 143:11            84:23,25 85:4,9,13        35:24 37:4,25           112:17 117:20
needed 9:22 56:2          85:18,19 86:5,11          39:1 41:3,14            118:2,3 123: 17
  104 :24 121 : 15        86: 19,22,24 88: 16       43:10,23 44:10          129:7,16,22
  140:12 150:19           88:25 90:2, 15            45:5 47: 13 48: 17      130:20 135:16
needs 14:9 72:15          107:17 119:22             50:8,17 51:11           136:1 142:4
  75:9                  nose 30:21                  52:8 53:2 56:15         146:18,24
negative 72: 19         notary 5:2 153:19           57:15 58:2 59:8       objections 3 :4,5
  73:16,20 74:8,10        155:2,17,22               59: 17 60:9 62: 16    objective 131 :20
  74:2175:1876:4        noted 153:5                 65:14 66:8,23         observe 109 :22
  76:5,11 78:19         notice 3: 12 90: 12         68:5,9 69: 17 71 :3   observed 134:20
  91:1,9,19,25          november 15 5 :24           71:7,19 75:25         obviously 87:21
  109:14,22 143:10      number 13:12                78:23 79:13 87:7        89:18
  143:17                  29: 14 32: 10 44: 15      88:4 91 :3 92:21      occur 83: 13 133 :2
negatives 73 :24          44:17 52:2 53:16          94:14,18 95:24        occurred 126:22
negotiating 141 :7        55:10 57:4 58:13          108:19 112:17           134:2
neither 15 5: 13          58:20 59:16,16            117:20 118:2,4        occurring 79:1
network 34: 16            63:12 64:3 65:1           123:17 129:7,16         95:17 103:13,13
  37:22                   66:25 69:4 85:14          129:22 130:20         occurs 96:25
networks 82: 11           88:9 90:20 92:3           135:16 136:1            123: 15
new 5:20 10:9,10          112:9 150:14              138:8 139:4,12        offender 146: 11
  28:6,6 61 :21,21      numbering 7: 15             142:4 146:18,24         148:15
  121:20,21 122:2       numbers 44: 12,24           152:15                offenders 143:25
  122:10,15 124:15        55:7 59:19 80:2         oath 68:16 153:16         144:2,14,16
  126:4,8 127 :22       nurse 86:15               oaths 155:4               147:20
  131:23 150:3            134:21                  objection 12: 12, 19    offer 30:2 86:24
nice 131 :20            nurses 89:21                13:1 14:3 15:9        offered 146:1
non tuberculosis          90:18                     17:22 22:1 23:17      offering 28 :24
   19:8                 nursing 9:16                26:1,11 27:11           29:3 97:17
nook 28:12                33:18 35:1 69:20          30:3,9 35:24 37:4     office 22: 16 94:24
normal 128:11             80:3 83:5 90:14           37:25 39:1 41:14        101:14 125:8
   137:11                 98:5,9 101:19             43:10,23 44:10          126:22
normally 101: 12          102:24 133:13             45:5 47:13 48:17      officer 8:4,11 9:12
northern 15:25            134:15                    50:8,17 51:11           28:15 141:22
  16:1,4 17:11,21                  0                53:2 56:15 57:15      officers 95:20
  21 :2 66: 1,3,7, 12                               58:2 59:8,17          official 143:18
                        0  16:11
  66:19 67:6,7,10,13                                62:16 65:14 66:8      oftentimes 125:23
                        o'neill 2:11 7:17
  67:14,18 68:18,19                                 66:23 69:17 70:22     oh 35:10 89:5
                          9: 1 12: 12, 19 13: 1
  68:22 69:6,15,18                                  71:3,19 75:25           109:11125:3
                          14:3 15:9 17:22
                                    Veritext Legal Solutions
800-227-8440                                                                     973-410-4040
 Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 174 of 188



[oh - partners]                                                                     Page 18

  128:8 133: 17        opinions 21 :21,24       151:5,9,11                64: 1 92: 19 ,23
okay 6: 13, 16, 17       22:8,10 23:11,16     outbreak 17: 14             125:2 139:8,9,16
  6:21 7:5,7,23 9:18     24:9 86:24             19:12                     139:17,19,20
  10:5 13:4 15:19      opportunity 10: 15     outcome 119 :20             140:1,5,12 142:6
  19:18 20:5,22          28:24 29:3             131:5 133:21            paragraph 25 :21
  21:14 22:5,24,25     opposed 73 :9            155:16                    26:16 38:9,12
  24:13 25:19 27:18      93:16121:17          outcomes 10:21,25           41:21,22 42:4,18
  27 :24 31:9,10,23      135:19                 132:25                    43:16 49:12 55:3
  36:8 52: 18 60: 12   opposite 77 :3         outdoors 41: 12             65:25 86:10,23
  71:13,22 81:9        option 79:11,19        outside 82:20               89:20 90:22 96: 17
  90: 18,22 98:6       options 69:14            126:21,25                 98: 17 104: 15
  108:5 114:20         order 9:22 36:4        overall 93: 1,3, 13         107:3 112:12
  120:1121:2 124:3       63:7 70:14 89:11       94:12,17,21 96:1          120:2 122:23
  126:7 131:18           92:5 114:6 119:23      136:12 143:25           paragraphs 25: 17
  137:6,13 143:11        126:20 127:4           145:16                    38:11 54:24
  144:11 145:21          150:2 151:22         overlapping 40 :20        parameters
  146:1                ordering 143: 12       overseeing 12:7,9           131:17 133:10
older 47:24            organization 17:8      oversight 8:13,16         pardons 44:6,23
once 82:3 89:21          91:23                  8:23 9:5                  48:7 51:14,15
  111:3 119:11         organizations          overwhelming              parole 44:6,23
  120:7 150: 18          82:12                  36:15                     48:7 51:14,14
onerous 54:9           original 4: 11         ox 90: 12 120: 17         part 33:14,22
ones 15:24 17:25         90:24 91:11,24         120:25                    34:16 35:25 38:17
  34:15 73:9           originally 148:17      oximeter 89:23              45:2149:1651:21
ongoing 64:9           osborn 12:2,4,11         121:2                     63:4 73:25 78:10
  141:12                 12:18 13:14,25       oximetry 120: 18            79:15 81:19 90:13
onset 88:18              14:14,15,22 15:4,8   oxygen 84:7 121 :3          91 :24 96: 17 98:2
operational 34: 12       15:19,25 17:10,21      136:20                    106:4,17 119:14
  42:14 93:10            20:25 29: 1,5,5,16              p              particular 13 :24
  130:14 149:1,3         29:17,20,23 31:14    f----------                 16:19 19:12 47:1
                                                  2
operationalized          31:2134:15 35:2      p :l,l                      49:22 69:25 72:10
                                              p.m. 152:19
  76:21                  35:10,19 36:10       pace 53 :24                82:8 94:4,7 95:10
operationally            37:3,10,20 59:25                                99:18 105:8 108:9
  69:13 96:9 97:22       60:5 62:3,15 67:4    page 4 :2 5 :22            110:17 142:18
                                                82:24 118:19
opinion 10 :23           67:5 68:21 73:19                                 144 :21 146 :3
                                                140:21 141:19
  42:25 43:3 45: 17      73:20,22,25 74: 1                              particularly 57:10
                                                146 :l0 147 : 18 , 19
  47:18 48:2,4 59:5      75:1177:2493:14        153:5 154:11              99:22,24 145:1
  59:15 61:1,9,14        97:16 109:11         pain 89 :23               parties 3:3,8
  129: 1,4, 19,25        116:22 137:14,15                                 155:14
                                              pandemic 10:3
  135:12                 137:18 148:17,25       15:22 28:6 41:23        partners 128:4
                         149:12 150:8,11
                                                49:9 61:18,21,22
                                 V eritext Legal Solutions
 800-227-8440                                                                  973-410-4040
 Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 175 of 188



[pass - positive]                                                                   Page 19

 pass 96:19             percentage 35:19       136:15,16 142:24        point 5:16 17:3
 passage 91: 16           58:10,12 59:22       147:3                     31:18 37:10 42:3
 passed 148:17,20       perfectly 13 7: 1    pio 138:24                  58:16 59:10 61:16
 passes 122:23          perform 89:21        place 37:11 70:10           64: 16 65: 10 69:6
 path 73:17             period 109 :23         70:13 72:4 81:15          73:14,23 76:14
 patient 8:19,21          122:5 150:5          93:15,16 95:3             92:2,8 103 :3
  9: 13 10: 16, 18,20   perjury 25 :2          97:19 105:5,9             134:5 142:10
  3 3: 17 ,24 40: 16    person 36:24           113:4 125:14              143:1,13 147:4
   58:22,24 62: 11        45:12 47:7,11        140:23 142:8              149:17 151:20
  66:16 83:1 89:13        61:3,13 83:19      placed 122:19             points 104: 17
  98:15,16 135:8,24       90:8,9 97:6,14     places 17:15              policies 101 :6
   136: 12,14 146:3       107:23 110:6       plaintiffs 1:5 2:2        policy 15:6 99: 10
 patients 8:22 9:9        111 :23 112:25       5:11                      101:2 126:15,17
   10:24 13:20,21         120:7121:16        plan 32:2,16 33:5           126:19,23
   14:2 15:14 16:7        125:7 132:14,24      33:8 34:23 35:2,5       poor 10:21,25
   67:3 74:4 83:3         133:18 136:19,21     36:150:1665:12          pops 42:15
   84:22 117:17,18        137:4,8              65:13 67:5,7            populated 50:24
   118:1,5 119:1        person's 132:19        73:19 82:19 90:23       population 8:14
   126: 1 133: 16,24      136:18               92: 19,23 93: 1,3, 10     8: 19 ,21,22 10: 16
   141:21 142:2         personal 25 :3         93:11,13 94:12,17         10:19,20 35:19,20
 paul 151:25              124:21               94:22 95:9,22             39:22 40:3,4,5,7
 penal 13:5             personally 140 :4      96:1,1 110:13             40:16,22 41:1
 penalty 25: 1            153: 15              111:13,14,15              42: 19,20,24 43 :6,8
 pennsylvania 2: 5      perspective 75:22      128: 15,21 139:9          43:17 49:13,15
 people 10 :24            77:5 82:25 83:9      139:20 140:5,13           50:5,12 58:10,12
   12:11,18 14:14,16      95:2 111:9123:25     140:22 141 :9             58:23 59:1 61:5,5
   14:23 15:8 26:9        130:22               142:24 147:16             62:12 98:15,16,22
   27:4 29:17 31:13     persuade 30:8          149:1,3                   113:15
   36:10 45:17 47:18    peter 151 :25        planet 149:21             populations 33: 17
   63:2169:1075:21      phase 149:1,3        planning 127:11             33:24
   77:9,23 78:20        philadelphia 2:5     plans 33 :6 34: 12        porous 105:13
   87:19 89:18 97:10      5:10                 72:4 87:22 93:25        portion 52:22
   97:11 100:16         phones 106:14,15       93:25 94:10             pose 100:18
   107:19 110:7           106: 19,22           109:15 113:5            position 8:3,6 9: 12
   116:5,17 120:3       phonetic 51 :23        127: 12 139:8, 17         10:10,13 11:13
   126:20 145:1         physically 32:23       139:19 140:1              94:24 148:12
   151 :2, 15           physician 131: 1     please 5:25 6:3,14        positive 13: 11
 percent 36:9,13        pick 6:9 32:7          9:4 15:10 20:1,10         15:130:1831:14
   37:15 59:3,6,16      picture 136: 12        52:8 65:15 67:25          32:10 35:3,9,14,21
   60:2 67:17           piece 112: 12          103:15                    36:1137:3,20,23
                          113:20 130:24                                  54:25 58:11,14,19

                                 Veritext Legal Solutions
 800-227-8440                                                                  973-410-4040
 Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 176 of 188




[positive - public]                                                                    Page 20

  58:20 59:3,6,23        practical 92:5         previously 91: 10         progresses 71 :25
  60:2 61:24 66:13       practice 15:7            102:2 103:14            prohibited 100:24
  66:16,18,21 67:4       practices 42:8         primarily 85 :20          prolonged 124:17
  68:20 69:4,25          pre 54:4               primary 24:5 97:7         promise 38:9
  72:20 73:16 74:12      precision 31: 11         97:14                   proof 3:8
  74:14 75:14,18         preconditions          principle 4 7 :24         pros 130:8,14,17
  76:7,10,12,16            136:24               prioritize 53: 17         protect 72:5 78:22
  81:11 84:21,25         predicts 131 :5          63:15 112:11            protective 41: 19
  85:5,18 87:5 90:9      premarked 4:7            150:2                     100:6 103:10
  90:24 91:10             7:12                  prioritizing                124:21
   100: 11, 13,21        preparation 24:12         151:19                 protocol 82:4, 16
   107: 14 109: 13       prepare 20:16          priority 150:17,25          84:2,6 119:14
   110:6 111:16,17         21:17,20 25:10,12    prison 42:24 43 :7        protocols 41 :25
   111 :23 112:6,6       prepared 20:20,23        43:16 49:13,15            81:10,13 140:15
   116:12,14,23,25         138:20                 50:12                   proud 134 :24,25
   117:1,3,6,16,18,25    preparedness 4:9       prisoners 56: 13          provide 14:8
   118:1,5,6,9,l l,21      138:7,16             privilege 52: 10            15:13,15 43:4
   119: 1,2,5,6, 11      prerequisite 91: 1     privileged 22: 19           114:8,8 128:7,10
   129:5,6, 12, 13, 19     91:19                  52:14                   provided 8: 14, 18
   129:20 130:18,19      presence 155:9         probably 5: 19              8:2134:1739:12
   133 :22 137: 15, 18   present 2:15 78:9        9:21 10:1 16:2,15         104:22 105: 11, 14
   143:15 146:11           119:25                 44: 5 5 5: 11 6 7: 12     106:13 113:15
   147:20                presentations 18:5       70:1 105:23               128:9
 positives 3 6: 13       presented 116:8          113:16 127:22           provider 9:16,22
   72:25 73:21 77:8      presents 25 :24          135:19                    16:20,25 17:7
   116:20                pressure 89:22         problem 14:16               80:5 86:15 97:8
 positivity 31 : 15      presumably 54: 12       probiems 5 :24             97: 15 99: 17 123 :6
 possible 33:24,25       presume 141 :3          procedure 99 :23           123:8
   34:2 48: 16           presuming 65:16           102:17                 providers 17: 1
 possibly 79: 11           75:14                 procedures 41 :24          41 :2 69:21 78:3
 potential 16:20         pretty 17:16,16           101:9 102:9              80:6 81:6,22
   26:20 45:3,9            73 :5 89:9 90:3       process 17 :3 22:7         99:13 133:2,14
   49:17 78:21 99:14       92:9 130:7 143:2        22: 13 34:7 48: 12       141 :22 142:9
   102:22                prevent 26 :22            95:16 145:13           provides 13 :20
 potentially 67: 12        27:10 28:1,17         producing 128:5          providing 9: 15
   88:15 100:19            38:18 98:18           product 128:22             12:5 63:6 65:19
   107:19                  112: 15               professional 82: 12        103:5 126:17
 powers 39:11            prevention 106: 11      program 15:13            public 5:2 10: 17
 ppe 124:20,21           preventive 41 :8          147:12                   34:18 61:17 62:10
   127:11,17128:11       previous 52:9           progress 148: 16           97:24,25 153:19
   128:16                                                                   155 :2, 17,22

                                    Veritext Legal Solutions
 800-227-8440                                                                     973-410-4040
 Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 177 of 188



[publication - record]                                                                  Page 21

publication 18: 19        93:16 95:1,3,9,22       quickly 33:12,13           42: 11 48: 1 49:24
  18:20 19:10             96:6 100: 16,22,23       33 :24 34:2 54:3          54:14,14 62:19
publications 19:13         107:10,11,20            54:15 91:25 130:7         73:11,23 92:16
publish 18 :22             111:18 112:1             135:4                    100:5 101:6 103:4
published 18:2,11          116:8 121:20           quite 79:14 84:15          111 :4 115 :4 119:4
  18:16 19:11              122:5, 15 124: 11      quote 38:19                131:13 132:18
  131:22                   124:14 146:16,22                  r               136:7
pull 151 :24             quarantined 75:23        r 2 :l 16 : 12 139 :2    realtime 136: 17
pulled 107: 8, 12,24       108:2 109:18             153:1 155:1            reason 5:24 27: 1
pulling 116:7              122:8                                             29:10 54:8 84:4
                                                  radgowski 32:6,8
pulmonologists           quarantines 107 :4                                  96:11 97:13 99:12
                                                    32:15,18 33:4
  81: 1,2                  108:7 122:10                                      106:5 142:18
                                                    37:14 146:11,12
pulse 89:22,23           quarantining                                        143:4 151:23
                                                    146: 17 ,23 14 7: 12
  90:12 120:17,18         75:15 107:18                                       154:11
                                                  raised 99:14
  120:25 121 :2            108:8,18 121:20                                 reasonably 84:20
                                                    114:12
purpose 12:3 16:3          122:2 147:6                                     reasons 14:21 15:3
                                                  ranges 48:3
  16:17                  quarter 31: 16                                      30:21 44: 18 85: 10
                                                  rate 31:15 37:3,6
purview 85:12            query 143 :24                                       87:14 97:12
                                                    67:18 73:21
  105:23                 question 3:6 6:2                                  reassurance 103:5
                                                    120:13,16,22,23
push 84:10 133:15         6:14,15,18 12:15                                 recall 9:25 10:2
                                                    120:25 121 :4
put 24:18 27:13            14:6,18 35:18                                     11:21 18:24 21:4
                                                  rationale 114:3,4
  46:2,6,9,22 49:23       36:21 43:1 52:15                                   24:6,11,13 29:12
                                                    114:10
  50:23 72:4 77:20         52:19 56:20,22         rcoo 78 :2                 29:14 31:14,20
  79:5 81:15 82:16         61: 10 66: 10 79: 18   reach 53: 13 89: 17        43:24 44:2 46:25
  93:3 94:11 99:11        91:7 95:18 102:6        reached 22:8               47:2,15 48:9 49:8
  100:4 105:5,9            103:8 112:2                                       51:24 56:4 57:4
  107:9,10 112:1           114:19 117:13            lOl: 4 ,4                57:21 147:8,10,13
                                                  read 19:4 26:24
  113:3 138:1,3            119:4 120:22                                      147:17,25 148:3,4
                                                    38:22 42: 1 52:21
  142:8                    129:18 136:4                                      148:8 149:10,13
                                                    52:23 141:23
puts 46:19 47:7,11         137:14 138:15                                     149:17 151:6
                                                    144:6
  71: 1, 15 135:8,24       141:11 142:16,16                                received 34:14
                                                  reading 3: 13
putting 82: 18             148:4,20                                        receiving 83: 15
                                                  reads 143 :22
~------
  125:20
           q
                         questionable
                           133:1
                                                  ready 83:19
                                                  real 135 :3
                                                                           recess 68: 12
                                                                           recognized 140: 10
                         questions 6:8                                     recollection 24:8
 qualified 33:19                                  realize 63: 10
                          22:12,21 93:24                                     36:9 49: 14 55:23
   155:4                                          realized 133: 17
                          95:12,14 114:11                                  recommend 78:5
 qualifiers 39:4                                    140:11
                           138:1,14 142:12                                 recommendations
 quantify 26:4                                    realizing 73: 13
                           142:23 149:8                                      146:2
 quarantine 73: 1                                   88:14 127:23
                           152:15                                          record 7:11 20:5
  75:10 76:4,6                                    really 5:15 9:20
  77:10 90:8 93:2                                                            54:12 60:10 68:15
                                                    23:9 28:2,8,9
                                    V eritext Legal Solutions
 800-227-8440                                                                     973-410-4040
 Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 178 of 188



[record - right]                                                                     Page 22

  102:7 122: 1 138:3    reinforce 106: 12     reporting 36:24          results 31: 17 54:2
  152: 17               relate 44: 19           54:25                    88:8
records 145:22          related 136:4         represent 5: 10          resume 103: 19
recovered 30:19           140:18 155:14       represents 44: 14        retest 35:6,7,8,22
  35:23                 relation 43:8         request 49 :24             36:3
reduce 26 :22           relatively 15 :2        50 :21 51 : 17 64: 3   return 91 :2, 11,20
  27:10 28:1,17         release 45:3,4,9        64:8 99:7 143:23       returned 36: 10
  38:18 100:6             48:16 49:3,17       requested 44:22          returning 90 :23
reduced 44: 16            50:15 78:21 79:19     52:22                  reverse 102 :4
  155:10                  143:23              requests 49:20           review 21:12 24:3
reduces 87 :3           released 43 :21,22      79:7 104:11 141 :4       41:24 48:6,11,15
reduction 49: 13          44:8                require 22:21 29:5         48:23 49:16 51:2
  49:15                 relevance 40 :23        74:16 91:9,19            139:8,9 140:5
refer 27:14             rely 22:10 23:10        125:4                    143:25 144:9,9,22
reference 3 8: 13         89:8                required 41: 12            146:5
  70:24 93:9 144:13     relying 82: 10        requirement              reviewed 21:9,14
referenced 13 9: 17     remain 116 :24          50:20 90:25              23:21 24:6,21
referred 63:5 97:7        121: 11             requires 41: 18,24         25 :6,9 44:21 52: 1
referring 23 :23        remember 9:20         requiring 29:4             101 :21 104:23
  40:4 97:23 124:21       17:15,20,25 19:14   reserved 3:4               140 :2, 6 14 5: 13 ,22
refill 9:21               44:13 46:24 48:19   resources 3 9: 6         reviewing 21 : 19
reflect 144: 8            48:20 49:2 55:24      63:2 130:13              24:8, 12 49: 19
reflected 82:9            85:22 126:16        respect 10 5: 10           96:4 142:6,7,7
reflects 97 :9 101 :3     128:24 138:18,19      125:1                    144:1
  131:6                   138:21146:25        respiration 89:22        reviews 49:3
refuse 29:8 35:15         147: 1,2            respiratory              revise 101 :2
  88:23 114:15          remind 68:16            120:13,16              right 5:14 14:24
refused 77:9 89:3       reminder 103 :20      respond 70:22              16:12 17:19 19:3
refusing 7 5 :20,21     remote 1: 11 80:6       95:19 142:14,15          23:4 24:10,15,25
  86: 1,3               reopen 33:15 63:5     responding 114:11          25:4 29:19 30:25
regard 72: 12           repeat 12:14 13:18    response 82: 19            31:436:1,11
  105:7                   35:2 41:16 52:19      93:10                    38:15 42:4,8,21
regarding 52: 10          114:9 122:12        responsibility             43:18 44:25 53:24
regardless 13 6 :21     replacement 141 :9      60:24 105:22             55 :5, 15 56:25
regards 9:15 13:6       report 27:22 42:19    responsible 40:15          57:5,17 58:8,11,19
  13:9 62:23              42:20 49:13 55:4      105:15                   60:3,5 67:1,4
regional 78:2             88:24 89:7          rest 27 :7 31 :7           68:22 69:19 75:1
  95:13,20              reported 43: 16       restrict 75: 8             79:8,24 80: 15
regions 69:9            reporter 67 :24       restricted 113 : 14        82:9 87:6 91:11
regular 86: 18            138:25 139:3        result 55:4 57:3           96:20,23 102:10
                          154:2                 143:6 146:4              102:25 103:8

                                 Veritext Legal Solutions
800-227-8440                                                                   973-410-4040
 Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 179 of 188



[right - sent]                                                                      Page 23

   104:18 107:20        roles 9:6                  146:19 147:9        se 37:6
   108:10 109:23        room 68:21 94:25           152:13,16           seal 155:17
   112:21 113:1         roughly 29:18            san 2:8               season 97: 10
   116:25117:4            30:131:13141:14        sarah 1:18 52:20        143:3
   123:1125:17          routine 41:24              139:4 154:2         second 32:8 146:9
   131:18 133:7           89:21                  saturation 84:7         147:19
   134:9 135:10,11      rpr 1: 18                  121 :3 13 6: 20     secondary 93 :23
   136:25 137:20        rules 5:19 124:25        saturday 90:13          139:22
   139:12 141:8         run 5:20 65:7            saving 133:20         security 145:2
   142:11 144:6         runs 99:6                saw 68:4              see 7:8 14: 12 17:4
   146: 5 151 :5, 11             s               saying 14:18 20:19      17:6 18:24 19:5
   152:2                                           40:18 68:24 71:23     20:7,18 24:25
                        s 1:122:1,64:3,5
 risk 10:21,25 13:5                                93:15 94:21           26:15 32:24 38:12
                          5:1 153:2,10
   13:8,14 25:25                                   103:13,17 114:8       43:15 50:22 51:7
                          154:7
   26:5,8 27:3 33:16                               124:3                 51:8 69:13 79:4
                        sachse 2:3 4:4 5 :6
   33:23 43:8,22                                 says 25: 1 93: 1        87:18 88:7 89:10
                          5:9 7: 13,19 9:3
   44:9 45:18,21                                   104:15 132:13         89:24 109:24
                          12:16,23 13:2
   46:2,6,10,17,19,23                              139:7 141:19          112:23 126:1
                          14:11 15:18 18:1
   47:7,11,19,25                                   146:10 148:20,24      133:15 137:10,25
                          19:24 20:2,4 22:4
   49:23 50: 13,23                               scale 53 :9 89:23       138:5,5, 10 139: 10
                          23:3,19 26:3,14
   51:9 52:6,6 53:21                             scenario 47: 1          140:20,24 144:4
                          27:17 30:5,11
   54:7,20 67: 12                                scenarios 77 :6         146:13 147:23
                          36:7 37:17 38:7
   69:16 70:23,24                                  127:14                148:11,14,18,24
                          39:13 41:6,17
   71:1,13,16 72:5,13                            schedule 17: 17       seeing 128:6
                          4 3: 14 44: 3 4 5: 1
   72:19 73:19 74:6                                105: 1,8              136:14 138:18
                          45:15 47:16 49:1
   75:4 78:18 79:6                               score 144:3,15,19     seen 93:9 131:21
                          50:9 51:6,12
   79:20 87:3 99:24                                144:20,22 145:1,2     137:24 138:17
                          52:20,25 53: 19
   100:18 117:11,18                                145:2,8,15,16,18    segregated 76: 19
                          56:21 57:18 58:4
   117:25 119:5,10                                 146:2               send 64:4 83: 12
                          59:13,21 60:12,14
   119:12,20,25                                  scores 144 :25          84:8,14 86:6
                          63:23 65:24 66:11
   129:2,4,12,19                                   145:3,5               123:1 132:12
                          67:2 68:3,7,11,14
   130:1,18,23 131:2                             screen 6:25 7:7,9     sending 15:7 84:6
                          70:21 71:4,11,21
   131:9 134:4 135:9                               19:25 20:7 68:18      84:12 85:17,18,20
                          76:2 79: 10,16
   13 5: 14, 19 ,24                                138:6,9 143:22        140: 16
                          87:24 88:22 91 :5
   136:7 137:19                                    148:13              sense 32:13 53:11
                          93:8 95:6 96:16
   143 :25 144:2, 14                             screening 62: 11        74:9 132:4
                          108:22 112:19
   144: 15,16 146:4,7                              67:16 122:24        sent 48:24 83:2,21
                          117:23 118:3,16
 risks 130:6,6                                     142: 12               83:22 85:3,9 86:5
                          124:2 129: 10, 17
 role 13:4 28:15                                 scroll 19: 1 20: 11     88:24 97:5 134:1
                          129:23 135:1,21
   40:14 98:3 114:18                               25:16                 143:23 145:14
                          136:3 138:11
   146:6
                          139:5,15 143:20
                                   V eritext Legal Solutions
 800-227-8440                                                                  973-410-4040
 Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 180 of 188



[separate - speaking]                                                              Page 24

separate 33: 1          shortages 127: 11     singing 118:18             84:6,12,14,24 86:2
  74:15 76:24 85:15        128:22             single 4 2: 15 61 : 16     89:8,9 108: 13
  109:6,12,13           shorthand 70:24         80:4 96:4                111 :22 114: 12
  116:19                  71:17               sir 75:2                   116:3,7,8 118:22
separated 73 :2         shortly 127 :3        site 80:5 83: 11           119:16 120:4
  75:18 115:19          shortness 36:25          84:17 93:13,22          121: 17 131: 8, 12
  116:1,13 130:10       show 6:24 37:14         94:10,23 95:17           131:15 132:12
separating 77: 1          67:11 137:23          96:13 105:21             135:13 142:20
  116:9,10              shower 100:18,19         107: 1 113: 11          145:4,9
separation 73 :2           100:24 101 :12,23     139:22                somebody's 143 :5
  74:11                    102:9,18,22 103:1 sites 14:7,8 35:10        somers 60:5,15
series 22:20               103: 18               83:8                    83:21
serious 99: 14          showers 99:9,11       sitting 17: 19 24:7      soon 65:2
  133:19 137:19           99:20 100:9 101 :7    44: 7 5 5: 8 5 8: 19   sooner 53: 17
  145:9                    101:22 102:3,12       137:1,8               sorry 7:25 9:1
services 9:7 139:9         102:13 103:6,11    situation 84 :24           20:10 35:6 36:19
set 78: 15 84: 11          103:16,19,24          108:8116:24             41:15 52:18 60:7
  90:23 130:7 141 :4    showing 7:20 20:5 situations 130:14              67 :24,25 71 :6,9
  150:1                 shows 99:19              132:22                  79:14 90:21 98:6
sets 120:9              sic 139:2             six 55:4 57:23             117:12,14 124:10
setting 26:9 27:5       sick 83:3 89:9,17        112:20,25               125:10 137:15
  101: 11,16 107:23        122:25 123: 11     skin 19:8                  148:9
  107:25 122:21            124:5, 12 132: 14  sleep 114:25             sort 37:7 42:3 48:3
settings 101 :10        side 48:22 77: 17        115:12                  60:22 79: 1 82: 13
  115:19                  77:17 114:14        sleeping 115:6             89: 12, 13 94:24
setup 139:23               115:21,22 126:2    slightly 3 5: 17           100:2 107:21
seven 39:25                140:14             small 85:13                110:6 128:18
share 6 :25 7 :7        sides 133: 18         smith 145:23,23            130:2 132:5
  19:25 68:18           signature 15 5 :21    soap 98:21 99:3,6          148:12
  128:20                signed 24 :25         social 82: 11            sound 89:23
shared 101 :21          significant 27:22        112: 12, 13, 14 ,21   sounds 29:19 68:3
shed 100:17               35:19                  113 :19 ,21 114: 1      93 :24 120: 18
shedding 100: 17        significantly 81 : 18    115:11,15 125:6       space 93 :6,20
sherman 2: 12           signing 3: 14 24:23 socially 113 :6            spaced 113: 12
shift 80: 1,4,4         signs 118: 10            115:7 125:15            114:5
  90:19 97:1 122:25     similar 32:2 56: 1    soiled 126: 11           speak 28:6,7 44:25
  126:4,6                 79:2 83:25 109:1    solid 87:2 105:13          45:6 73:10 115:2
shifting 111: 13           109:1              somebody 39:24             115:12 125:23
shipment 65:8           similarly 6: 1 84:5      50:25 51:19,20        speaking 10 :22
  140:22 141:16         simply 30:20 89:6       60:8 69:22 70:25         28: 11 94:6
                           114:11               76:7 83:12,17

                                  Veritext Legal Solutions
 800-227-8440                                                                 973-410-4040
  Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 181 of 188



[special - sure]                                                                                               Page 25

special 117: 17                                   staff 16:5,22 32: 12    stated 139:25            stuff 28:8, 10 50: 1
specialist 80:24                                    40:17,24 55:8,13      statement 69:22            77:20 93:14
  86:14                                             55:21 56:2,6,10         71:10                    128:14 131:20
specialists 80:9                                    59:23 77:19,25        states 1: 1 40:5, 7        133:9 150:4
  81 :4,5                                           79:25 80:3,13,18      statewide 64: 5          style 107:23 108:2
specialty 81 :8                                     81:2,5 83:11          static 60:9 67:25          108:17 154:4
specific 9: 15 17: 15                               86: 11, 17, 18,22     statistics 54:25         submitting 24:3
  21:5 25:8,17                                      89:14 90:14 96:19     status 30: 17 44:20      subscribed 15 3: 17
  31:2040:2141:1                                    96:22,23 97:1,4,14      44:2145:2461:7         subsequently 92:6
  46:25 50:21 51:9                                  97:17 98:4 99:25        70:2 136:18              108:4
  51 :24 66:25 72:4                                 100:7 111:17          stay 29:5 56:5           subset 35:20
  73:18 90:5 92:25                                  112:6 114:13            58:6 89:15 115:19      subsidiary 93 :23
  93 :5, 13, 15,25                                  123:10,15,16,19       staying 75: 11             93:25
  94:10,23,25 95:13                                 124:6,12 125:14       steady 128: 14           substance 22:6
  95:18,21,23 96:2,5                                125:23 126:2,7,24     stenographically         sufficient 65: 12
  107:1 114:2                                       128:20 133: 12           155:9                   92:3 150:9
  128:24 139:22                                     140: 17,17            steps 120:2 121: 10      suggest 131: 18
  140:19 141:5                                    staffed 69: 19 80:9       123:9                  suggested 76:25
  151 :6                                          staggered 69:8          stipulated 3: 3, 7, 11   suggesting 79: 8
specifically 11 :21                               staggering 69:12          3:13                     103:16
  24:6 43:25 44:13                                stand 21 :23            stipulations 3: 1        suggestions 90: 15
  46:25 47:15 97:22                                 112:25                stockpile 34:17          suggests 102:25
  130:21 147:1,2                                  standards 42:7          stop 6: 1 68: 1          suit 155:14,15
specificity 140: 13                               stands 26: 16           store 112:23             suite 2:8
specifics 17: 18                                  start 8:6 13 :24        stps 64:8                summer 8:7,7,8
  79:21 147:7                                       25:2127:1929:21       strategy 130:23            10:7
'1ntll'1fy  ·7 101 ·h
LYJ:-''-'"".A..A.   31
                     ..L •   .J.. V   ..l. •'\J     48: 12 62:25 66: 17   stratification           supplies 98:21
speed 54:21                                         72:177:16102:8          119:12 135:6             104:7,12,13 128:7
spell 138:25                                        129:3 137:16            136:6                    128:9 151:1
spend 54:19                                         139:25                stratify 131 :2          supply 65:5 92: 17
spent 60:19                                       started 8:7 9: 12         134:4                    127:18,24,25
spoken 82:21                                        11:12,18 12:6         stratifying 119:8          128:12 151:14,15
sponge 100:4                                        68:17 85:15 141:9       119:10 135:7           support 12:5
spread 26:22                                      starts 122:25           street 2:4,7,12            89:12
  27:10 28:1,17                                   state 5:3 10:16         strep 97:11              supposed 112 :24
  38:18 87:3 98:19                                  33:21 35:1 40:19      stroke 46: 14            sure 5:21 12:17
  99:1 112:15                                       41:11,18 67:16        stronger 13 3: 11          14:10,17 19:2
spurts 88: 15                                       68:25 73:4 150:24     studies 131 :21            23:6,15 41:18
stability 121 :7                                    155:3                 study 99:18,18             43:11,15 44:2
stable 121: 12                                    state's 4:6 7:12          101 :20                  61:10 82:24 83:10
                                                    23:8 138:4                                       83: 15, 18,25 90:7

                                                            V eritext Legal Solutions
800-227-8440                                                                                              973-410-4040
 Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 182 of 188



[sure - tested]                                                                       Page 26

   100:8 102:14,14       system 64:5 73 :4        106:16 107:16         temporary 78:21
   103: 12,20,23           92:7 98: 1 134:23      109:10 115:18         term 124:23
   118:18 120:20           150:24                 127:12 128:24         terms 40:18 63:10
   121:10 122:13,14      systems 82 :22           139:23 145:20           93:4,5 94:10
   129:8 143:3             83:24 90:11          talking 13 :4 30:25       95:16 104:25,25
   145:12 150:6            150: 18                31 :8 40: 16,24         105:22 115:18
   151:3,16              systemwide 65: 11        47:3 48:4 54:9,11       134:17 149:5
 surfaces 105: 13          115:15                 54:16 62:10,11,14     terrence 2: 11
   106:9,10                       t               62:17 63:9 66:1       terrence.oneill
 surprises 83:16                                  68:17 72:24 77:16       2:13
                         t 4:5 139:2 153:1
 suspected 141 :20                                86: 12 89:5 90:4      terry 7:13 19:24
                           155:1,1
   142:1                                          94:6,12, 16,22        terry's 70:22
                         table 33:10
 suspicious 64: 19                                100:10 105:12         test 12: 11, 18 32:8
                         tabletops 106:18
 swab 30:20,23                                    107:18 108:10,14        33:22 53:16 54:2
                         tail 13:17
   31 :3,3                                        109:2,20 110:15         54:4 59: 12,20
                         take 22:6 24:18
 switched 104: 10                                 118:21 119:3            61 :4, 18,19,23 62:6
                           54:18 61:25 68:6
 sworn 5:2 155:6                                  120:15 124:14           62:20 63:7,8,19,20
                           68:9 76:3,5 84: 18
 symptom 36:5,6                                   130:23 133:5            63:24,25 64:8,13
                           99:19 117:24
   88:17 91:13 92:14                              134:7 135:5             64: 14, 17,24,25,25
                           120:3,4 121:10
   92:15                                          149:18                  65:172:1976:3,4
                           123:9 151:25
 symptomatic 67 :9       taken 3 : 10 5 : 17    tam 2:6                   76:5 77:9 85:18
   67:9 85: 19 110:15                           task 33:21 54:9           86:8 91:1,9,19
   111 :22 116:21          26:21 27:2,9,9,21      149:25
                           27:25 68:12 98:18                              98:3,4 100: 11
   117 :2,7 123: 19                             tasks 105:15              107:15 109:18
                           115:16153:3
   150:15                                         106:17                  111:19 112:3
                           155:8
 symptoms 28:24                                 tattoo 19:7               116: 12, 15 118:23
                         talk 6:22,24 11 :8
   36:25 38:5 62:4,5                            taxing 42: 11             120:3 123:3
                           16:6 19:20 24: 17
   62:23 63:16 64:18                            team 8:24 145:22          127:18 140:21
                           28: 14,20 30:24
   74: 14 76: 15 85:24                            146:1                   141:6,13 142:25
                           32:21,22 37:6
   86:2 88:24 89:3,6       45:16 47:17 48:11    technical 5:23            143:6,9,12,14,15
   90:8 107:5,8,12,13                           tell 9: 18 12:24          143:17 149:19,22
                           56:18 58:13,18
   107:24 108:3                                   18:19 23:7 65:7         150: 14, 16, 17,24
                           79:24 87:2 98:17
   109:3,8,24 110:19                              89:14 113:24,25         151: 1,5,9, 14, 15, 16
                           100:9 104:2
   111:21112:11                                   133:2 141:25            151:22,22 152:1,3
                           106:25 108:6
   116:1,7,18,19                                telling 68:19           tested 28:22,25
                           112:13 115:23
   118: 11 120: 10                                143:11                  29:6, 13,20 30:6,8
                           116:4 120:2
   121:16 122:8                                 temperature               30:14,17 31:13,14
                           124:20 133:10
   133:3 137:3,8                                  89:22 96:19,22,25       31 :20 32: 1 35:3,9
                         talked 28:25 38: 13
   142:14 143:5                                   97 :4,6, 12 120:4,6     35: 12, 12, 13, 14, 16
                           49:25 56:12 58:18
   15 0: 17,25 151 :17                            120:10,17 122:24        35:18,21 36:10
                           73:25 74:22 76:22
   151:19,23 152:1,4                                                      38:6 58: 14 59:23
                           76:22 99:16
                                   V eritext Legal Solutions
 800-227-8440                                                                    973-410-4040
 Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 183 of 188




[tested - touring]                                                                  Page 27

   61:6 62:3 67:4        tests 54:25 58:19          102:7,20 107:15        39:23 54:18,18
   68:20 69: 1 72:20       58:21 65:12 84:14        116: 16 118:22,25      57:12 61:16 62:19
   100:13 107:14           112:10 121:13            119:7,7,21 123:18      64:23 68:6 69:6
   109: 12,20 111 :24      150:9                    124:3 126:10           69:12 76:14 77:22
   116:25 117:1          thank 5:12 7:18            127:19,21 128:1        83:9 84:24 88: 10
   123:6 137:17            8:2 13:23 19:18          128:19,23 129:11       88:13,14 91:16
   146:11 147:20           19:20 84:23 135:2        130:7,11,12,14,22      92:3,8 97:1 103:3
   150:8,19                137:13 139:3             130:24 132:2,4         109:23 120:11
 testified 5:4 91 :8       143:21 152:13            133:12 134:3,4,7,9     126:21 127:3
   155:7                 thanks 121:23              134:13,22 135:6        142:11 143:1,13
 testimony 52:22         thereabouts 20:21          136:5 137:14           146:15 147:4,25
   150:7,10 153:3          59:4                     138:23 139:23          149:14,24,25
   155:12                thing 64:9 67:20           14 3: 12 144 :21       150:5 151:7,20
 testing 12:5,7,8          78:25 89:16 92:14        149:24 150: 13,22    times 34: 1 42: 15
   14:22 16:22 28:19       98:5 100:20 119:3        151: 12                106:6 111:2 120:4
   28:21 29:2,4,8,24       120:25 124:4          thinking 16:20            120:12 125:21
   30:24,25 31 :2,8,8      136:7 151:13            38:11 53:6,8,15       today 21: 16, 19
   31:12,18 32:2         things 5:14 16:6           54: 17 62:25 64:21     24:7 44:7 55:8
   33:5,7,9 34:2,24        28:4,7 37:8 42:10       67:16 83:1 85:12        69:2
   35:3 37:11,24           42:14 47:22 76:22        87:20 115:10         today's 25:10
   53:6,9,11,23 54:21      88:8 96: 10 98:8         123 :20 131 :2       toe 114:25
   56:24 59: 15 60: 1      113:3,17 120:15       third 75:17,19          told 10:5 30:22
   61:2,12 62:15,19        128:8 140:12             120:11                 36:8 66:2 76:3
   62:23 63:1,9          think 7:13 16: 13       thoroughly 104: 16        89:2 129:11
   64:20 65:12 67:11       28:5 29:19 31:15      thought 14 :21          tool 98:25
   67:21 69:8,9            36:8,15 37:10           27:2153:1060:7        top 25:1 29:16
   71 :25,25 72:2          39:2,9,14 41:13         69:15 71:9,24           47:2 55:12,15
   75: 13,20,22 76: 13     42:16 44:1 47:24        72:3,9                  57:4, 17 85:2
   77:17 86:1,3            48:10,18 51:13        thoughts 76 :24           90:21105:2
   87:18 88:2,7 89:3       53:22 55:10,23        thousand 29:18            126: 16 140:20
   89:12 91:25 92:4        56:3,1157:961:4       three 16:16 57:23       topic 89:1
   92:9 97:5,17            61:6 62:7 64:19         76:9,17,18 80:13      total 42: 19 44: 15
   98:10 109:16,20         68:24 69:7,11,12         80:14,17 117:24        56:13 58:10,24,25
   111 :14,15,15           69:13 72:10 73:4      threshold 48:8,9        touch 16:5 104:17
   116:23 118:12           7 4:9, 13, 19,21,23      50:2 84:8,9            106:19
   140:23 141:2            75:12 76:25 78:24     throat 97: 11           touched 39:14
   147:12,15 148:1,6       83:20 84:19 85:21     tier 77:2,8,9             106:3
   149:11,15,23            86:4 87:22 88:10      tiers 73:8 77:1,4       touching 106: 10
   150:2,11,20             88:12 91:22 92:10     time 1:16 3:4 5:13      tour 16:22 17:7
   151:17 152:7            92:12,25 93:6,14         11:12,18,2216:21     touring 16:19,25
                           98:1 101:9,10           25:14 33:10 36:6

                                    V eritext Legal Solutions
 800-227-8440                                                                   973-410-4040
 Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 184 of 188




[trace - virus]                                                                           Page 28

trace 110:6 123: 10         155:11                uh 6:9,9              upwards 58:22
   124:4                 truth 153: 16            ultimately 69: 1      use 7:14 15:4 36:4
tracing 110:1,3,5        try 5: 15 6: 1 27: 10      110:23                39:24 63:20 65:4
  110:9,13,24 111:1         36:20 42:12 75:9      umbrella 11:3           69:18 73:18 81:21
  111 : 10 123 :14 ,20      76:16 79:18             93:12 94:21           82:4,6 84:5 93:15
  124:10                    112:15 113:4,18         139:21                95:1101:23
track 21:7                  115:6 116:16,17       uncontrolled            102: 13 103 :6, 11
tracking 60:22              123:9                   135:20                103:25 106:15,22
  132:6                  trying 28:5 34:22        underlying 46:1         134:12
tracks 131: 11              34:24 42: 11, 13        70:25 71:15 135:8   uses 102:16,18
tradition 134:6             54:19 70:16 73:13       135:13,23             103:7
tragically 55:3             73:17 75:8 76:24      understand 6:2,4      usually 131: 11
transcript 3: 14            77:14,20 100:6         6:11,13 14:10,17                V
  4:11 154:1 155:11         110:24 118:14          22:7 43:1,12         V   l: 6 154 :4
transitioning               132:8 134: 12           61:10 92:13 100:8 values 119 : 15
  92:10                     149:20 150:23           103:23 117:12
                                                                         131:7,10 132:1
transmission 43:9 turn 35:11 65:25                  118:4,7,12,14
                                                                         136:8 137:10
  75:4 99:24 100:6          131 :24 134:8           122:14 145:13
                                                                       variations 73: 11
  102:25 106:7           turning 54 :23             151 :3
                                                                       variety 30:21
transmitted 18 :21          87:25                 understanding
                                                                       various 77:23
transmitting             twice 137:10               41:8 59:11103:9
                                                                         120:2
  99:15 134:18           two 16:16 32:20            140:10,11
                                                                       vendor 64:2 65:2
tre 1:4 154:4               32:20 33:1 41:9       understands 41 :23
                                                                         141:4,5
treat 8:22 9:9 14: 1        70:12,18 85:22        understood 6:19      vendors 128 :7
  14:15 143:7,15            86:4 87:18 93:24        33:3 42:18 146:9   ventilator 56:2
treated 9: 13               120:9 139:4           uniform 92:19,22
                                                                       ventilators 58: 1
treating 7 5: 12,23         148:14                unique 76:8
                                                                       verbally 6: 8
treatment 8:14           type 15:15 62:18           101:17
                                                                       version 19: 19
  55:14 56:2 81:10          74:5 109:4 110:12     unit 51:21 104:20
                                                                         81 :16, 18
treats 13: 15               124:13 140:19           105:9 108:1
                                                                       versus 105:13
triage 54:4, 19          types 77 :6 95 :4          110:17,20 113:14
                                                                         110:16 127:15
  63:13 81:10 84:22         128:9 142:23            114:6 115:1
                                                                       video 5:24
  134:4                  typewriting                125:25 143:23
                                                                       videoconferenci...
triaging 54: 1              155:10                united 1:1 40:5,7      l:ll
  133:24                 typically 97:6           units 73:7 105:6
trial 3 :5                                               :    :      : viral 30:25 31 :2,8
                            107:8                   107 4 108 7 111 9
tried 30:13 106:12                                              ·.18     86:8 91:1,9
                                    u             up d ate d 39          118 :23
  116:19               f--u-1_6_:1_1_1_3_9-:2--    40 :3
                                                                       virally 100: 17, 17
tries 97:2                                        updates 39:21
                            153 :l                                     virology 18:9
true 25:2 44: 1          uconn 148:17,21          upper 137 : 11       virus 28:6 38:3
  92:12 153:4
                            148:22                                       98:19
                                   V eritext Legal Solutions
 800-227-8440                                                                    973-410-4040
 Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 185 of 188




[viruses - york]                                                                      Page 29

viruses 18:9,12          64: 16, 17,25 82: 1   went 14:22 21:2        119:13,15 132:5
visit 12:1,3 16:1,3      82:23 84:2 137:23      30:13 51:8 55:14      134:24
  16:14,1717:10,11       137:24 143:3,13        55:22 56:6 57:2      worked 10:9 51:19
  17:11                 wanting 13:11           57:19 99:12           84:20
visited 11: 11, 15,20    15:4 17:2 49:21         142:18              working 64 :2
  11 :22 15: 19,21      warden 77:25 94:8      whatsoever             86:2198:2141:10
  16:8 17:12             95:15 96:15 107:2       127:15              works 7:17
visitors 113 :9          115:10                wide 93:11            world 5:20 40: 15
  115:18                wardens 77: 19         will.sachse 2:5       worrisome 136:21
visits 17 :20           watched 134 :20        willard 147:20        worse 131 :25
vitae 4:8               way 15:5 21:8            148:2               worsen 119:17
vitals 120:9             26:7 29:21 36:20      withdraw 79:17        worsened 13 2 :21
vulnerable 10:16         43:15 54:14 89:14     witness 4:2 12: 14    worsening 90:10
  10:18,20 33:17,23      92:7 100:2 106:11       12:22 14:5 15: 11    120:21 131 :13
          w              106:21113:5             17:24 20:5 22:3      133:3,3 136:25
                         122:24                 22:25 26:2, 13        137:5
w 16:12
                        ways 115:10             27:12 30:4,10        worst 134:8
waiting 65:5 88:6
                        we've 64:9 83:21        35:25 37:5 38:1      wow 133:23
waived 3:10,12,15
                         149:20                 39:2 41 :5,15        write 41 :22 89:20
walker 15:25 16:9
                        wear 114:4,16,21        43:11,24 44: 11      writing 77 :20
 16:14,18 17:12,21
                         125:5,24 126:14        45:6 47:14 48:18     written 49: 18
 33:1 93:17
                         126:18                  50: 18 52: 18,24     77:12 81:13 94:1
walls 87:2
                        wearing 41 :19           53:3 56:16 57:16     128:15,18
want 5:12 6:24
                         115:19 126:20           58:3 59:9,18        wrong 138:12
 17:4 19:20 22:5,6
                        week 11 :24 12:4        62:17 65:16 66:9                  X
 23:9 25:15,16
                         15:20 20:17,18,20      66:24 69:18 71:9
 30:20 33:13 34:2                                                    X   4: 1,5
                         20:2124:2031:22        71:20 76:1 78:24
 35:14 60:13 61:19                                                                y
                         31 :24,24 32:5         79:14 87:8 88:5
 61:19 65:25 73:15
                         34:16 37:15,19         91:4 92:22 94:16     yeah 7: 17 15: 11
 74:15 75:7 76:11
                         60: 1 65 :2,8,20,21    94:20 95:25            20:21 23:21 48:18
 83:1,10,18,25
                         69:11 88:13 99:4        108:20 112:18         56:16,17 59:18
 88:24 89:6, 7 90:6
                         101:2,25 102:4,19       117:21 123:18         61:6 68:7,11 85:6
 90:7, 10 98 :4,8
                         112:10 126:9            129:8 130:21          87:8 93:12 97:25
 103:14 106:18
                         127:5 152:9             135:17 136:2          115:17 117:14
 109:11 118:17
                        weeks 16:2,15,16         139:2,14 142:5        130:7 144: 12
 119:20 120:19
                         16:16 53:4 57:11        146:25 155:17         149:4 151 :6 152:9
 124:19 128:11
                         66:3                  wondering 43 :2       yesterday 60: 16
 131 :2 132: 12
                        weigh 94:21            words 52:11           yo 65:18
 135:3 136:7
                         136:25                work 10:15,17         york 131:24 150:3
 145:12
                        weighing 136:12          17:2 28:3 34:22
wanted 10:15
                                                77:21 89:11,15
 21:2129:2464:14
                                  V eritext Legal Solutions
 800-227-8440                                                                 973-410-4040
 Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 186 of 188



[zoom - zoom]                                                        Page 30

       z
zoom 5:20




                            Veritext Legal Solutions
800-227-8440                                                    973-410-4040
Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 187 of 188




                  Federal Rules of Civil Procedure

                                  Rule 30



     (e)    Review By the Witness; Changes.

     (1)    Review;   Statement of Changes.     On request by the

     deponent or a party before the deposition is

     completed,       the deponent must be allowed 30 days

     after being notified by the officer that the

     transcript or recording is available in which:

     (A)    to review the transcript or recording;          and

     (B)    if there are changes in form or substance, to

     sign a statement listing the changes and the

     reasons for making them.

     (2)    Changes Indicated in the Officer's Certificate.

     The officer must note in the certificate prescribed

     by Rule 30(f) (1)      whether a review was requested

     and,    if so, must attach any changes the deponent

     makes during the 30-day period.




     DISCLAIMER:        THE FOREGOING FEDERAL PROCEDURE RULES

     ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

     THE ABOVE RULES ARE CURRENT AS OF APRIL 1,

     2019.     PLEASE REFER TO THE APPLICABLE FEDERAL RULES

     OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.
Case 3:20-cv-00653-KAD Document 27 Filed 05/27/20 Page 188 of 188


                VERITEXT LEGAL SOLUTIONS
      COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

Veritext Legal Solutions represents that the
foregoing transcript is a true, correct and complete
transcript of the colloquies, questions and answers
as submitted by the court reporter. Veritext Legal
Solutions further represents that the attached
exhibits, if any, are true, correct and complete
documents as submitted by the court reporter and/or
attorneys in relation to this deposition and that
the documents were processed in accordance with
our litigation support and production standards.

Veritext Legal Solutions is committed to maintaining
the confidentiality of client and witness information,
in accordance with the regulations promulgated under
the Health Insurance Portability and Accountability
Act (HIPAA), as amended with respect to protected
health information and the Grarnrn-Leach-Bliley Act, as
amended, with respect to Personally Identifiable
Information (PII). Physical transcripts and exhibits
are managed under strict facility and personnel access
controls. Electronic files of documents are stored
in encrypted form and are transmitted in an encrypted
fashion to authenticated parties who are permitted to
access the material. Our data is hosted in a Tier 4
SSAE 16 certified facility.

Veritext Legal Solutions complies with all federal and
State regulations with respect to the provision of
court reporting services, and maintains its neutrality
and independence regardless of relationship or the
financial outcome of any litigation. Veritext requires
adherence to the foregoing professional and ethical
standards from all of its subcontractors in their
independent contractor agreements.

Inquiries about Veritext Legal Solutions'
confidentiality and security policies and practices
should be directed to Veritext's Client Services
Associates indicated on the cover of this document or
at www.veritext.com.
